Exhibit 10.64

 

ASSET PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

FOXTEQ HOLDINGS INC.-CAYMAN

 

and

 

SANMINA-SCI USA INC.

SCI TECHNOLOGY, INC.

SANMINA-SCI SYSTEMS DE MEXICO S.A. DE C.V.

SANMINA-SCI SYSTEMS SERVICES DE MEXICO S.A. DE C.V.

SANMINA-SCI HUNGARY ELECTRONICS MANUFACTURING L.L.C.

SANMINA-SCI AUSTRALIA PTY LTD

 

AND

 

SANMINA-SCI CORPORATION

 

Dated as of February 17, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

3

 

 

 

 

1.1

  Certain Definitions

3

 

 

 

ARTICLE II PURCHASE AND SALE OF ASSETS

14

 

 

 

 

2.1

  Purchase and Sale of Assets

14

 

2.2

  Assumption of Liabilities

16

 

2.3

  Closing

17

 

2.4

  Post Closing Purchase Price Adjustments

18

 

2.5

  Post Closing

20

 

2.6

  Prorations

21

 

2.7

  Taxes

21

 

2.8

  Nontransferable Assets

22

 

2.9

  Taking of Necessary Action; Further Action

22

 

2.10

  Allocation of Purchase Price Consideration

22

 

2.11

  Schedules

23

 

2.12

  Contingent Consideration

25

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

27

 

 

 

 

3.1

  Organization, Qualification, and Corporate Power

27

 

3.2

  Authorization

27

 

3.3

  No Conflicts

28

 

3.4

  Consents

28

 

3.5

  Legal Compliance

28

 

3.6

  Financial Information

29

 

3.7

  Tax Matters

29

 

3.8

  Title of Properties; Absence of Liens and Encumbrances; Condition of Equipment

29

 

3.9

  Intellectual Property

30

 

3.10

  Contracts

30

 

3.11

  Litigation

30

 

3.12

  Employee Matters

31

 

3.13

  Labor Matters

31

 

3.14

  Environmental Matters

31

 

3.15

  Fees

32

 

3.16

  Inventories

32

 

3.17

  Epidemic Failure

32

 

3.18

  Product Warranty

32

 

3.19

  Sufficiency of Purchased Assets

32

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

33

 

 

 

 

4.1

  Organization, Qualification, and Corporate Power

33

 

4.2

  Authorization

33

 

4.3

  No Conflicts

33

 

4.4

  Consents

33

 

4.5

  Purchase Price

34

 

4.6

  Fees

34

 

4.7

  Investigation by the Buyer

34

 

 

 

ARTICLE V PRE CLOSING COVENANTS

34

 

 

 

 

5.1

  Operation of Business

34

 

5.2

  Access to Information

36

 

5.3

  Notice of Developments

37

 

5.4

  No Solicitation

37

 

5.5

  Reasonable Efforts

37

 

5.6

  Seller Consents

37

 

5.7

  Buyer Consents

37

 

5.8

  Employee Matters

38

 

5.9

  Employee Severance

39

 

5.10

  Confidentiality

41

 

5.11

  Non-Solicitation Of Employees

41

 

5.12

  Open Purchase Orders

41

 

5.13

  Environmental Baseline

42

 

 

 

ARTICLE VI OTHER AGREEMENTS AND COVENANTS

42

 

 

 

 

6.1

  Additional Documents and Further Assurances

42

 

6.2

  Books and Records

43

 

6.3

  Consigned Inventory

43

 

6.4

  Payment of Purchase Price and Contingent Consideration

43

 

6.5

  Inventory Confirmations

43

 

6.6

  Monterey Transition Services Agreement

44

 

 

 

ARTICLE VII CONDITIONS TO THE CLOSING

44

 

 

 

 

7.1

  Conditions to Buyer’s Obligation to Close

44

 

7.2

  Conditions to Seller’s Obligations

45

 

 

 

ARTICLE VIII SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

47

 

 

 

 

8.1

  Representations, Warranties and Covenants

47

 

 

 

ARTICLE IX INDEMNIFICATION

47

 

 

 

 

9.1

  Indemnification by Sellers

47

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

9.2

  Indemnification by Buyer

48

 

9.3

  Notice and Opportunity to Defend

49

 

9.4

  Remedies

50

 

9.5

  Certain Limitations

50

 

 

 

ARTICLE X TERMINATION

51

 

 

 

 

10.1

  Termination of the Agreement

51

 

10.2

  Effect of Termination

52

 

 

 

ARTICLE XI MISCELLANEOUS

52

 

 

 

 

11.1

  Press Releases and Public Announcements

52

 

11.2

  No Third Party Beneficiaries

52

 

11.3

  Entire Agreement and Modification

53

 

11.4

  Amendment

53

 

11.5

  Waivers

53

 

11.6

  Successors and Assigns

53

 

11.7

  Counterparts

53

 

11.8

  Headings

53

 

11.9

  Notices

53

 

11.10

  Governing Law

54

 

11.11

  Severability

55

 

11.12

  Expenses

55

 

11.13

  Construction

55

 

11.14

  Attorneys’ Fees

55

 

11.15

  Further Assurances

55

 

11.16

  Time of Essence

55

 

11.17

  Consent to Jurisdiction

55

 

11.18

  Schedules and Exhibits

56

 

11.19

  Specific Peformance

56

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Exhibit A – Raleigh Sublease Agreement

 

 

 

 

Exhibit B – Huntsville License Agreement

 

 

 

 

Exhibit C – Intellectual Property License Agreement

 

 

 

 

Exhibit D – Transition Services Agreement

 

 

 

 

Exhibit E –Access Agreement

 

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of February 17, 2008, by and among Foxteq Holdings Inc.-Cayman, a
company organized under the laws of the Cayman Islands (“Buyer”) and Sanmina-SCI
USA Inc., a Delaware corporation (“Sanmina-SCI USA”), SCI Technology, Inc., an
Alabama corporation (“SCI Technology”), Sanmina-SCI Systems de Mexico S.A. de
C.V., a company organized under the laws of the United Mexican States (“SSCI
Systems Mexico”), Sanmina-SCI Systems Services de Mexico S.A. de C.V., a company
organized under the laws of the United Mexican States (“SSCI Services Mexico”
and together with SSCI Systems Mexico, “SSCI Mexico”), Sanmina-SCI Hungary
Electronics Manufacturing Limited Liability Company, a company organized under
the laws of the Republic of Hungary (“SSCI Hungary”), Sanmina-SCI Australia PTY
LTD, a company organized under the laws of the Commonwealth of Australia (“SSCI
Australia”) and Sanmina-SCI Corporation, a Delaware corporation (“Sanmina-SCI”
and together with Sanmina-SCI USA, SCI Technology, SSCI Systems Mexico, SSCI
Services Mexico, SSCI Hungary and SSCI Australia, the “Sellers”).  Buyer and
Sellers are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

A.            Sellers are engaged in the Business at the facilities located in
Huntsville, Alabama (the “Huntsville Facility”), Raleigh, North Carolina (the
“Raleigh Facility”), Szekesfehervar, Hungary (the “Szekesfehervar Facility”) and
Guadalajara, Mexico (the “Guadalajara Facility” and, together with the
Huntsville Facility, the Raleigh Facility and the Szekesfehervar Facility, the
“Facilities”), in each case at the location set forth in Section A of the Seller
Disclosure Letter.

 

B.            Sellers are engaged in the building, configuring and assembling
personal computers and servers and the related management, manufacturing
(including but not limited to custom software downloading, asset tagging and
custom labeling) and logistics and order fulfillment services for or on behalf
of Hewlett Packard Company at the Szekesfehervar Facility by or on behalf of
Lenovo at a facility located in Monterrey, Mexico, and these operations do not
constitute part of the Business (the “Excluded Business”).

 

C.            Sellers desire to sell to Buyer, and Buyer desires to purchase
from Sellers, on the terms and subject to the conditions set forth herein, the
Purchased Assets; and Sellers desire Buyer to assume, and Buyer desires to
assume, the Assumed Liabilities, on the terms and subject to the conditions set
forth herein.

 

D.            In connection with the transactions contemplated by this
Agreement, Buyer (or a wholly-owned subsidiary of Buyer as designated by Buyer)
and each of SSCI Hungary and SSCI Mexico desire to enter into the Szekesfehervar
Lease Assignment Agreement and the Guadalajara Lease Assignment Agreement to be
dated as of the Closing Date, pursuant to which SSCI Hungary

 

1

--------------------------------------------------------------------------------


 

and SSCI Mexico will assign their leases to the Szekesfehervar Facility and the
Guadalajara Facility, respectively, to Buyer (or a wholly-owned subsidiary of
Buyer designated by Buyer).

 

E.             In connection with the transactions contemplated by this
Agreement, Buyer and Sanmina-SCI desire to enter into the Raleigh Sublease
Agreement to be dated as of the Closing Date, in the form of Exhibit A hereto,
pursuant to which Sanmina-SCI will license to Buyer (or a wholly-owned
subsidiary of Buyer designated by Buyer) the right to operate the Business at
the Raleigh Facility.

 

F.             In connection with the transactions contemplated by this
Agreement, Buyer and SCI Technology desire to enter into the Huntsville License
Agreement to be dated as of the Closing Date, in the form of Exhibit B hereto,
pursuant to which SCI Technology will license to Buyer (or a wholly-owned
subsidiary of Buyer designated by Buyer) the right to operate the Business at
the Huntsville Facility.

 

G.            In connection with the transactions contemplated by this
Agreement, SSCI Australia desires to assign, and Buyer desires to assume,
certain agreements with third parties for logistics operations in Australia (the
“Australia Facility”) required to support customers of the Business as of the
Closing Date.

 

H.            In connection with the transactions contemplated by this
Agreement, Buyer and Sellers desire to enter into an Intellectual Property
License Agreement to be dated as of the Closing Date, in the form of Exhibit C
hereto, pursuant to which Sellers will license to Buyer certain intellectual
property used by Sellers prior to the Closing in the conduct of the Business.

 

I.              In connection with the transactions contemplated by this
Agreement, Buyer and Sellers desire to enter into a Transition Services
Agreement to be dated as of the Closing Date, in the form of Exhibit D hereto,
pursuant to which Sellers shall provide, or cause to be provided, to the
Business certain services that are currently provided by Sellers and its
Affiliates to the Business prior to the Closing.

 

J.             In connection with the transactions contemplated by this
Agreement, Buyer and Sellers also desire to enter into the Access Agreement to
be dated as of the Closing Date, in the form of Exhibit E hereto, pursuant to
which Buyer shall provide, or cause to be provided, to Sellers or any party
designated by Sellers, certain IT and other services.

 

K.            Buyer and Sellers also desire to make certain representations,
warranties, covenants and other agreements in connection with the transactions
contemplated hereby.

 

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties agree as
follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

1.1           Certain Definitions.  As used in this Agreement, the following
terms have the following meanings (terms defined in the singular to have a
correlative meaning when used in the plural and vice versa).  Certain other
terms are defined in the text of this Agreement.

 


(A)           “ACCRUED LIABILITIES” MEANS ANY AND ALL LIABILITIES LISTED ON
SCHEDULE 1.1(A).


 


(B)           “ACTIONS OR PROCEEDING” MEANS ANY ACTION, SUIT, PROCEEDING, OR
ARBITRATION.


 


(C)           “AFFILIATE” MEANS ANY PERSON THAT DIRECTLY OR INDIRECTLY, THROUGH
ONE OF MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH THE PERSON SPECIFIED.  FOR PURPOSES OF THIS DEFINITION, CONTROL OF
A PERSON MEANS THE POWER, DIRECT OR INDIRECT, TO DIRECT OR CAUSE THE DIRECTION
OF THE MANAGEMENT AND POLICIES OF SUCH PERSON WHETHER BY VOTING POWER, CONTRACT
OR OTHERWISE AND, IN ANY EVENT AND WITHOUT LIMITATION OF THE PREVIOUS SENTENCE,
ANY PERSON OWNING FIVE PERCENT (5%) OR MORE OF THE VOTING SECURITIES OF ANOTHER
PERSON SHALL BE DEEMED TO CONTROL THAT PERSON.


 


(D)           “AGGREGATE SEVERANCE PAYMENT” HAS THE MEANING SET FORTH IN
SECTION 5.9.


 


(E)           “ANCILLARY AGREEMENTS” MEANS ALL AGREEMENTS AND INSTRUMENTS
DELIVERED PURSUANT TO THIS AGREEMENT TO CARRY OUT OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(F)            “ASSETS” OF ANY PERSON MEANS ALL ASSETS AND PROPERTIES OF EVERY
KIND, NATURE, CHARACTER AND DESCRIPTION (WHETHER REAL, PERSONAL OR MIXED,
WHETHER TANGIBLE OR INTANGIBLE, WHETHER ABSOLUTE, ACCRUED, CONTINGENT, FIXED OR
OTHERWISE AND WHEREVER SITUATED), INCLUDING THE GOODWILL RELATED THERETO,
OPERATED, OWNED OR LEASED BY SUCH PERSON, INCLUDING WITHOUT LIMITATION, CHATTEL
PAPER, DOCUMENTS, INSTRUMENTS, REAL ESTATE, EQUIPMENT, INVENTORY AND GOODS.


 


(G)           “ASSIGNED CONTRACTS” MEANS ANY CONTRACTS, INDENTURES, ORDERS,
MORTGAGES, INSTRUMENTS, LIENS, GUARANTEES, PURCHASES OR OTHER AGREEMENTS OF
SELLERS SET FORTH ON SCHEDULE 1.1(G).


 


(H)           “ASSUMED LIABILITIES” HAS THE MEANING SET FORTH IN SECTION 2.2(A).


 


(I)            “ASSUMED PERMITS” MEANS THE PERMITS SET FORTH ON SCHEDULE 1.1(I).


 


(J)            “ASSUMED WARRANTY OBLIGATIONS” MEANS (I) THE AMOUNT SET FORTH ON
SCHEDULE 1.1(J) FOR EACH PRODUCT MANUFACTURED AND SHIPPED BY THE BUSINESS FOR OR
ON BEHALF OF IBM OR LENOVO ON OR BEFORE THE CLOSING THAT IS RETURNED TO BUYER
AFTER THE CLOSING PURSUANT TO SECTION 13.2.1 OF THE SUPPLY AGREEMENT
#4902RL1698, DATED FEBRUARY 28, 2003, BETWEEN IBM AND SANMINA-SCI,
SECTION 13.2.1 OF THE SUPPLY AGREEMENT #4905RL0274, DATED APRIL 29, 2005,

 

3

--------------------------------------------------------------------------------


 

between Lenovo and Sanmina-SCI or Section 13.2.1 of the Supply Agreement
#4905RL0316, dated April 29, 2005, between Lenovo and Sanmina-SCI, as the case
may be; and (ii) Damages (as defined in Section 9.1) incurred by Buyer in
connection with Section 16.1(a) of the Supply Agreement #4902RL1698, dated
February 28, 2003, between IBM and Sanmina-SCI, Section 16.1(a) of the Supply
Agreement #4905RL0274, dated April 29, 2005, between Lenovo and Sanmina-SCI or
Section 16.1(a) of the Supply Agreement #4905RL0316, dated April 29, 2005,
between Lenovo and Sanmina-SCI, in each case with respect to products
manufactured and shipped by the Business for or on behalf of IBM or Lenovo, as
the case may be, on or before the Closing.


 


(K)           “BOOKS AND RECORDS” OF ANY PERSON MEANS ALL FILES, DOCUMENTS,
INSTRUMENTS, PAPERS, BOOKS AND RECORDS RELATING TO THE BUSINESS, OPERATIONS,
CONDITION OF (FINANCIAL OR OTHER), RESULTS OF OPERATIONS AND ASSETS OF SUCH
PERSON, INCLUDING WITHOUT LIMITATION FINANCIAL STATEMENTS, TAX RETURNS, BUDGETS,
RELIABILITY AND COST DATA, PRICING GUIDELINES, LEDGERS, JOURNALS, DEEDS, TITLE
POLICIES, MINUTE BOOKS AND BOOKS, CONTRACTS, PERMITS, CUSTOMER LISTS, COMPUTER
FILES AND PROGRAMS, RETRIEVAL PROGRAMS, OPERATING DATA AND PLANS AND
ENVIRONMENTAL STUDIES AND PLANS.


 


(L)            “BUSINESS” MEANS BUILDING, CONFIGURING AND ASSEMBLING PERSONAL
COMPUTERS AND SERVERS AND THE RELATED MANAGEMENT, MANUFACTURING (INCLUDING BUT
NOT LIMITED TO CUSTOM SOFTWARE DOWNLOADING, ASSET TAGGING AND CUSTOM LABELING)
AND LOGISTICS AND ORDER FULFILLMENT SERVICES AS CURRENTLY CONDUCTED IN THE
ORDINARY COURSE BY SELLERS FOR OR ON BEHALF OF IBM AND LENOVO USING THE
PURCHASED ASSETS AT THE FACILITIES.


 


(M)          “BUSINESS DAY” SHALL MEAN A DAY OTHER THAN SATURDAY AND SUNDAY OR
ANY DAY ON WHICH BANKS LOCATED IN THE STATE OF CALIFORNIA, THE REPUBLIC OF
HUNGARY OR THE UNITED MEXICAN STATES ARE AUTHORIZED OR OBLIGATED TO CLOSE.


 


(N)           “BUYER’S MEXICAN AFFILIATE” MEANS PCE PARAGON SOLUTIONS (MEXICO)
S.A. DE C.V., A WHOLLY-OWNED SUBSIDIARY OF BUYER DULY ORGANIZED AND EXISTING IN
ACCORDANCE WITH MEXICAN LAW AND AUTHORIZED BY THE MEXICAN MINISTRY OF THE
ECONOMY TO OPERATE IN MEXICO UNDER MAQUILA STATUS IN ACCORDANCE WITH THE MEXICAN
IMMEX DECREE.


 


(O)           “BUSINESS INTELLECTUAL PROPERTY” MEANS INTELLECTUAL PROPERTY AND
INTELLECTUAL PROPERTY RIGHTS OWNED BY SELLERS THAT ARE USED IN THE OPERATION OF
THE PURCHASED ASSETS AT THE FACILITIES TO CONDUCT THE BUSINESS IN THE ORDINARY
COURSE, OTHER THAN THE EXCLUDED INTELLECTUAL PROPERTY.


 


(P)           “BUYER’S ENVIRONMENTAL LIABILITIES” SHALL MEAN ANY ENVIRONMENTAL
CLAIM WITH RESPECT TO ANY OF THE FOLLOWING, EXCEPT TO THE EXTENT CONSTITUTING
SELLERS’ RETAINED ENVIRONMENTAL LIABILITIES: (I) THE PRESENCE AT ANY TIME AFTER
THE CLOSING DATE OF ANY HAZARDOUS MATERIALS IN THE SOIL, GROUNDWATER, SURFACE
WATER, AIR OR BUILDING MATERIALS OF ANY FACILITY LOCATION OCCUPIED AT ANY TIME
BY ANY OF SELLERS OR BUYER IN CONNECTION WITH THE BUSINESS, OR ANY OTHER REAL
PROPERTY OCCUPIED AT ANY TIME IN THE FUTURE IN CONNECTION WITH THE BUSINESS
(“FACILITY CONTAMINATION”); (II) THE MIGRATION AT ANY TIME AFTER THE CLOSING
DATE OF ANY FACILITY CONTAMINATION TO ANY OTHER REAL PROPERTY, OR THE SOIL,
GROUNDWATER, SURFACE WATER, AIR OR BUILDING MATERIALS THEREOF; (III) ANY
HAZARDOUS MATERIALS ACTIVITY CONDUCTED AT ANY FACILITY LOCATION AFTER THE

 

4

--------------------------------------------------------------------------------


 

Closing Date, any other real property occupied at any time in the future in
connection with the Business, or otherwise in connection with or to benefit the
Business after the Closing Date(“Business Hazardous Materials Activities”);
(iv) the exposure of any person to Facility Contamination or to Hazardous
Materials in the course of or as a consequence of any Business Hazardous
Materials Activities; (v) the violation of any Environmental Laws in connection
with any Business Hazardous Materials Activities at any time after the Closing
Date; and (vi) any actions or proceedings brought or threatened by any third
party with respect to any of the foregoing.


 


(Q)           “CLOSING” MEANS THE CONSUMMATION OF THE PURCHASE AND SALE OF THE
PURCHASED ASSETS AND THE ASSUMPTION OF THE ASSUMED LIABILITIES, TAKING PLACE AT
SUCH PLACE AS BUYER AND SELLERS MUTUAL AGREE, AT 10:00 A.M. LOCAL TIME, ON THE
CLOSING DATE UNLESS OTHERWISE MUTUALLY AGREED BY BUYER AND SELLERS.


 


(R)            “CLOSING NET ASSET VALUE STATEMENT” MEANS THE STATEMENT SETTING
FORTH THE CLOSING NET ASSET VALUE AS OF THE CLOSING DATE.


 


(S)           “CLOSING DATE” MEANS THE DATE WHICH IS TWO (2) BUSINESS DAYS
FOLLOWING THE SATISFACTION OR, IF PERMITTED PURSUANT TO THE TERMS OF ARTICLE VII
HEREOF, WAIVER OF THE CONDITIONS TO CLOSING SET FORTH IN ARTICLE VII HEREOF, OR
AT SUCH OTHER PLACE AND SUCH OTHER TIME OR DATE AS THE PARTIES HERETO SHALL
MUTUALLY AGREE.


 


(T)            “CLOSING NET ASSET VALUE” MEANS:


 

(I)            AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF INVENTORIES ON THE
BOOKS OF SELLERS AS OF THE CLOSING DATE; PLUS

 

(II)           AN AMOUNT EQUIVALENT TO THE NET BOOK VALUE OF FIXED ASSETS ON THE
BOOKS OF SELLERS AS OF THE CLOSING DATE; PLUS

 

(III)          THE EXPENSED CAPITAL ITEMS AMOUNT; PLUS

 

(IV)          AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF PREPAID EXPENSES ON THE
BOOKS OF SELLERS AS OF THE CLOSING DATE; PLUS

 

(V)           AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF SECURITY DEPOSITS ON THE
BOOKS OF SELLERS AS OF THE CLOSING DATE; MINUS

 

(VI)          AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF THE ACCRUED LIABILITIES
ON THE BOOKS OF SELLERS AS OF THE CLOSING DATE.

 


(U)           “CONSENTS” HAS THE MEANING SET FORTH IN SECTION 3.4.


 


(V)           “CONSIGNED INVENTORY” MEANS ALL INVENTORY OF RAW MATERIALS AND
WORK IN PROCESS HELD BY SELLERS ON BEHALF OF A CUSTOMER OF THE BUSINESS LISTED
ON SCHEDULE 1.1(V).


 


(W)          “CONTINGENT CONSIDERATION” HAS THE MEANING SET FORTH IN
SECTION 2.12.

 

5

--------------------------------------------------------------------------------


 


(X)            “CUSTOMER PURCHASE ORDER” MEANS ALL PURCHASE ORDERS FROM
CUSTOMERS OF THE BUSINESS TO PURCHASE PRODUCTS MANUFACTURED BY OR SERVICES
PROVIDED BY THE BUSINESS.


 


(Y)           “DEFINITIVE AGREEMENTS” MEANS THIS AGREEMENT, THE ANCILLARY
AGREEMENTS AND THE OTHER THE BINDING, DETAILED AND DEFINITIVE AGREEMENTS TO BE
EXECUTED BETWEEN THE PARTIES IN RESPECT OF THE TRANSACTION.


 


(Z)            “EMPLOYEE” MEANS EACH EMPLOYEE OF SELLERS WHO CURRENTLY PROVIDES
SERVICES SOLELY OR PRIMARILY TO THE BUSINESS IN EACH CASE AS SET FORTH ON
SCHEDULE 3.12.


 


(AA)         “EMPLOYMENT LIABILITIES” SHALL MEAN ANY AND ALL CLAIMS, DEBTS,
LIABILITIES, COMMITMENTS AND OBLIGATIONS, WHETHER FIXED, CONTINGENT OR ABSOLUTE,
MATURED OR UNMATURED, LIQUIDATED OR UNLIQUIDATED, ACCRUED OR UNNACCRUED, KNOWN
OR UNKNOWN, WHENEVER OR HOWEVER ARISING, INCLUDING ALL COSTS AND EXPENSES
RELATING THERETO ARISING UNDER LAW, RULE, REGULATION, PERMIT, ACTION OR
PROCEEDING BEFORE ANY GOVERNMENTAL AUTHORITY, ORDER OR CONSENT DECREE OR ANY
AWARD OF ANY ARBITRATOR OF ANY KIND RELATING TO ANY BENEFIT PLAN (INCLUDING ANY
401(K) PLAN), EMPLOYMENT AGREEMENT, VACATION ACCRUAL OR OTHERWISE RELATING TO AN
EMPLOYEE AND HIS OR HER EMPLOYMENT WITH THE SELLERS.


 


(BB)         “ENVIRONMENTAL BASELINE” HAS THE MEANING SET FORTH IN SECTION 5.13.


 


(CC)         “ENVIRONMENTAL CLAIM” SHALL MEAN ANY LIABILITY, OBLIGATION,
JUDGMENT, PENALTY, FINE, COST OR EXPENSE, OF ANY KIND OR NATURE, OR THE DUTY TO
INDEMNIFY, DEFEND OR REIMBURSE ANY PERSON.


 


(DD)         “ENVIRONMENTAL LAWS” MEANS ALL APPLICABLE LAWS WHICH PROHIBIT,
REGULATE OR CONTROL ANY HAZARDOUS MATERIAL OR ANY HAZARDOUS MATERIAL ACTIVITY,
INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION, AND LIABILITY ACT OF 1980, THE RESOURCE RECOVERY AND CONSERVATION
ACT OF 1976, THE FEDERAL WATER POLLUTION CONTROL ACT, THE CLEAN AIR ACT, THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, THE CLEAN WATER ACT, AND SIMILAR FOREIGN
LAWS ALL AS AMENDED AT ANY TIME.


 


(EE)         “EPIDEMIC FAILURE” OCCURS WHEN (I) WITH RESPECT TO PRODUCTS
MANUFACTURED FOR OR ON BEHALF OF IBM, MORE THAN THREE AND A HALF PERCENT (3.5%)
OF THE UNITS MANUFACTURED DURING ANY THIRTY (30) DAY PERIOD FOR A PARTICULAR
PRODUCT (I.E., A SINGLE PART NUMBER) FAIL TO PERFORM AS SPECIFIED IN THE IBM
AGREEMENT DUE TO A DEFECT IN MANUFACTURING WORKMANSHIP AND THE FAILURE TO
PERFORM HAS THE SAME ROOT CAUSE AND (II) WITH RESPECT TO THE UNITS OF ANY
PARTICULAR PRODUCT MANUFACTURED FOR OR ON BEHALF OF LENOVO, MORE THAN FIVE (5%)
OF THE UNITS MANUFACTURED DURING ANY THIRTY (30) DAY PERIOD FOR A PARTICULAR
PRODUCT (I.E., A SINGLE PART NUMBER) FAIL TO PERFORM AS SPECIFIED IN THE LENOVO
AGREEMENT DUE TO A DEFECT IN MANUFACTURING WORKMANSHIP AND THE FAILURE TO
PERFORM HAS THE SAME ROOT CAUSE.


 


(FF)           “EXCLUDED ASSETS” HAS THE MEANING SET FORTH IN SECTION 2.1(B).

 

6

--------------------------------------------------------------------------------


 


(GG)         “EXCLUDED CLAIM” MEANS ANY LITIGATION RELATED TO THE DRAM BUSINESS
OF SELLERS.


 


(HH)         “EXCLUDED INTELLECTUAL PROPERTY” MEANS INTELLECTUAL PROPERTY AND
INTELLECTUAL PROPERTY RIGHTS REGARDING (A) URLS, DOMAIN NAMES AND TRADEMARKS;
(B) SELLER’S INFORMATION TECHNOLOGY (IT) SYSTEMS USED OUTSIDE OF THE BUSINESS,
INCLUDING HUMAN RESOURCES AND ACCOUNTING SYSTEMS, CORPORATE INTRANET AND OTHER
CORPORATE NETWORKS AND SYSTEMS; (C) THE PRODUCTS MANUFACTURED FOR CUSTOMERS AT
THE FACILITIES, INCLUDING THE CUSTOMER’S DESIGNS, SCHEMATICS AND SPECIFICATIONS
FOR SUCH PRODUCTS AND COMPONENTS AND MATERIALS PROVIDED BY CUSTOMERS OR
PURCHASED FROM THIRD PARTIES FOR USE IN SUCH PRODUCTS; (D) INTELLECTUAL PROPERTY
AND INTELLECTUAL PROPERTY RIGHTS THAT ARE SUBJECT TO THE EXCLUDED AGREEMENTS OR
ARE RELATED TO EXCLUDED ASSETS THAT ARE NOT LICENSED TO BUYER UNDER THE
INTELLECTUAL PROPERTY LICENSE.


 


(II)           “EXCLUDED LIABILITIES” HAS THE MEANING SET FORTH IN
SECTION 2.2(B).


 


(JJ)           “EXPENSED CAPITAL ITEMS” MEANS ITEMS ON HAND AT ANY FACILITIES
THAT ARE USED IN THE BUSINESS, IN EACH CASE AS SET FORTH IN SCHEDULE 1.1(JJ).


 


(KK)         “EXPENSED CAPITAL ITEMS AMOUNT” MEANS $407,380.


 


(LL)           “FACILITIES” HAS THE MEANING SET FORTH IN RECITAL A.


 


(MM)       “FACILITY LOCATION” MEANS ANY REAL PROPERTY OCCUPIED AT ANY TIME FOR
THE OPERATION OF THE BUSINESS, INCLUDING, WITHOUT LIMITATION, THE PREMISES THAT
ARE THE SUBJECT OF THE LEASE ASSIGNMENT AGREEMENTS.


 


(NN)         “FACILITY LEASES” HAS THE MEANING SET FORTH IN SECTION 3.8(A).


 


(OO)         “FIXED ASSETS” MEANS ALL ITEMS OF PLANT, EQUIPMENT, MACHINERY,
TOOLS, FURNITURE AND FURNISHINGS, OFFICE MATERIALS AND SUPPLIES AND OTHER FIXED
ASSETS LISTED OR DESCRIBED IN SCHEDULE 1.1(OO) AS OF THE CLOSING DATE.


 


(PP)         “GOVERNMENTAL BODY” MEANS ANY:


 

(I)            NATION, PROVINCE, STATE, COUNTY, CITY, TOWN, VILLAGE, DISTRICT,
OR OTHER JURISDICTION OF ANY NATURE;

 

(II)           FEDERAL, PROVINCIAL, STATE, LOCAL, MUNICIPAL, FOREIGN, OR OTHER
GOVERNMENT;

 

(III)          GOVERNMENTAL OR QUASI GOVERNMENTAL AUTHORITY OF ANY NATURE
(INCLUDING ANY GOVERNMENTAL AGENCY, BRANCH, DEPARTMENT, OFFICIAL, OR ENTITY AND
ANY COURT OR OTHER TRIBUNAL);

 

(IV)          MULTI NATIONAL ORGANIZATION OR BODY; OR

 

7

--------------------------------------------------------------------------------


 

(V)           BODY EXERCISING, OR ENTITLED TO EXERCISE, ANY ADMINISTRATIVE,
EXECUTIVE, JUDICIAL, LEGISLATIVE, POLICE, REGULATORY, OR TAXING AUTHORITY OR
POWER OF ANY NATURE.

 


(QQ)         INTENTIONALLY LEFT BLANK.


 


(RR)           “HAZARDOUS MATERIAL” IS ANY MATERIAL, CHEMICAL, EMISSION OR
SUBSTANCE THAT HAS BEEN DESIGNATED BY ANY GOVERNMENTAL BODY TO BE RADIOACTIVE,
TOXIC, HAZARDOUS, A POLLUTANT OR OTHERWISE A DANGER TO HEALTH, REPRODUCTION OR
THE ENVIRONMENT.


 


(SS)         “HAZARDOUS MATERIALS ACTIVITY” IS THE TRANSPORTATION, TRANSFER,
RECYCLING, STORAGE, USE, TREATMENT, MANUFACTURE, REMOVAL, REMEDIATION, RELEASE,
EXPOSURE OF OTHERS TO, SALE, OR DISTRIBUTION OF ANY HAZARDOUS MATERIAL OR ANY
PRODUCT OR WASTE CONTAINING A HAZARDOUS MATERIAL, OR PRODUCT MANUFACTURED WITH
OZONE DEPLETING SUBSTANCES, INCLUDING, WITHOUT LIMITATION, ANY REQUIRED
LABELING, PAYMENT OF WASTE FEES OR CHARGES (INCLUDING SO-CALLED E-WASTE FEES)
AND COMPLIANCE WITH ANY PRODUCT TAKE-BACK OR PRODUCT CONTENT REQUIREMENTS.


 


(TT)           “HUNTSVILLE LICENSE AGREEMENT” MEANS THE HUNTSVILLE LICENSE
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 


(UU)         “IBM” MEANS INTERNATIONAL BUSINESS MACHINES CORPORATION.


 


(VV)         “IBM AGREEMENTS” MEANS SUPPLY AGREEMENT #4902RL1698, DATED
FEBRUARY 28, 2003, BETWEEN IBM AND SANMINA-SCI, AS AMENDED; DISTRIBUTION AND
TECHNICAL SERVICES AGREEMENT #4901RL1688, DATED JANUARY 31, 2002, BETWEEN IBM
AND SANMINA-SCI; STATEMENT OF WORK #4903RL0003, DATED JANUARY 6, 2003, TO
DISTRIBUTION AND TECHNICAL SERVICES AGREEMENT #4901RL1688 BETWEEN IBM AND
SANMINA-SCI; STATEMENT OF WORK #4904RL0321, DATED SEPTEMBER 1, 2004, TO
DISTRIBUTION AND TECHNICAL SERVICES AGREEMENT #4901RL1688 BETWEEN IBM AND
SANMINA-SCI; PARTICIPATION AGREEMENT #4903GK0002, DATED FEBRUARY 18, 2003,
BETWEEN IBM UK, LTD. AND SANMINA-SCI UK LIMITED; AND AMRS HUNGARY STATEMENT OF
WORK #4906UK0174, DATED JUNE 30, 2006, TO AMRS AGREEMENT #4903GK0002.


 


(WW)       “INDEBTEDNESS” OF ANY PERSON MEANS ALL MONETARY OBLIGATIONS OF SUCH
PERSON (I) FOR BORROWED MONEY, (II) EVIDENCED BY NOTES, BONDS, DEBENTURES OR
SIMILAR INSTRUMENTS, (III) FOR THE DEFERRED PURCHASE PRICE OF GOODS OR SERVICES
(OTHER THAN TRADE PAYABLES OR ACCRUALS INCURRED IN THE ORDINARY COURSE OF
BUSINESS), (IV) UNDER CAPITAL LEASES OR (V) IN THE NATURE OF GUARANTEES OF THE
OBLIGATIONS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE OF ANY OTHER PERSON.


 


(XX)          “INTELLECTUAL PROPERTY” MEANS SOFTWARE, PROTOCOLS, PROCESSES, TEST
METHODOLOGIES, SCHEMATICS, SPECIFICATIONS, DOCUMENTATION AND OTHER TANGIBLE
EMBODIMENTS OF INTELLECTUAL PROPERTY AND ANY MEDIA ON WHICH ANY OF THE FOREGOING
IS RECORDED.


 


(YY)         “INTELLECTUAL PROPERTY LICENSE AGREEMENT” MEANS THAT CERTAIN
INTELLECTUAL PROPERTY LICENSE AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT D TO BE ENTERED INTO BY BUYER AND THE SELLERS IN SUBSTANTIALLY
THE SAME FORM AT THE CLOSING WITH RESPECT TO THE LICENSE OF

 

8

--------------------------------------------------------------------------------


 

certain Business Intellectual Property to Buyer for the conduct of Business
following the Closing Date.


 


(ZZ)          “INTELLECTUAL PROPERTY RIGHTS” MEANS ANY OR ALL OF THE FOLLOWING
AND ALL WORLDWIDE COMMON LAW AND STATUTORY RIGHTS IN, ARISING OUT OF, OR
ASSOCIATED THEREWITH: (I) UNITED STATES AND FOREIGN PATENTS AND UTILITY MODELS
AND APPLICATIONS THEREFOR AND ALL REISSUES, DIVISIONS, REEXAMINATIONS, RENEWALS,
EXTENSIONS, PROVISIONALS, CONTINUATIONS AND CONTINUATIONS-IN-PART THEREOF
(“PATENTS”); (II) INVENTIONS (WHETHER PATENTABLE OR NOT), IMPROVEMENTS, TRADE
SECRETS, PROPRIETARY INFORMATION, KNOW-HOW, AND ANY RIGHTS IN TECHNOLOGY,
INVENTION DISCLOSURES, TECHNICAL DATA AND CUSTOMER LISTS, AND ALL DOCUMENTATION
RELATING TO ANY OF THE FOREGOING; (III) COPYRIGHTS, COPYRIGHT REGISTRATIONS AND
APPLICATIONS THEREFOR, AND ALL OTHER RIGHTS CORRESPONDING THERETO THROUGHOUT THE
WORLD; (IV) DOMAIN NAMES, UNIFORM RESOURCE LOCATORS (“URLS”), OTHER NAMES AND
LOCATORS ASSOCIATED WITH THE INTERNET, AND APPLICATIONS OR REGISTRATIONS
THEREFOR (“DOMAIN NAMES”); (V) INDUSTRIAL DESIGNS AND ANY REGISTRATIONS AND
APPLICATIONS THEREFOR; (VI) TRADE NAMES, LOGOS, COMMON LAW TRADEMARKS AND
SERVICE MARKS, TRADEMARK AND SERVICE MARK REGISTRATIONS, RELATED GOODWILL AND
APPLICATIONS THEREFOR THROUGHOUT THE WORLD (“TRADEMARKS”); (VII) ALL RIGHTS IN
DATABASES AND DATA COLLECTIONS; (VIII) ALL MORAL AND ECONOMIC RIGHTS OF AUTHORS
AND INVENTORS, HOWEVER DENOMINATED; AND (IX) ANY SIMILAR OR EQUIVALENT RIGHTS TO
ANY OF THE FOREGOING (AS APPLICABLE).


 


(AAA)       “INVENTORIES” MEANS ALL INVENTORIES OF RAW MATERIALS, WORK IN
PROCESS AND FINISHED GOODS (I) HELD FOR USE IN PRODUCTS MANUFACTURED FOR OR ON
BEHALF OF IBM, LISTED ON SCHEDULE 1.1(AAA)(I), (II) HELD FOR USE IN PRODUCTS
MANUFACTURED FOR OR ON BEHALF OF LENOVO, LISTED ON SCHEDULE 1.1(AAA)(II),
(III) HELD FOR USE IN CONNECTION WITH THE BUSINESS CONDUCTED FOR ON OR BEHALF OF
IBM, LISTED ON SCHEDULE 1.1(AAA)(III) AND (IV) HELD FOR USE IN CONNECTION WITH
THE BUSINESS CONDUCTED FOR OR ON OR BEHALF OF LENOVO, LISTED ON
SCHEDULE 1.1(AAA)(IV).


 


(BBB)      “KNOWLEDGE” AND OTHER SIMILAR PHRASES WHEN USED IN REFERENCE TO
SELLERS MEANS THE ACTUAL KNOWLEDGE OF (I) MICHAEL MISSIOS, (II) STEVEN H.
JACKMAN, (III) MICHAEL DELGADO AND (IV) THE FOLLOWING MEMBERS OF MANAGEMENT OF
THE BUSINESS WHO REPORT DIRECTLY TO MICHAEL MISSIOS INCLUDING, BUT NOT LIMITED
TO, : JAMES CAMPBELL, GEORGE GRIFFITH, SHELIA PONDER, ANCA THOMPSON AND THEODORE
WILSON.  THE FOREGOING NOTWITHSTANDING, THE FACT THAT INFORMATION IS CONTAINED
IN THE ELECTRONIC OR DOCUMENTARY RECORDS OR FILES MAINTAINED BY SUCH
INDIVIDUALS, STORED ON THE COMPUTERS OR SERVERS MAINTAINED BY SUCH INDIVIDUALS
OR CONTAINED IN ANY EMAILS RECEIVED BY SUCH INDIVIDUALS SHALL NOT CREATE THE
PRESUMPTION THAT SUCH INDIVIDUALS POSSESS ACTUAL KNOWLEDGE.


 


(CCC)       “LAW” MEANS ANY LAW, STATUTE, RULE, REGULATION, ORDINANCE, EXTENSION
ORDER, OR OTHER PRONOUNCEMENT HAVING THE EFFECT OF LAW OF THE UNITED STATES, ANY
FOREIGN COUNTRY OR FOREIGN STATE, COUNTY, CITY OR OTHER POLITICAL SUBDIVISION OR
OF ANY GOVERNMENTAL BODY.


 


(DDD)      INTENTIONALLY LEFT BLANK.


 


(EEE)       “LENOVO” MEANS LENOVO GROUP LTD.


 


(FFF)         “LENOVO AGREEMENTS” MEANS THE SUPPLY AGREEMENT #4905RL0274, DATED
APRIL 29, 2005, BETWEEN LENOVO AND SANMINA-SCI; SUPPLY AGREEMENT #4905RL0316,
DATED APRIL

 

9

--------------------------------------------------------------------------------


 

29, 2005, between Lenovo and Sanmina-SCI; Distribution and Technical Services
Agreement #4905RL0262, dated May 26, 2005, between Lenovo and Sanmina-SCI;
Statement of Work #4903RL0315, dated May 26, 2005, to Distribution and Technical
Services Agreement #4905RL0262 between Lenovo and Sanmina-SCI; Agreement #
4906L10041, dated February 25, 2006, between Lenovo Singapore and Sanmina-SCI
Hungary; and AMRS Hungary Statement of Work #4906L10042, dated February 28,
2006, to AMRS Agreement #4906L10041.


 


(GGG)      “LIABILITY” MEANS ANY INDEBTEDNESS, OBLIGATION OR OTHER LIABILITY OF
A PERSON (WHETHER ABSOLUTE, ACCRUED, CONTINGENT, FIXED OR OTHERWISE, OR WHETHER
DUE OR TO BECOME DUE).


 


(HHH)      “LIEN” MEANS ANY MORTGAGE, PLEDGE, LIEN, CHARGE, CLAIM, SECURITY
INTEREST, ADVERSE CLAIMS OF OWNERSHIP OR USE, RESTRICTIONS ON TRANSFER, DEFECT
OF TITLE OR OTHER ENCUMBRANCE OF ANY SORT, OTHER THAN (A) MECHANIC’S,
MATERIALMEN’S, AND SIMILAR LIENS WITH RESPECT TO ANY AMOUNTS NOT YET DUE AND
PAYABLE, AND (B) CUSTOMARY LIENS FOR TAXES NOT YET DUE AND PAYABLE.


 


(III)          “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE CHANGE IN
THE BUSINESS, OPERATIONS, ASSETS (INCLUDING INTANGIBLE ASSETS), LIABILITIES
(CONTINGENT OR OTHERWISE), RESULTS OF OPERATIONS OR FINANCIAL PERFORMANCE OR
CONDITION (FINANCIAL OR OTHERWISE) OF SUCH PARTY WHICH IS MATERIAL TO PURCHASED
ASSETS AND THE BUSINESS, TAKEN AS A WHOLE; PROVIDED, HOWEVER, THAT IN
DETERMINING WHETHER A MATERIAL ADVERSE EFFECT HAS OCCURRED, ANY EFFECT TO THE
EXTENT ATTRIBUTABLE TO THE FOLLOWING SHALL NOT BE CONSIDERED:  (A) CHANGES IN
LAWS, RULES OR REGULATIONS OF GENERAL APPLICABILITY OR INTERPRETATIONS THEREOF
BY GOVERNMENTAL ENTITIES, (B) CHANGES THAT RESULT FROM CONDITIONS GENERALLY
AFFECTING THE UNITED STATES ECONOMY OR THE WORLD ECONOMY, (C) CHANGES THAT
RESULT FROM CONDITIONS GENERALLY AFFECTING THE ELECTRONICS CONTRACT
MANUFACTURING SERVICES INDUSTRY, (D) CHANGES THAT RESULT FROM THE ANNOUNCEMENT,
PENDENCY OR OCCURRENCE OF THE TERMINATION, TRANSITION OR WINDING DOWN AT ANY
TIME PRIOR TO OR AFTER THE CLOSING OF THE BUSINESS CONDUCTED BY SELLERS FOR OR
ON BEHALF OF LENOVO PRIOR TO THE CLOSING OR THE BUSINESS THAT IS TO BE CONDUCTED
BY BUYER ON OR BEHALF OF LENOVO AFTER THE CLOSING (THE “LENOVO TRANSITION”),
(E) CHANGES THAT RESULT FROM THE ANNOUNCEMENT, PENDENCY OR OCCURRENCE OF THE
TERMINATION, TRANSITION OR WINDING DOWN OF THE EXCLUDED BUSINESS, (F) CHANGES
THAT RESULT FROM THE ANNOUNCEMENT, PENDENCY OR OCCURRENCE OF THE TERMINATION,
TRANSITION OR WINDING DOWN AT ANY TIME PRIOR TO OR AFTER THE CLOSING OF THE
BUSINESS CONDUCTED BY SELLERS FOR OR ON BEHALF OF IBM PRIOR TO THE CLOSING,
(G) CHANGES THAT RESULT FROM THE ANNOUNCEMENT AND THE PENDENCY OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(JJJ)          “MULTIEMPLOYER PLAN” SHALL MEAN ANY “PENSION PLAN” WHICH IS A
“MULTIEMPLOYER PLAN,” AS DEFINED IN SECTION 3(37) OF ERISA.


 


(KKK)       “ORDER” MEANS ANY WRIT, JUDGMENT, DECREE, INJUNCTION, ADMINISTRATIVE
ORDER, DIRECTIVE OR SIMILAR ORDER OR DIRECTIVE OF ANY GOVERNMENTAL BODY (IN EACH
SUCH CASE WHETHER PRELIMINARY OR FINAL).


 


(LLL)          “PERMIT” SHALL MEAN THE LICENSES, PERMITS, AUTHORIZATIONS,
REGISTRATIONS, CERTIFICATES, VARIANCES, APPROVALS, CONSENTS AND FRANCHISES AND
SIMILAR RIGHTS OBTAINED FROM GOVERNMENTS AND ANY GOVERNMENTAL BODY, AND ANY
PENDING APPLICATIONS RELATING TO THE FOREGOING.

 

10

--------------------------------------------------------------------------------


 


(MMM)    “PERMITTED LIENS” MEANS ANY (I) LIENS FOR TAXES AND OTHER SIMILAR
GOVERNMENTAL CHARGES AND ASSESSMENTS WHICH ARE NOT YET DELINQUENT OR LIENS FOR
TAXES BEING CONTESTED IN GOOD FAITH BY ANY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED, (II) LIENS OF LANDLORDS AND LIENS OF
CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER LIKE LIENS ARISING
IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT YET DUE AND PAYABLE; AND
(III) SUCH IMPERFECTIONS OF TITLE AND LIENS, IF ANY, WHICH DO NOT INTERFERE WITH
THE PRESENT USE OF, IN ANY MATERIAL RESPECT, ASSETS SUBJECT THERETO.


 


(NNN)      “PERSON” MEANS ANY INDIVIDUAL, CORPORATION (INCLUDING ANY NON-PROFIT
CORPORATION), COMPANY, GENERAL OR LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE, ESTATE, TRUST, ASSOCIATION, ORGANIZATION, LABOR UNION,
GOVERNMENTAL BODY OR OTHER ENTITY.


 


(OOO)      “PERSONAL PROPERTY LEASES” MEANS ALL RIGHTS OF SELLERS IN, TO OR
UNDER (A) THE LEASES OR SUBLEASES OF TANGIBLE PERSONAL PROPERTY LISTED ON
SCHEDULE 1.1(OOO)(I) AS TO WHICH ANY SELLER IS THE LESSOR OR SUBLESSOR AND
(B) THE LEASES OF TANGIBLE PERSONAL PROPERTY LISTED ON SCHEDULE 1.1(OOO)(II) AS
TO WHICH ANY SELLER IS THE LESSEE OR SUBLESSEE, TOGETHER WITH ANY OPTIONS TO
PURCHASE THE UNDERLYING PROPERTY.


 


(PPP)      “PHASE I” HAS THE MEANING SET FORTH IN SECTION 5.13(A).


 


(QQQ)      “PHASE II” HAS THE MEANING SET FORTH IN SECTION 5.13(B).


 


(RRR)         “PRELIMINARY NET ASSET VALUE STATEMENT” MEANS A STATEMENT SETTING
FORTH SELLERS’ ESTIMATE OF THE PRELIMINARY NET ASSET VALUE AS OF THE CLOSING
DATE.


 


(SSS)       “PRELIMINARY NET ASSET VALUE” MEANS:


 

(I)            AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF INVENTORIES ON THE
BOOKS OF SELLERS; PLUS

 

(II)           AN AMOUNT EQUIVALENT TO THE NET BOOK VALUE OF FIXED ASSETS ON THE
BOOKS OF SELLERS; PLUS

 

(III)          THE EXPENSED CAPITAL ITEMS AMOUNT; PLUS

 

(IV)          AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF PREPAID EXPENSES ON THE
BOOKS OF SELLERS; PLUS

 

(V)           AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF SECURITY DEPOSITS ON THE
BOOKS OF SELLERS; MINUS

 

(VI)          AN AMOUNT EQUIVALENT TO THE BOOK VALUE OF THE ACCRUED LIABILITIES
ON THE BOOKS OF SELLERS.

 


(TTT)         “PREPAID EXPENSES” MEANS ALL PREPAID EXPENSES LISTED ON
SCHEDULE 1.1(TTT).

 

11

--------------------------------------------------------------------------------


 


(UUU)      “PURCHASE ORDER” MEANS CUSTOMER PURCHASE ORDERS AND SUPPLIER PURCHASE
ORDERS.


 


(VVV)      “PURCHASE PRICE” MEANS AN AMOUNT EQUAL TO THE PRELIMINARY NET ASSET
VALUE (AS ADJUSTED PURSUANT TO SECTION 2.4) (THE “PRELIMINARY NET ASSET VALUE
AMOUNT”) PLUS A PREMIUM AMOUNT OF [(*)].  ALL PAYMENT AMOUNTS EXPRESSED IN THIS
AGREEMENT ARE IN U.S. DOLLARS.


 


(WWW)    “PURCHASED ASSETS” HAS THE MEANING SET FORTH IN SECTION 2.1(A).


 


(XXX)        “RALEIGH SUBLEASE AGREEMENT” MEANS THE RALEIGH SUBLEASE AGREEMENT
IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


(YYY)      INTENTIONALLY LEFT BLANK.


 


(ZZZ)        “REPRESENTATIVES” MEANS, WITH RESPECT TO A PERSON, THAT PERSON’S
OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS, COUNSEL, INVESTMENT BANKERS,
FINANCIAL ADVISORS, AGENTS AND OTHER REPRESENTATIVES.


 


(AAAA)     “SSCI MEXICO IMPORTED INVENTORY” MEANS THE RAW MATERIALS,
WORK-IN-PROGRESS, FINISHED GOODS, SPARE PARTS, EXPENDABLE SUPPLIES AND OTHER
SUPPLIES THAT ARE SALEABLE, USABLE OR HELD EXCLUSIVELY IN CONNECTION WITH OR
RELATED EXCLUSIVELY TO THE BUSINESS OF THE GUADALAJARA FACILITY, IMPORTED
TEMPORARILY INTO MEXICO FOR SUCH PURPOSE, WHICH INCLUDES THE ITEMS SET FORTH IN
SCHEDULE 1.1(AAAA) HERETO.  THE SSCI MEXICO IMPORTED INVENTORY WAS ORIGINALLY
PURCHASED OUTSIDE OF MEXICO AND HAS BEEN BAILED WITH SSCI MEXICO UNDER A MAQUILA
AGREEMENT ENTERED INTO BETWEEN SSCI MEXICO AND SANMINA-SCI USA (“SSCI
MEXICO/SANMINA-SCI USA MAQUILA AGREEMENT”) SUBJECT TO THE TERMS AND CONDITIONS
OF SSCI MEXICO’S IMMEX PROGRAM, PURSUANT TO WHICH SUCH ITEMS HAVE BEEN
TEMPORARILY IMPORTED INTO MEXICO BY SSCI MEXICO (IN-BOND) AND IS PHYSICALLY
LOCATED AT THE GUADALAJARA FACILITY.


 


(BBBB)    “SSCI MEXICO IMPORTED MACHINERY AND EQUIPMENT” MEANS ALL OF THE
MACHINERY AND EQUIPMENT HELD AND/OR USED EXCLUSIVELY IN CONNECTION WITH OR
RELATED EXCLUSIVELY TO THE BUSINESS AT THE GUADALAJARA FACILITY, WHICH ARE
CURRENTLY LOCATED AT THE GUADALAJARA FACILITY, HAVING BEEN BAILED WITH SSCI
MEXICO BY SANMINA-SCI USA UNDER SSCI’S IMMEX PROGRAM OR WHICH WERE PURCHASED BY
SSCI MEXICO, AND WHICH INCLUDE THE FOLLOWING:


 

(1)           THE ASSETS DESCRIBED IN SCHEDULE 1.1(BBBB)(I) HERETO, WHICH WERE
PURCHASED OUTSIDE OF MEXICO (OR ARE DEEMED BY MEXICAN LAW TO HAVE BEEN PURCHASED
OUTSIDE OF MEXICO) BY SANMINA-SCI USA AND HAVE BEEN TEMPORARILY IMPORTED INTO
MEXICO BY SSCI MEXICO UNDER SSCI MEXICO’S IMMEX PROGRAM (IMPORTED IN-BOND, WITH
TITLE REMAINING VESTED IN SANMINA-SCI USA) (“SANMINA-SCI USA’S MEXICO IMPORTED
ASSETS”);

 

--------------------------------------------------------------------------------

* Information omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(2)           THE ASSETS DESCRIBED IN SCHEDULE 1.1(BBBB)(II) HERETO, WHICH WERE
PURCHASED OUTSIDE OF MEXICO (OR ARE DEEMED BY MEXICAN LAW TO HAVE BEEN PURCHASED
OUTSIDE OF MEXICO) AND HAVE BEEN TEMPORARILY IMPORTED INTO MEXICO BY SSCI MEXICO
UNDER SSCI MEXICO’S IMMEX PROGRAM (IMPORTED IN-BOND, WITH TITLE VESTED IN SSCI
MEXICO) (“SSCI MEXICO’S TEMPORARILY IMPORTED ASSETS”);

 

(3)           THE ASSETS DESCRIBED IN SCHEDULE 1.1(BBBB)(III) HERETO, WHICH ARE
NOT PRESENTLY COVERED BY THE SSCI MEXICO’S IMMEX PROGRAM AND WERE PURCHASED
OUTSIDE OF MEXICO (OR ARE DEEMED BY MEXICAN LAW TO HAVE BEEN PURCHASED OUTSIDE
OF MEXICO) AND DEFINITIVELY IMPORTED INTO MEXICO BY SSCI MEXICO (WITH TITLE
VESTED IN SSCI MEXICO) (“SSCI MEXICO’S DEFINITIVELY IMPORTED ASSETS”); AND

 

(4)           THE ASSETS DESCRIBED IN SCHEDULE 1.1(BBBB)(IV) HERETO, WHICH ARE
NOT COVERED BY THE SSCI’S IMMEX PROGRAM, BUT WERE PURCHASED IN MEXICO THROUGH
OTHER THAN A “FIRST HAND SALE”, AS DEFINED UNDER APPLICABLE MEXICAN CUSTOMS LAW
OR REGULATION (WITH TITLE VESTED IN SSCI MEXICO) (“SCI MEXICO’S ASSETS PURCHASED
IN MEXICO”).

 


(CCCC)     “SECURITY DEPOSIT” MEANS ALL SECURITY DEPOSITS DEPOSITED BY OR ON
BEHALF OF SELLERS AS LESSEE OR SUBLESSEE UNDER THE LEASES FOR THE PERSONAL
PROPERTY LEASES, AS WELL AS ALL SECURITY DEPOSITS ASSOCIATED WITH FACILITY
LEASES ASSIGNED TO BUYER UNDER THE LEASE ASSIGNMENT AGREEMENTS IN EACH CASE AS
SET FORTH IN SCHEDULE 1.1(CCCC).


 


(DDDD)    “SELLER RECORDS” MEANS ALL BOOKS AND RECORDS OF SELLERS RELATING TO
THE PURCHASED ASSETS AND NECESSARY FOR THE CONDUCT OF THE BUSINESS AT THE
CLOSING, OTHER THAN BOOKS AND RECORDS OF SELLERS CONCERNING TRADE SECRETS OR
OTHER CONFIDENTIAL INFORMATION OF SELLERS, PRIVILEGED INFORMATION, INTERNAL
FINANCIAL STATEMENTS AND RELATED INFORMATION OR RECORDS NOT SOLELY RELATED TO
THE PURCHASED ASSETS OR USED EXCLUSIVELY FOR THE CONDUCT OF THE BUSINESS AT THE
CLOSING AND OTHER THAN FILES AND RECORDS OF EMPLOYEES OR RELATED HUMAN RESOURCE
MATTERS PRIOR TO THE CLOSING;


 


(EEEE)     “SELLERS’ RETAINED ENVIRONMENTAL LIABILITIES” SHALL MEAN ANY
ENVIRONMENTAL CLAIM ORIGINATED OR CAUSED BY ANY PERSON OTHER THAN BUYER OR ITS
AFFILIATES WITH RESPECT TO ANY OF THE FOLLOWING: (I) THE PRESENCE ON OR BEFORE
THE CLOSING DATE OF ANY HAZARDOUS MATERIALS IN THE SOIL, GROUNDWATER, SURFACE
WATER, AIR OR BUILDING MATERIALS OF ANY FACILITY LOCATION (“PRE-EXISTING
CONTAMINATION”); (II) THE MIGRATION PRIOR TO OR AFTER THE CLOSING DATE OF
PRE-EXISTING CONTAMINATION TO ANY OTHER REAL PROPERTY, OR THE SOIL, GROUNDWATER,
SURFACE WATER, AIR OR BUILDING MATERIALS THEREOF; (III) ANY HAZARDOUS MATERIALS
ACTIVITY CONDUCTED ON ANY FACILITY LOCATION PRIOR TO THE CLOSING DATE OR
OTHERWISE OCCURRING PRIOR TO THE CLOSING DATE IN CONNECTION WITH OR TO BENEFIT
THE BUSINESS (“PRE-CLOSING HAZARDOUS MATERIALS ACTIVITIES”); (IV) THE EXPOSURE
OF ANY PERSON TO PRE-EXISTING CONTAMINATION OR TO HAZARDOUS MATERIALS IN THE
COURSE OF OR AS A CONSEQUENCE OF ANY PRE-CLOSING HAZARDOUS MATERIALS ACTIVITIES,
WITHOUT REGARD TO WHETHER ANY HEALTH EFFECT OF THE EXPOSURE HAS BEEN MANIFESTED
AS OF THE CLOSING DATE; (V) THE VIOLATION OF ANY ENVIRONMENTAL LAWS BY THE
COMPANY OR ITS AGENTS, EMPLOYEES, PREDECESSORS IN INTEREST, CONTRACTORS,
INVITEES OR LICENSEES PRIOR TO THE CLOSING DATE OR IN CONNECTION WITH ANY
PRE-CLOSING HAZARDOUS MATERIALS ACTIVITIES PRIOR TO THE CLOSING DATE (OTHER THAN
VIOLATIONS OF ENVIRONMENTAL LAWS THAT ARISE

 

13

--------------------------------------------------------------------------------


 


FROM CHANGES IN ENVIRONMENTAL LAWS AFTER THE CLOSING DATE); AND (VI) ANY ACTIONS
OR PROCEEDINGS BROUGHT OR THREATENED BY ANY THIRD PARTY WITH RESPECT TO ANY OF
THE FOREGOING.


 


(FFFF)        “SUPPLIER PURCHASE ORDER” MEANS ANY PURCHASE ORDER TO PURCHASE
MATERIAL, COMPONENTS AND OTHER SUPPLIES TO BE ACQUIRED BY SELLERS.


 


(GGGG)    INTENTIONALLY LEFT BLANK.


 


(HHHH)    “TRANSACTION” MEANS THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS.


 


(IIII)         “TRANSITION SERVICES AGREEMENT” MEANS THAT CERTAIN TRANSITION
SERVICES AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D TO BE
ENTERED INTO BY BUYER AND SELLERS AT THE CLOSING WITH RESPECT TO THE PROVISION
OF CERTAIN TRANSITION SERVICES WITH RESPECT TO THE BUSINESS FOLLOWING THE
CLOSING DATE.


 


ARTICLE II


 


PURCHASE AND SALE OF ASSETS


 

2.1           Purchase and Sale of Assets.  Upon the terms and subject to the
conditions set forth herein, at the Closing (as defined in Section 2.3 hereof),
Buyer (or a wholly-owned subsidiary of Buyer as designated by Buyer) shall
purchase from Sellers, and Sellers shall irrevocably sell, convey, transfer,
assign and deliver to Buyer (or a wholly-owned subsidiary of Buyer as designated
by Buyer), the Purchased Assets (as defined in Section 2.1(a) hereof) free and
clear of all Liens (other than Permitted Liens).

 


(A)           DEFINITION OF PURCHASED ASSETS.  FOR ALL PURPOSES OF AND UNDER
THIS AGREEMENT, THE TERM “PURCHASED ASSETS” SHALL MEAN, REFER TO AND INCLUDE ALL
OF SELLERS’ RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE FOLLOWING TANGIBLE
AND INTANGIBLE ASSETS, PROPERTIES AND RIGHTS TO THE EXTENT OWNED, USED OR HELD
FOR USE BY SELLERS AS OF THE CLOSING (BUT SPECIFICALLY EXCLUDING THE EXCLUDED
ASSETS (AS DEFINED IN SECTION 2.1(B) HEREOF)):


 

(I)            ALL INVENTORIES;

 

(II)           ALL FIXED ASSETS;

 

(III)          ALL EXPENSED CAPITAL ITEMS;

 

(IV)          ALL PREPAID EXPENSES;

 

(V)           ALL SECURITY DEPOSITS.

 

(VI)          ALL PERSONAL PROPERTY LEASES;

 

14

--------------------------------------------------------------------------------


 

(VII)         ALL SELLER RECORDS;

 

(VIII)        ALL RIGHTS UNDER ANY ASSIGNED CONTRACTS; AND

 

(IX)           ALL RIGHTS UNDER ANY ASSUMED PERMITS.

 


(B)           DEFINITION OF EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS SECTION 2.1 OR ELSEWHERE IN THIS AGREEMENT, THE TERM
“PURCHASED ASSETS” SHALL NOT MEAN, REFER TO OR INCLUDE THE FOLLOWING
(COLLECTIVELY, THE “EXCLUDED ASSETS”) TO THE EXTENT OWNED, USED OR HELD FOR USE
BY SELLERS AS OF THE CLOSING:


 

(I)            CASH, CASH EQUIVALENTS, INVESTMENTS IN CASH, SECURITIES OR
OTHERWISE AND ALL OF SELLERS’ BANK ACCOUNTS;

 

(II)           ALL REFUNDS OF TAXES WITH RESPECT TO TAXES PAID OR ACCRUED BY
SELLERS AND NOT REIMBURSED OR PAID BY BUYER;

 

(III)          ALL CLAIMS, ACTIONS, DEPOSITS, PREPAYMENTS, REFUNDS, CAUSES OF
ACTION, CHOSES IN ACTION, RIGHTS OF RECOVERY, RIGHTS OF SET OFF, AND RIGHTS OF
RECOUPMENT OF ANY KIND OR NATURE (INCLUDING ANY SUCH ITEM RELATING TO TAXES) TO
THE EXTENT ATTRIBUTABLE TO THE EXCLUDED AGREEMENTS, EXCLUDED ASSETS OR THE
EXCLUDED LIABILITIES;

 

(IV)          ALL RIGHTS OF THE SELLERS UNDER THIS AGREEMENT AND ANY ANCILLARY
AGREEMENTS, OR ANY OTHER AGREEMENT, CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT
EXECUTED AND DELIVERED BY SELLERS OR BUYER IN CONNECTION WITH THE TRANSACTION OR
ANY SIDE AGREEMENT BETWEEN THE SELLERS AND BUYER ENTERED INTO ON OR AFTER THE
DATE HEREOF;

 

(V)           ALL BOOKS AND RECORDS OF SELLERS WHICH RELATE TO THE TAXES,
EXCLUDED AGREEMENTS OR EXCLUDED ASSETS; PROVIDED, HOWEVER THAT, SELLERS AGREE
THAT THEY SHALL PROVIDE BUYER WITH COPIES OF, OR REASONABLE ACCESS TO, SUCH
BOOKS AND RECORDS TO THE EXTENT THAT ANY SUCH BOOKS AND RECORDS (I) RELATE TO
ANY OF THE BUSINESS, THE PURCHASED ASSETS OR ASSUMED LIABILITIES; AND (II) DO
NOT REFLECT CONFIDENTIAL INFORMATION OR PRIVILEGED MATERIALS;

 

(VI)          ALL ACCOUNTS RECEIVABLE AND ALL NOTES, BONDS AND OTHER EVIDENCES
OF INDEBTEDNESS, AND ALL SECURITY AGREEMENTS RELATED THERETO, INCLUDING ANY
RIGHTS WITH RESPECT TO ANY THIRD PARTY COLLECTION PROCEDURES OR ANY OTHER
ACTIONS OR PROCEEDINGS WHICH HAVE BEEN COMMENCED IN CONNECTION THEREWITH;

 

(VII)         ALL INTELLECTUAL PROPERTY AND INTELLECTUAL PROPERTY RIGHTS OF
SELLERS, INCLUDING SOFTWARE, WEB SITES AND THE TRADE NAME SANMINA-SCI AND
DERIVATIVES THEREOF AND LOGOS ASSOCIATED THEREWITH AND ALL RELATED TRADEMARKS
AND SERVICE MARKS, AND SOFTWARE LICENSES.

 

(VIII)        ALL RIGHTS AND LICENSES TO INTELLECTUAL PROPERTY AND INTELLECTUAL
PROPERTY RIGHTS UNDER THE EXCLUDED AGREEMENTS, INCLUDING THIRD PARTY SOFTWARE
LICENSES.

 

15

--------------------------------------------------------------------------------


 

(IX)           ALL ASSETS OTHER THAN PURCHASED ASSETS, INCLUDING BUT NOT LIMITED
TO LAND, BUILDINGS, LEASEHOLD IMPROVEMENTS, INFORMATION TECHNOLOGY SYSTEMS,
HARDWARE AND SOFTWARE (AND OTHER RELATED INTELLECTUAL PROPERTY);

 

(X)            ALL CAPITAL STOCK, OPTIONS AND OTHER SECURITIES OF SELLERS, AND
ALL CORPORATE MINUTES AND STOCK BOOKS OF ACCOUNT OF SELLERS, BLANK STOCK
CERTIFICATES, QUALIFICATIONS TO CONDUCT BUSINESS AS A FOREIGN CORPORATION,
ARRANGEMENTS WITH REGISTERED AGENTS RELATING TO FOREIGN QUALIFICATIONS, TAXPAYER
AND OTHER IDENTIFICATION NUMBERS, SEALS AND OTHER DOCUMENTS RELATING TO THE
ORGANIZATION, MAINTENANCE AND EXISTENCE OF SELLERS AS CORPORATIONS OR OTHER
ENTITIES;

 

(XI)           ALL AGREEMENTS AND CONTRACTS TO WHICH ANY OF THE SELLERS IS A
PARTY OR IS BOUND OR TO WHICH ANY OF ITS ASSETS ARE SUBJECT THAT ARE NOT
ASSIGNED CONTRACTS; AND

 

(XII)          ALL ASSETS OR RIGHTS THAT RELATE TO THE MULTIEMPLOYER PLAN OF
SELLERS, ALL BOOKS AND RECORDS RELATING TO THE EMPLOYEES OF SELLERS AS OF THE
CLOSING;

 

(XIII)         ALL CLAIMS, ACTIONS, DEPOSITS, PREPAYMENTS, REFUNDS, CAUSES OF
ACTION, CHOSES IN ACTION, RIGHTS OF RECOVERY, RIGHTS OF SET OFF, AND RIGHTS OF
RECOUPMENT OF ANY KIND OR NATURE TO THE EXTENT ATTRIBUTABLE TO THE EXCLUDED
CLAIMS.

 

2.2           Assumption of Liabilities.  Upon the terms and subject to the
conditions set forth herein, at the Closing, Buyer (or a wholly-owned subsidiary
of Buyer as designated by Buyer) shall assume from Sellers, and Sellers shall
irrevocably convey, transfer and assign to Buyer (or a wholly-owned subsidiary
of Buyer as designated by Buyer), all of the Assumed Liabilities (as defined in
Section 2.2(a) hereof).  Buyer shall not assume any liabilities of Sellers
pursuant hereto, other than the Assumed Liabilities.

 


(A)           DEFINITION OF ASSUMED LIABILITIES.  FOR ALL PURPOSES OF AND UNDER
THIS AGREEMENT, THE TERM “ASSUMED LIABILITIES” SHALL MEAN, REFER TO AND INCLUDE
THE FOLLOWING LIABILITIES OF THE SELLERS (BUT SPECIFICALLY EXCLUDING THE
EXCLUDED LIABILITIES (AS DEFINED IN SECTION 2.2(B) HEREOF)):


 

(I)            ALL LIABILITIES UNDER THE ASSIGNED CONTRACTS ARISING AFTER THE
CLOSING DATE;

 

(II)           ALL LIABILITIES UNDER ASSUMED PERMITS ARISING AFTER THE CLOSING
DATE;

 

(III)          ALL LIABILITIES RELATED TO THE PURCHASED ASSETS OR THE OPERATION
OF THE BUSINESS TO THE EXTENT ARISING FROM OR RELATED TO ANY FACTS OR
CIRCUMSTANCES OCCURRING ON OR AFTER THE CLOSING DATE;

 

(IV)          EXCEPT AS SET FORTH IN SECTION 5.9, ALL LIABILITIES RELATING TO
EMPLOYEES THAT ARE HIRED BY BUYER FOR ACTIONS THAT OCCUR ON OR AFTER THE DATE OF
HIRE;

 

(V)           ALL BUYER’S ENVIRONMENTAL LIABILITIES;

 

16

--------------------------------------------------------------------------------


 

(VI)          ALL ACCRUED LIABILITIES; AND

 

(VII)         ALL ASSUMED WARRANTY OBLIGATIONS.

 


(B)           DEFINITION OF EXCLUDED LIABILITIES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY SET FORTH IN THIS SECTION 2.2 OR ELSEWHERE IN THIS AGREEMENT, THE
TERM “ASSUMED LIABILITIES” SHALL NOT MEAN, REFER TO OR INCLUDE THE FOLLOWING
(COLLECTIVELY, “EXCLUDED LIABILITIES”):


 

(I)            ALL LIABILITIES RELATING TO AGREEMENTS NOT ASSUMED BY BUYER (THE
“EXCLUDED AGREEMENTS”);

 

(II)           ANY AND ALL LIABILITIES OR OBLIGATIONS OF SELLERS ARISING FROM
THE BREACH BY A SELLER OF ANY TERM, COVENANT OR PROVISIONS OF ANY OF THE
ASSIGNED CONTRACTS PRIOR TO THE CLOSING;

 

(III)          SUBJECT TO SECTION 2.7, ALL LIABILITIES FOR TAXES OF SELLERS OR
TAXES ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE PURCHASED ASSETS FOR ANY
TAXABLE PERIOD (OR PORTION OF ANY PERIOD) ENDING ON OR PRIOR TO THE CLOSING
DATE;

 

(IV)          ALL LIABILITIES OF SELLERS UNDER THE DEFINITIVE AGREEMENTS OR ANY
OTHER CERTIFICATE, INSTRUMENT OR OTHER AGREEMENT ENTERED INTO BY THE PARTIES IN
CONNECTION WITH THE TRANSACTION;

 

(V)           EXCEPT AS SET FORTH IN SECTION 2.2(A), ALL EMPLOYMENT LIABILITIES
AND ALL LIABILITIES ARISING UNDER OR WITH RESPECT TO ANY PENSION PLAN;

 

(VI)          ALL LIABILITIES FOR LEGAL, ACCOUNTING, AUDIT AND INVESTMENT
BANKING FEES, BROKERAGE COMMISSIONS AND ANY OTHER EXPENSES INCURRED BY SELLERS
IN CONNECTION WITH THE TRANSACTION;

 

(VII)         ALL LIABILITIES FOR OR RELATED TO INDEBTEDNESS OF THE SELLERS, ON
ITS OWN BEHALF OR ON BEHALF OF OTHER PERSONS, TO BANKS, FINANCIAL INSTITUTIONS
OR OTHER PERSONS WITH RESPECT TO BORROWED MONEY, AND INCLUDING ANY ACCRUED
INTEREST PAYABLE IN RESPECT THEREOF;

 

(VIII)        ALL LIABILITIES OF SELLERS WITH RESPECT TO ACCOUNTS PAYABLE;

 

(IX)           ALL LIABILITIES THAT ARE ATTRIBUTABLE TO ANY OF THE EXCLUDED
ASSETS;

 

(X)            SELLERS’ RETAINED ENVIRONMENTAL LIABILITIES; AND

 

(XI)           ALL LIABILITIES OTHER THAN ASSUMED LIABILITIES.

 

2.3           Closing.  The consummation of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities (the “Closing”)
shall take place at such place as Buyer and Sellers mutually agree, at
10:00 A.M. local time, on the Closing Date unless otherwise mutually agreed by
Buyer and Sellers.

 

17

--------------------------------------------------------------------------------


 


(A)           AS SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF AND AT ALL TIMES
UNTIL THE CLOSING OF THE PURCHASE BY BUYER OF THE PURCHASED ASSETS AND THE
ASSUMPTION OF THE ASSUMED LIABILITIES, BUYER AND SELLERS SHALL COOPERATE IN GOOD
FAITH TO (I) FORMULATE AND EFFECT A PLAN AND CLOSING SCHEDULE FOR THE TRANSFER
OF THE PURCHASED ASSETS AND THE BUSINESS TO BUYER (OR A COMPANY DESIGNATED BY
BUYER) PURSUANT TO THIS AGREEMENT, AND (II) IDENTIFY THE PURCHASED ASSETS TO BE
PURCHASED BY BUYER PURSUANT TO THIS AGREEMENT AT THE CLOSING, AND (III) IDENTIFY
THE ASSUMED LIABILITIES TO BE ASSUMED BY BUYER PURSUANT TO THIS AGREEMENT AT THE
CLOSING.


 


(B)           AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE CLOSING DATE (UNLESS
THE BUYER AND THE SELLERS AGREE TO A SHORTER PERIOD), SELLERS SHALL FURNISH TO
BUYER THE PRELIMINARY NET ASSET VALUE STATEMENT.


 


(C)           AT THE CLOSING, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH IN THIS AGREEMENT, AS FULL PAYMENT FOR THE TRANSFER OF THE PURCHASED
ASSETS BY SELLERS TO BUYER, BUYER SHALL PAY TO SELLERS THE PURCHASE PRICE BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS TO SUCH
ACCOUNT OR ACCOUNTS AS SELLERS MAY DIRECT BY WRITTEN NOTICE DELIVERED TO BUYER
BY SELLERS AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING DATE.


 


(D)           AT THE CLOSING, AND SIMULTANEOUSLY WITH THE PAYMENT OF THE
PURCHASE PRICE, (I) SELLERS SHALL ASSIGN AND TRANSFER TO BUYER (OR A
WHOLLY-OWNED SUBSIDIARY OF BUYER AS DESIGNATED BY BUYER) GOOD AND VALID TITLE IN
AND TO THE PURCHASED ASSETS (FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED
LIENS) BY DELIVERY OF A GENERAL ASSIGNMENT AND BILL OF SALE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO BUYER AND SELLERS (THE “GENERAL ASSIGNMENT”),
DULY EXECUTED BY SELLERS; AND SUCH OTHER INSTRUMENTS OF CONVEYANCE, ASSIGNMENT
AND TRANSFER AS BUYER SHALL REASONABLY REQUEST, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO BUYER AND SELLERS, AS SHALL BE EFFECTIVE TO VEST IN BUYER (OR A
WHOLLY-OWNED SUBSIDIARY OF BUYER AS DESIGNATED BY BUYER) GOOD AND VALID TITLE TO
THE APPLICABLE PURCHASED ASSETS AS CONTEMPLATED BY THIS AGREEMENT (THE GENERAL
ASSIGNMENT AND THE OTHER INSTRUMENTS BEING COLLECTIVELY REFERRED TO HEREIN AS
THE “ASSIGNMENT INSTRUMENTS”); AND (II) BUYER (OR A WHOLLY-OWNED SUBSIDIARY OF
BUYER AS DESIGNATED BY BUYER) SHALL ASSUME FROM SELLERS THE DUE PAYMENT,
PERFORMANCE AND DISCHARGE OF THE ASSUMED LIABILITIES BY DELIVERY OF AN
ASSUMPTION AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO SELLERS AND
BUYER (THE “ASSUMPTION AGREEMENT”), DULY EXECUTED BY BUYER (OR A WHOLLY-OWNED
SUBSIDIARY OF BUYER AS DESIGNATED BY BUYER) AND SUCH OTHER INSTRUMENTS OF
ASSUMPTION AS THE SELLERS SHALL REASONABLY REQUEST, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO SELLERS AND BUYER, AS SHALL BE EFFECTIVE TO CAUSE BUYER
(OR A WHOLLY-OWNED SUBSIDIARY OF BUYER AS DESIGNATED BY BUYER) TO ASSUME THE
ASSUMED LIABILITIES AS AND TO THE EXTENT PROVIDED IN SECTION 2.2(A) (THE
ASSUMPTION AGREEMENT AND SUCH OTHER INSTRUMENTS REFERRED TO IN CLAUSE (II) BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “ASSUMPTION INSTRUMENTS”).  AT THE
CLOSING, THERE SHALL ALSO BE DELIVERED TO SELLERS AND BUYER THE CERTIFICATES AND
OTHER CONTRACTS, DOCUMENTS AND INSTRUMENTS REQUIRED TO BE DELIVERED PURSUANT TO
ARTICLE VII HEREOF.


 


2.4                                POST CLOSING PURCHASE PRICE ADJUSTMENTS


 


(A)                                  PREPARATION OF CLOSING NET ASSET VALUE
STATEMENT.  AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING DATE, SELLERS
SHALL PREPARE AND DELIVER TO BUYER AT SELLERS’ EXPENSE AN UNAUDITED CLOSING NET
ASSET VALUE STATEMENT INDICATING THE

 

18

--------------------------------------------------------------------------------


 

Closing Net Asset Value as of the Closing Date (the “Closing Net Asset Value
Statement”).  The date Sellers deliver the Closing Net Asset Value Statement
shall be referred to as the “Notice Date”.  Buyer shall reasonably cooperate
with Sellers to enable the preparation of the Closing Net Asset Value Statement
including but not limited to providing Sellers information related to the
Business and making Employees of the Business available to Sellers as Sellers
deem reasonably necessary for the preparation of the Closing Net Asset Value
Statement.


 


(B)           VERIFICATION.  AS SOON AS REASONABLY PRACTICABLE AFTER THE NOTICE
DATE (BUT NOT LATER THAN THIRTY (30) DAYS AFTER THE NOTICE DATE), BUYER SHALL
VERIFY THAT THE CLOSING NET ASSET VALUE IS ACCURATELY REFLECTED ON THE CLOSING
NET ASSET VALUE STATEMENT (THE “VERIFICATION”).  SELLERS SHALL REASONABLY
COOPERATE WITH BUYER TO ENABLE BUYER TO PERFORM THE VERIFICATION.


 


(C)           REVIEW OF PRELIMINARY CLOSING.  BUYER SHALL BE GIVEN FULL ACCESS,
DURING REGULAR BUSINESS HOURS, TO THE RELEVANT RECORDS AND WORKING PAPERS USED
BY SELLERS TO PREPARE THE CLOSING NET ASSET VALUE STATEMENT FOR THE PURPOSE OF
CONDUCTING THE VERIFICATION IN RELATION TO THE CLOSING NET ASSET VALUE
STATEMENT.  IF BUYER BELIEVES THAT ANY CHANGES ARE REQUIRED TO BE MADE TO THE
CLOSING NET ASSET VALUE STATEMENT AND THE CLOSING NET ASSET VALUE DUE TO
DIFFERENCES BETWEEN THE CLOSING NET ASSET VALUE STATEMENT AND THE RESULTS OF THE
VERIFICATION (A “MATERIAL UNCERTAINTY”), BUYER SHALL, WITHIN THIRTY (30) DAYS
FOLLOWING THE NOTICE DATE (THE “DISPUTE PERIOD”), GIVE WRITTEN NOTICE TO SELLERS
(A “DISPUTE NOTICE”) OF ANY SUCH MATERIAL UNCERTAINTY, DESCRIBING THE MATERIAL
UNCERTAINTY AND THE BASIS FOR THE MATERIAL UNCERTAINTY IN REASONABLE DETAIL. 
THE CLOSING NET ASSET VALUE STATEMENT SHALL BE BINDING AND CONCLUSIVE UPON, AND
DEEMED ACCEPTED BY, BUYER UNLESS BUYER SHALL HAVE TIMELY DELIVERED A DISPUTE
NOTICE TO SELLERS DURING THE DISPUTE PERIOD.


 


(D)           DISPUTES.  DISPUTES BETWEEN BUYER AND SELLERS RELATING TO THE
CLOSING NET ASSET VALUE STATEMENT THAT CANNOT BE RESOLVED BY THEM WITHIN THIRTY
(30) DAYS AFTER RECEIPT BY SELLERS OF A DISPUTE NOTICE SHALL BE REFERRED FOR
ARBITRATION TO AN INDEPENDENT ACCOUNTING FIRM THAT HAS NOT PROVIDED AUDIT
SERVICES TO ANY PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES IN THE THREE
YEARS PRIOR TO THE DATE OF SUCH REFERRAL AND THAT NONE OF THE PARTIES OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES INTEND TO ENGAGE SUCH ACCOUNTANTS TO PROVIDE
AUDIT SERVICES IN THE FORESEEABLE FUTURE, AND REASONABLY AGREED UPON BY THE
PARTIES FOR ARBITRATION (THE “INDEPENDENT ACCOUNTANT”) WITH RESPECT TO THE
DISPUTE NOTICE.  THE INDEPENDENT ACCOUNTANT WILL BE INSTRUCTED TO SELECT, IN ITS
DISCRETION, THE INDIVIDUALS WITHIN ITS ORGANIZATION WHO WILL HAVE PRIMARY
RESPONSIBILITY FOR THIS MATTER AND TO REACH A DETERMINATION WITHIN FORTY-FIVE
(45) DAYS FOLLOWING THE DATE OF REFERRAL.  THE INDEPENDENT ACCOUNTANT
DETERMINATION HEREUNDER SHALL BE LIMITED TO DETERMINING THE CLOSING NET ASSET
VALUE.  THE INDEPENDENT ACCOUNTANT WILL NOT HAVE THE AUTHORITY TO ALTER OR VARY
THIS AGREEMENT.  THE DECISION OF THE INDEPENDENT ACCOUNTANT WILL BE FINAL AND
BINDING UPON THE PARTIES.  THE ENGAGEMENT OF THE INDEPENDENT ACCOUNTANT SHALL BE
PAID ONE-HALF BY SELLERS AND ONE-HALF BY BUYER.  THE CLOSING NET ASSET VALUE AND
THE CLOSING NET ASSET VALUE STATEMENT AS ADJUSTED BY THE INDEPENDENT ACCOUNTANT
IN ACCORDANCE WITH THIS SECTION 2.4(D), SHALL BE FINAL AND BINDING ON THE
PARTIES.  THE FOREGOING NOTWITHSTANDING, IF THE AMOUNT IN DISPUTE UNDER THIS
SECTION 2.4(D) IS OR IS REASONABLY LIKELY TO BE MORE THAN FOUR MILLION DOLLARS
($4,000,000), EITHER SELLERS OR BUYER MAY PURSUE A COURT ACTION WITH RESPECT TO
SUCH CLAIMS IN ACCORDANCE WITH SECTION 11.10.  IF AN INDEPENDENT ACCOUNTANT

 

19

--------------------------------------------------------------------------------


 

is engaged to resolve a dispute in accordance with this Section 2.4(d), it is
understood and agreed that the decision of the Independent Accountant shall not
be subject to judicial review by any court or tribunal under any circumstances
whatsoever and the Parties hereby expressly waive any right to appeal or
otherwise seek judicial review of any decision of the Independent Accountant
under this Section 2.4(d).


 


(E)           FINAL CLOSING NET ASSET VALUE STATEMENT.  THE CLOSING NET ASSET
VALUE AND THE CLOSING NET ASSET VALUE STATEMENT SHALL BECOME FINAL WITH RESPECT
TO ALL OR ANY PORTION THEREOF, AND BINDING UPON BUYER AND SELLERS UPON THE
EARLIER OF (I) THE FAILURE BY BUYER TO TIMELY OBJECT TO ALL OR ANY PORTION
THEREOF DURING THE DISPUTE PERIOD, (II) AN AGREEMENT BETWEEN BUYER AND SELLERS
WITH RESPECT THERETO, OR (III) THE DECISION BY THE INDEPENDENT ACCOUNTANT WITH
RESPECT TO ANY DISPUTED MATTERS PURSUANT TO SECTION 2.4(D).  THE CLOSING NET
ASSET VALUE AND THE CLOSING NET ASSET VALUE STATEMENT AS FINALLY DETERMINED
UNDER THIS SECTION 2.4(E), SHALL BE REFERRED TO HEREIN AS THE “FINAL CLOSING NET
ASSET VALUE STATEMENT” AND THE “FINAL CLOSING NET ASSET VALUE,” RESPECTIVELY.


 


(F)            ADJUSTMENTS.


 

(I)            IF THE FINAL CLOSING NET ASSET VALUE AS REFLECTED IN THE FINAL
CLOSING NET ASSET VALUE STATEMENT IS LESS THAN THE PRELIMINARY NET ASSET VALUE
AS REFLECTED IN THE PRELIMINARY NET ASSET VALUE STATEMENT, THEN THE DIFFERENCE
BETWEEN THE PRELIMINARY NET ASSET VALUE AND THE FINAL CLOSING NET ASSET VALUE
SHALL BE PAYABLE BY THE SELLERS TO BUYER IN IMMEDIATELY AVAILABLE FUNDS PURSUANT
TO SECTION 2.4(G).

 

(II)           IF THE FINAL CLOSING NET ASSET VALUE AS REFLECTED IN THE FINAL
CLOSING NET ASSET VALUE STATEMENT IS GREATER THAN THE PRELIMINARY NET ASSET
VALUE AS REFLECTED IN THE PRELIMINARY NET ASSET VALUE STATEMENT, THEN THE
DIFFERENCE BETWEEN THE PRELIMINARY NET ASSET VALUE AND THE FINAL CLOSING NET
ASSET VALUE SHALL BE PAYABLE BY BUYER TO THE SELLERS IN IMMEDIATELY AVAILABLE
FUNDS PURSUANT TO SECTION 2.4(G).

 


(G)           PAYMENTS OF ADJUSTMENTS.  AS SOON AS PRACTICABLE (BUT NOT MORE
THAN TEN (10) BUSINESS DAYS) AFTER ALL OR ANY PORTION OF A CLOSING NET ASSET
VALUE SHALL BECOME FINAL AND BINDING PURSUANT TO SECTION 2.4(E) HEREOF, BUYER OR
SELLERS, AS THE CASE MAY BE, SHALL MAKE THE PAYMENT CONTEMPLATED BY
SECTION 2.4(F) IN RESPECT OF ALL OR SUCH PORTION OF SUCH CLOSING NET ASSET VALUE
THAT HAS BECOME FINAL AND BINDING (IT BEING THE INTENTION OF THE PARTIES THAT
THE PAYMENT OF ALL UNDISPUTED AMOUNTS SET FORTH IN THE FINAL CLOSING NET ASSET
VALUE STATEMENT  THAT BECOME FINAL AND BINDING PURSUANT TO SECTION 2.4(E) SHALL
NOT BE CONTINGENT UPON THE RESOLUTION OF ANY DISPUTED AMOUNTS SET FORTH IN SUCH
FINAL CLOSING NET ASSET VALUE STATEMENT ).


 

2.5           Post Closing.  No later than thirty (30) calendar days after the
Closing:

 


(A)           SSCI MEXICO VIRTUAL TRANSFER.  BUYER SHALL CAUSE BUYER’S MEXICAN
AFFILIATE TO CONDUCT ALL FORMALITIES AND OBTAIN ALL APPROVALS NECESSARY TO
LEGALLY ALLOW SSCI MEXICO TO TRANSFER VIRTUALLY TO THE BUYER’S MEXICAN AFFILIATE
(I) THE SSCI MEXICO IMPORTED INVENTORY, (II) SANMINA-SCI USA’S MEXICO IMPORTED
ASSETS, AND (III) SSCI MEXICO’S TEMPORARILY IMPORTED ASSETS, FOR WHICH PURPOSE
SSCI MEXICO SHALL PREVIOUSLY DELIVER TO THE BUYER’S MEXICAN AFFILIATE THE
COMMERCIAL

 

20

--------------------------------------------------------------------------------


 

invoices and export manifests (“pedimentos”) covering such Assets, thereby
allowing SSCI Mexico to discharge its corresponding temporary import manifests
(“pedimentos”), which shall be substituted by temporary import manifests
(“pedimentos”) in which Buyer’s Mexican Subsidiary shall appear as importer of
record and meet all requirements of Mexican customs and tax laws and
regulations, certified copies of which temporary import manifests shall be
delivered to SSCI Mexico.


 


(B)           MEXICO SALES INVOICES.  SSCI MEXICO SHALL DELIVER TO BUYER’S
MEXICAN AFFILIATE ONE OR MORE SALES INVOICES COVERING THE SSCI MEXICO’S
DEFINITIVELY IMPORTED ASSETS AND SSCI MEXICO’S PURCHASED ASSETS IN MEXICO, WHICH
INVOICES SHALL MEET ALL FORMAL REQUIREMENTS ESTABLISHED IN MEXICAN LAWS AND
REGULATIONS.


 


(C)           MEXICO COMPETITION NOTICE OF CLOSING.  SSCI MEXICO AND BUYER’S
MEXICAN AFFILIATES SHALL JOINTLY NOTIFY THE MEXICAN FEDERAL COMPETITION
COMMISSION OF THE FACT THAT THE CLOSING HAS TAKEN PLACE.


 

2.6           Prorations.  Except as otherwise provided for in this Agreement,
the following prorations relating to the Purchased Assets and the ownership and
conduct of the Business shall be made as of the Closing Date, with Sellers
liable to the extent such items relate to any time period up to the Closing
Date, and Buyer liable to the extent such items relate to periods beginning at
and immediately after the applicable Closing Date:

 


(A)           GOVERNMENTAL PROPERTY OR SIMILAR TAXES OR LEVYS ON OR WITH RESPECT
TO THE PURCHASED ASSETS; AND


 


(B)           RENTS, ADDITIONAL RENTS, OPERATING EXPENSE PASS THROUGHS, TAXES
AND OTHER ITEMS PAYABLE BY SELLER UNDER ANY PERSONAL PROPERTY LEASES.


 

Except as otherwise provided in this Agreement or as otherwise agreed by the
Parties, the net amount of all such pro rations will be settled and paid on the
Closing Date.

 

2.7           Taxes.  Buyer shall bear any sales, use, value-added, goods and
services, gross receipts, excise, registration, stamp duty or other similar
taxes or governmental fees arising out of the transfer of the Purchased Assets
to Buyer pursuant hereto (“Transfer Taxes”).

 


(A)           STRADDLE PERIOD TAXES.  IN THE CASE OF ANY REAL OR PERSONAL
PROPERTY TAXES OR ANY SIMILAR AD VALOREM TAXES ATTRIBUTABLE TO THE PURCHASED
ASSETS FOR WHICH TAXES ARE REPORTED ON A TAX RETURN COVERING A PERIOD COMMENCING
BEFORE THE CLOSING AND ENDING THEREAFTER (A “STRADDLE PERIOD TAX”), ANY SUCH
STRADDLE PERIOD TAXES SHALL BE PRORATED BETWEEN BUYER AND THE SELLERS ON A PER
DIEM BASIS.  THE PARTY REQUIRED BY LAW TO FILE A TAX RETURN WITH RESPECT TO
STRADDLE PERIOD TAXES SHALL DO SO WITHIN THE TIME PERIOD PRESCRIBED BY LAW AND
THE OTHER PARTY SHALL PROMPTLY REIMBURSE THE FIRST PARTY FOR ITS SHARE OF SUCH
STRADDLE PERIOD TAXES.


 


(B)           TAX RETURNS.  TO THE EXTENT RELEVANT TO THE BUSINESS OR THE
PURCHASED ASSETS, EACH PARTY SHALL (I) PROVIDE THE OTHER WITH SUCH ASSISTANCE AS
MAY REASONABLY BE REQUIRED IN CONNECTION WITH THE PREPARATION OF ANY TAX RETURN
AND THE CONDUCT OF ANY AUDIT OR OTHER EXAMINATION

 

21

--------------------------------------------------------------------------------


 

by any governmental authority or in connection with judicial or administrative
proceedings relating to any liability for Taxes and (ii) retain and provide the
other with all records or other information that may be relevant to the
preparation of any Tax Returns, or the conduct of any audit or examination, or
other proceeding related to Taxes.


 

2.8           Nontransferable Assets.  To the extent that any Purchased Asset or
Assumed Liability to be sold, conveyed, assigned, transferred, delivered or
assumed to or by Buyer pursuant hereto, or any claim, right or benefit arising
thereunder or resulting therefrom, is not capable of being sold, conveyed,
assigned, transferred or delivered without the approval, consent or waiver of
the issuer thereof or the other party thereto, or any third person (including a
Governmental Body), or if such sale, conveyance, assignment, transfer or
delivery or attempted sale, conveyance, assignment, transfer or delivery would
constitute a breach or termination right thereof or a violation of any law,
decree, order, regulation or other governmental edict, except as expressly
otherwise provided herein, this Agreement shall not constitute a sale,
conveyance, assignment, transfer or delivery thereof, or an attempted sale,
conveyance, assignment, transfer or delivery thereof absent such approvals,
consents or waivers.  If any such approval, consent or waiver shall not be
obtained, or if an attempted assignment of any such Purchased Asset or the
assumption of any Assumed Liability by Buyer would be ineffective so that Buyer
would not in fact receive all such Purchased Assets or assume all such Assumed
Liabilities pursuant hereto, Sellers and Buyer shall cooperate in a mutually
agreeable arrangement and use reasonable diligent efforts to provide Buyer with
the benefits and assume the obligations of such Purchased Assets and Assumed
Liabilities in accordance with this Agreement, including subcontracting,
sublicensing, or subleasing to Buyer, or under which Sellers, at Buyer’s
expense, would enforce for the benefit of Buyer, with Buyer assuming all of the
Sellers’ obligations thereunder, any and all rights of the Sellers against a
third party thereto; provided that in no event shall Sellers be required to make
a cash payment to a third-party (other than as required under any agreement with
such third-party) or to Buyer in connection with its obligations under this
Section 2.8.  Buyer agrees to reasonably cooperate with Sellers and supply
relevant information to such party or parties or such third-party in order to
assist the Sellers in their obligations under this Section 2.8.

 

2.9           Taking of Necessary Action; Further Action.  From time to time
after the Closing Date, at the request of any Party hereto and at the expense of
such Party, the Parties hereto shall execute and deliver such other instruments
of sale, transfer, conveyance, assignment and confirmation as Buyer or Sellers
may reasonably determine is necessary to transfer, convey and assign to Buyer,
and to confirm Buyer’s title to or interest in the Purchased Assets or the
Assumed Liabilities pursuant to this Agreement, to put Buyer in actual
possession and operating control of such Purchased Assets as contemplated by
this Agreement and to assist Buyer in exercising all rights with respect
thereto.  In the event of a breach of Section 3.9(a) hereof, the Parties shall
promptly amend the Intellectual Property License such that the “Licensed
Intellectual Property” shall include the respective item of Business
Intellectual Property that is required for the ordinary day-to-day conduct of
the Business by Buyer.

 

2.10         Allocation of Purchase Price Consideration.  The sum of the
Purchase Price and the Assumed Liabilities (except to the extent that such
Assumed Liabilities are not required to be

 

22

--------------------------------------------------------------------------------


 

capitalized for income tax purposes) shall be allocated among the Purchased
Assets as of the Closing Date in accordance with Schedule 2.10, which shall be
delivered by the Sellers three (3) business days prior to the Closing Date and
shall be reasonably acceptable to Buyer.  Any subsequent adjustments to the sum
of the Purchase Price and Assumed Liabilities under Section 2.4 of this
Agreement or otherwise (except to the extent that such Assumed Liabilities are
not required to be capitalized for income tax purposes) shall be reflected by
Sellers in the allocation hereunder in a manner consistent with Section 1060 of
the Code and the regulations thereunder.  For all Tax purposes, Buyer and
Sellers agree to report the transactions contemplated in this Agreement in a
manner consistent with the terms of this Agreement, including the allocation
under Schedule 2.10, and that none of them will take any position inconsistent
therewith in any Tax Return, in any refund claim, in any related litigation, or
other related dispute.

 

2.11         Schedules.  Except as otherwise set forth in this agreement, the
schedules to this Agreement shall be delivered as follows:

 


(A)           SIGNING SCHEDULES.  UPON THE EXECUTION OF THIS AGREEMENT, SELLERS
SHALL DELIVER TO BUYER THE FOLLOWING SCHEDULES DATED AS OF NOVEMBER 24, 2007,
WITH THE EXCEPTION OF SCHEDULE 1.1(V) AND SCHEDULES 1.1(AAA)(III) AND (IV), EACH
OF WHICH SHALL BE DATED AS OF JANUARY 19, 2008:


 

(I)

 

SCHEDULE 1.1(A) (ACCRUED LIABILITIES);

 

 

 

(II)

 

SCHEDULE 1.1(G) (ASSIGNED CONTRACTS);

 

 

 

(III)

 

SCHEDULE 1.1(I) (ASSUMED PERMITS);

 

 

 

(IV)

 

SCHEDULE 1.1(J) (ASSUMED WARRANTY OBLIGATIONS);

 

 

 

(V)

 

SCHEDULE 1.1(V) (CONSIGNED INVENTORIES);

 

 

 

(VI)

 

SCHEDULE 1.1(JJ) (EXPENSED CAPITAL ITEMS);

 

 

 

(VII)

 

SCHEDULE 1.1(OO) (FIXED ASSETS);

 

 

 

(VIII)

 

SCHEDULE 1.1(AAA)(I), (II) (III) AND (IV) (INVENTORIES);

 

 

 

(IX)

 

SCHEDULE 1.1(OOO)(I) (PERSONAL PROPERTY LEASES (SELLERS AS LESSOR));

 

 

 

(X)

 

SCHEDULE 1.1(OOO)(II) (PERSONAL PROPERTY LEASES (SELLERS AS LESSEE));

 

 

 

(XI)

 

SCHEDULE 1.1(TTT) (PREPAID EXPENSES);

 

 

 

(XII)

 

SCHEDULE 1.1(AAAA) (SSCI MEXICO IMPORTED INVENTORY);

 

 

 

(XIII)

 

SCHEDULE 1.1(BBBB)(I) (SANMINA-SCI USA’S MEXICO IMPORTED ASSETS);

 

23

--------------------------------------------------------------------------------


 

(XIV)

 

SCHEDULE 1.1(BBBB)(II) (SSCI MEXICO’S TEMPORARILY IMPORTED ASSETS);

 

 

 

(XV)

 

SCHEDULE 1.1(BBBB)(III) (SSCI MEXICO’S DEFINITIVELY IMPORTED ASSETS);

 

 

 

(XVI)

 

SCHEDULE 1.1(BBBB)(IV) (SCI MEXICO’S ASSETS PURCHASED IN MEXICO); AND

 

 

 

(XVII)

 

SCHEDULE 1.1(CCCC) (SECURITY DEPOSITS).

 


(B)           PRELIMINARY SCHEDULES.  IN CONNECTION WITH AND AT THE SAME TIME AS
THE DELIVERY OF THE PRELIMINARY NET ASSET VALUE STATEMENT, SELLERS SHALL DELIVER
TO BUYER THE UPDATED SCHEDULES (AS DEFINED BELOW) AS OF A RECENT PRACTICABLE
DATE AND, IN ANY EVENT, WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE.  THE
“UPDATED SCHEDULES” MEANS:


 

(I)

 

SCHEDULE 1.1(A) (ACCRUED LIABILITIES);

 

 

 

(II)

 

SCHEDULE 1.1(V) (CONSIGNED INVENTORIES);

 

 

 

(III)

 

SCHEDULE 1.1(JJ) (EXPENSED CAPITAL ITEMS);

 

 

 

(IV)

 

SCHEDULE 1.1(OO) (FIXED ASSETS);

 

 

 

(V)

 

SCHEDULE 1.1(AAA)(I), (II) (III) AND (IV) (INVENTORIES);

 

 

 

(VI)

 

SCHEDULE 1.1(AAAA) (SSCI MEXICO IMPORTED INVENTORY);

 

 

 

(VII)

 

SCHEDULE 1.1(BBBB)(I) (SANMINA-SCI USA’S MEXICO IMPORTED ASSETS);

 

 

 

(VIII)

 

SCHEDULE 1.1(BBBB)(II) (SSCI MEXICO’S TEMPORARILY IMPORTED ASSETS);

 

 

 

(IX)

 

SCHEDULE 1.1(BBBB)(III) (SSCI MEXICO’S DEFINITIVELY IMPORTED ASSETS);

 

 

 

(X)

 

SCHEDULE 1.1(BBBB)(IV) (SCI MEXICO’S ASSETS PURCHASED IN MEXICO); AND

 

 

 

(XI)

 

SCHEDULE 1.1(CCCC) (SECURITY DEPOSITS).

 


(C)           CLOSING SCHEDULES.  IN CONNECTION WITH THE DELIVERY OF THE CLOSING
NET ASSET VALUE STATEMENT, SELLERS SHALL DELIVER TO BUYER THE UPDATED SCHEDULES
AS OF THE CLOSING DATE.


 

24

--------------------------------------------------------------------------------


 

2.12         Contingent Consideration

 


(A)           AMOUNT OF CONTINGENT CONSIDERATION.  AS ADDITIONAL CONSIDERATION
IN CONNECTION WITH THE TRANSACTION (THE “CONTINGENT CONSIDERATION”), SUBJECT TO
ADJUSTMENT PURSUANT TO SECTION 5.9(H):


 

(I)        BUYER SHALL PAY TO SELLERS AN AGGREGATE AMOUNT EQUAL TO 0.01
MULTIPLIED BY THE LENOVO SYSTEMS BTO/CTO BUSINESS REVENUE EARNED DURING THE
MEASUREMENT PERIOD.

 

(II)       BUYER SHALL PAY TO SELLERS AN AGGREGATE AMOUNT EQUAL TO 0.2
MULTIPLIED BY THE LENOVO LOGISTICS BUSINESS REVENUE EARNED DURING THE
MEASUREMENT PERIOD PROVIDED THAT BUYER RECORDS GROSS MARGIN OF AT LEAST 20% (IN
ACCORDANCE WITH U.S. GAAP AS CONSISTENTLY APPLIED BY SELLERS WITH RESPECT TO THE
BUSINESS PRIOR TO CLOSING IN THE PREPARATION OF SELLERS’ ANNUAL AND QUARTERLY
FINANCIAL STATEMENTS) WITH RESPECT TO LOGISTICS SERVICES PERFORMED FOR OR ON
BEHALF OF LENOVO AT SZEKESFEHERVAR FACILITY, THE RALEIGH FACILITY AND THE
AUSTRALIA FACILITY DURING THE MEASUREMENT PERIOD.

 


(B)           CONTINGENT CONSIDERATION DEFINITIONS.


 

(I)        “LENOVO SYSTEMS BTO/CTO BUSINESS REVENUE” MEANS REVENUE RECORDED BY
BUYER (IN ACCORDANCE WITH U.S. GAAP AS CONSISTENTLY APPLIED BY SELLERS WITH
RESPECT TO THE BUSINESS PRIOR TO CLOSING IN THE PREPARATION OF SELLERS’ ANNUAL
AND QUARTERLY FINANCIAL STATEMENTS) WITH RESPECT TO THE SALES OF PRODUCTS AND
SERVICES THAT ARE MANUFACTURED OR PERFORMED FOR OR ON BEHALF OF LENOVO AT
SZEKESFEHERVAR FACILITY AND THE RALEIGH FACILITY DURING THE MEASUREMENT PERIOD.

 

(II)       “LENOVO SYSTEMS LOGISTICS BUSINESS REVENUE” MEANS REVENUE RECORDED BY
BUYER (IN ACCORDANCE WITH U.S. GAAP AS CONSISTENTLY APPLIED BY SELLERS WITH
RESPECT TO THE BUSINESS PRIOR TO CLOSING IN THE PREPARATION OF SELLERS’ ANNUAL
AND QUARTERLY FINANCIAL STATEMENTS) WITH RESPECT TO LOGISTICS SERVICES PERFORMED
FOR OR ON BEHALF OF LENOVO AT THE SZEKESFEHERVAR FACILITY, THE RALEIGH FACILITY
AND THE AUSTRALIA FACILITY DURING THE MEASUREMENT PERIOD.  IN THE EVENT SELLERS
CONTINUE TO CONDUCT THE LOGISTICS SYSTEMS BUSINESS FOR LENOVO AT SELLERS’
FACILITY IN TATABANYA, HUNGARY (THE “TATABANYA FACILITY”) AS OF IMMEDIATELY
PRIOR TO THE CLOSING DATE AND THE PARTIES INTEND THAT BUYER SHALL CONTINUE TO
OPERATE SUCH BUSINESS AT THE TATABANYA FACILITY FOLLOWING THE CLOSING DATE, THE
PARTIES HEREBY AGREE TO AMEND THE AGREEMENT SUCH THAT THE LENOVO SYSTEMS
LOGISTICS BUSINESS REVENUE INCLUDES REVENUE RECORDED BY BUYER (IN ACCORDANCE
WITH U.S. GAAP AS CONSISTENTLY APPLIED BY SELLERS WITH RESPECT TO THE BUSINESS
PRIOR TO CLOSING IN THE PREPARATION OF SELLERS’ ANNUAL AND QUARTERLY FINANCIAL
STATEMENTS) WITH RESPECT TO LOGISTICS SERVICES PERFORMED FOR OR ON BEHALF OF
LENOVO AT THE TATABANYA FACILITY.  FOR THE AVOIDANCE OF DOUBT, LENOVO SYSTEMS
LOGISTICS BUSINESS REVENUE DOES NOT INCLUDE ACTUAL PASS-THROUGH MATERIAL COSTS
(REGARDLESS OF WHETHER SUCH MATERIAL HAS BEEN PURCHASED BY SELLERS.)

 

(III)      “MEASUREMENT PERIOD” MEANS THE PERIOD BEGINNING ON THE DAY FOLLOWING
THE CLOSING DATE AND ENDING ON THE ONE YEAR ANNIVERSARY OF THE CLOSING DATE;
PROVIDED, HOWEVER, THAT IN THE EVENT BUYER TERMINATES ALL SALES OF PRODUCTS AND
SERVICES THAT ARE MANUFACTURED OR PERFORMED FOR OR ON BEHALF OF LENOVO AT THE
SZEKESFEHERVAR FACILITY AND/OR BUYER TERMINATES ALL LOGISTICS SERVICES PERFORMED
FOR OR ON BEHALF OF LENOVO AT THE SZEKESFEHERVAR FACILITY, THE RALEIGH

 

25

--------------------------------------------------------------------------------


 

Facility and the Australian Facility earlier than the one year anniversary of
the Closing Date (a “Lenovo Termination”) the Measurement Period shall end for
the respective business on the date of such termination.

 


(C)           QUARTERLY REPORTS.  WITHIN FIFTEEN (15) DAYS FOLLOWING THE
COMPLETION OF EACH FISCAL QUARTER OF BUYER FOLLOWING THE CLOSING DATE, BUYER
SHALL DELIVER TO SELLERS A SCHEDULE SETTING FORTH A COMPUTATION OF THE
CONTINGENT CONSIDERATION EARNED DURING SUCH FISCAL QUARTER AND A COPY OF THE
FINANCIAL INFORMATION USED IN MAKING SUCH COMPUTATION (EACH, A “QUARTERLY
REPORT”).


 


(D)           DETERMINATION OF CONTINGENT CONSIDERATION; DISPUTE RESOLUTION. 
WITHIN THIRTY (30) DAYS FOLLOWING THE COMPLETION OF THE MEASUREMENT PERIOD,
BUYER SHALL DELIVER TO SELLERS A SCHEDULE (THE “COMPUTATION SCHEDULE”) SETTING
FORTH THE COMPUTATION OF THE AGGREGATE CONTINGENT CONSIDERATION FOR THE
MEASUREMENT PERIOD AND A COPY OF THE FINANCIAL INFORMATION USED IN MAKING SUCH
COMPUTATION (THE “MEASUREMENT PERIOD REPORT”).  THE MEASUREMENT PERIOD REPORT
SHALL BE CONSISTENT WITH THE QUARTERLY REPORTS FOR THE PERIODS COVERED BY SUCH
QUARTERLY REPORTS.  BUYER SHALL PROVIDE SELLERS REASONABLE ACCESS TO BUYER’S
DESIGNATED EMPLOYEES, BOOKS AND RECORDS OF BUYER AS SELLERS MAY REASONABLY
REQUEST IN ORDER TO VERIFY SUCH AMOUNTS.  BUYER’S COMPUTATION OF ANY PAYMENT
UNDER THIS SECTION 2.12(D) SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES
HERETO UNLESS, WITHIN FORTY-FIVE (45) DAYS FOLLOWING SELLERS’ RECEIPT OF THE
MEASUREMENT PERIOD REPORT (THE “DISPUTE PERIOD”), SELLERS NOTIFY BUYER IN
WRITING THAT THEY DISAGREE WITH BUYER’S COMPUTATION OF THE CONTINGENT
CONSIDERATION (A “CONTINGENT CONSIDERATION DISPUTE NOTICE”).


 

IF SELLERS DELIVER A CONTINGENT CONSIDERATION DISPUTE NOTICE TO BUYER, THE
PARTIES SHALL ATTEMPT IN GOOD FAITH TO REACH A RESOLUTION OF SUCH DISAGREEMENT. 
IF SUCH DISAGREEMENT IS NOT RESOLVED WITHIN THIRTY (30) DAYS AFTER DELIVERY OF
SELLERS’ CONTINGENT CONSIDERATION DISPUTE NOTICE TO BUYER, INDEPENDENT
ACCOUNTANTS AGREED TO BY BUYER AND SELLERS SHALL BE DIRECTED TO COMPUTE THE
AMOUNT OF THE CONTINGENT CONSIDERATION AS PROMPTLY AS PRACTICABLE AND SUCH
COMPUTATION SHALL BE BINDING UPON THE PARTIES HERETO.  THE EXPENSES OF SUCH
INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE CALCULATION OF THE CONTINGENT
CONSIDERATION IN RESPONSE TO A CONTINGENT CONSIDERATION DISPUTE NOTICE BY
SELLERS SHALL BE BORNE EQUALLY BY BUYER AND SELLERS.  THE FOREGOING
NOTWITHSTANDING, IF THE AMOUNT OF CONTINGENT CONSIDERATION IN DISPUTE UNDER
SECTION 2.12 IS OR IS REASONABLY LIKELY TO BE MORE THAN FOUR MILLION DOLLARS
($4,000,000), EITHER SELLERS OR BUYER MAY PURSUE A COURT ACTION WITH RESPECT TO
SUCH CLAIMS IN ACCORDANCE WITH TO SECTION 11.10.

 


(E)           FINAL AND BINDING.  IF SELLERS DO NOT DELIVER TO BUYER A
CONTINGENT CONSIDERATION DISPUTE NOTICE DURING THE DISPUTE PERIOD, THE
COMPUTATION SCHEDULE SHALL BE FINAL AND BINDING UPON THE TERMINATION OF THE
DISPUTE PERIOD.  IF SELLERS DELIVER TO BUYER A CONTINGENT CONSIDERATION DISPUTE
NOTICE DURING THE DISPUTE PERIOD, THE COMPUTATION SCHEDULE SHALL BE FINAL AND
BINDING AT SUCH TIME AS BUYER AND SELLERS AGREE THAT THE COMPUTATION
SCHEDULE SHALL BE FINAL AND BINDING OR, IF INDEPENDENT ACCOUNTANTS ARE ENGAGED
TO RESOLVE A DISPUTE, UPON A FINAL AND BINDING DETERMINATION BY SUCH INDEPENDENT
ACCOUNTANTS.

 

26

--------------------------------------------------------------------------------


 


(F)            PAYMENT.

 

(I)            IF THE FINAL AND BINDING CONTINGENT CONSIDERATION PURSUANT TO
SECTION 2.12(E) IS GREATER THAN THE FINAL AND BINDING AGGREGATE SEVERANCE
PAYMENT PURSUANT TO SECTION 5.9(F), BUYER SHALL PAY SELLERS AN AMOUNT EQUAL TO
SUCH CONTINGENT CONSIDERATION LESS SUCH AGGREGATE SEVERANCE AMOUNT WITHIN TWENTY
(20) DAYS FOLLOWING THE LATER OF (X) THE DATE THE CONTINGENT CONSIDERATION IS
FINAL AND BINDING PURSUANT TO SECTION 2.12(E) OR (Y) THE DATE THE AGGREGATE
SEVERANCE AMOUNT IS FINAL AND BINDING PURSUANT TO SECTION 5.9(F), AND SELLERS
SHALL HAVE NO OBLIGATION TO MAKE ANY FURTHER PAYMENTS PURSUANT TO SECTION 5.9. 
IF THE FINAL AND BINDING CONTINGENT CONSIDERATION PURSUANT TO SECTION 2.12(E) IS
LESS THAN THE FINAL AND BINDING AGGREGATE SEVERANCE AMOUNT PURSUANT TO
SECTION 5.9(F), SELLERS SHALL PAY BUYER AN AMOUNT EQUAL TO SUCH AGGREGATE
SEVERANCE AMOUNT LESS SUCH CONTINGENT CONSIDERATION WITHIN TWENTY (20) DAYS
FOLLOWING THE LATER OF (X) THE DATE THE CONTINGENT CONSIDERATION IS FINAL AND
BINDING PURSUANT TO SECTION 2.12(E) OR (Y) THE DATE THE AGGREGATE SEVERANCE
AMOUNT IS FINAL AND BINDING PURSUANT TO SECTION 5.9(F), AND BUYER SHALL HAVE NO
OBLIGATION TO MAKE ANY FURTHER PAYMENTS PURSUANT TO SECTION 2.12.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to such exceptions as are specifically disclosed in the disclosure
letter supplied by Sellers to Buyer (the “Seller Disclosure Letter”), each of
the Sellers hereby represents and warrants to Buyer that the statements
contained in this Article III are true and correct as of the date of this
Agreement and will be true and correct in all material respects as of the
Closing (as though made at the Closing ); provided, that the representations and
warranties made as of a specified date will be true and correct as of such date.

 

3.1           Organization, Qualification, and Corporate Power.  Each Seller is
duly incorporated and validly existing under the laws of the jurisdiction of its
incorporation.  Each Seller has all necessary corporate or other equivalent
power and authority to enter into this Agreement and all agreements and
instruments delivered pursuant hereto (the “Ancillary Agreements”), to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  Each Seller is duly licensed or qualified to
do business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of the Business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not (i)  adversely affect the ability of such Seller to
execute and deliver the Agreement and the Ancillary Agreements, or to consummate
the Transactions and (ii) result in a Material Adverse Effect on the Business.

 

3.2           Authorization.  The execution and delivery of this Agreement and
the Ancillary Agreements, the performance by each Seller of its obligations
hereunder and thereunder and the consummation by each Seller of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Sellers and no other corporate proceedings on the part of
Sellers are necessary to authorize this Agreement or the Ancillary Agreements,
or to consummate the transactions contemplated hereby and thereby.  This
Agreement and the Ancillary

 

27

--------------------------------------------------------------------------------


 

Agreements to which each Seller is a party have been duly and validly executed
and constitute the valid and legally binding obligations of such Seller,
enforceable against such Seller in accordance with their respective terms and
conditions, except as such enforceability may be limited by principles of public
policy and subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 

3.3           No Conflicts.  Except as set forth in Section 3.3 of the Seller
Disclosure Letter, neither the execution and the delivery of this Agreement and
the Ancillary Agreements by Sellers nor the consummation of the Transaction,
assuming receipt of the Consents will (A) violate any material constitution,
law, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which a Seller is subject,
(B) violate or conflict with any provision of the charter documents, bylaws or
organizational documents of the Sellers, or (C) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under, any Assigned Contract or any Assumed Permit (or result
in the imposition of any Lien upon any of the Purchased Assets) except for such
violations, conflicts, breaches, defaults, alterations, terminations,
modifications or cancellations that would not have a Material Adverse Effect on
the Business.

 

3.4           Consents.  No consent, waiver, approval, order, license, permit,
certificates, filing or authorization of, or registration, declaration or filing
(each a “Consent”) with, any Governmental Body or any third party is required by
or with respect to Sellers in connection with the execution and delivery of this
Agreement or the consummation of the Transaction, except for (i) such Consent
listed in Section 3.4 of the Seller Disclosure Letter, (ii) such Consents as may
be required under applicable federal and state securities laws and comparable
foreign laws, (iii) the expiration or early termination of the waiting period
under the Hart-Scott-Rodino Act, and under any comparable foreign antitrust
laws, if applicable, and (iv) such Consents in which the failure of which to
obtain would not (X) individually or in the aggregate have a Material Adverse
Effect on the Business, or (Y)  materially adversely affect the ability of
Sellers to execute and deliver this Agreement and the Ancillary Agreements, or
consummate the Transaction.

 

3.5           Legal Compliance.  To the knowledge of Sellers, the operations of
the Business are being conducted by Sellers as of the date hereof in material
compliance with all applicable laws (including without limitation rules,
regulations, codes, plans, injunctions, judgments, orders, extension orders,
decrees, rulings, and charges thereunder) except where the failure to be in
compliance would not, individually or in the aggregate, have a Material Adverse
Effect.  No Action, or to the knowledge of Sellers, investigation, charge,
complaint, claim, demand, notice or inquiry, is pending, or to the knowledge of
Sellers, is threatened against any Seller by any Governmental Body alleging any
failure to so comply in any material respect.  Sellers have all Permits that are
necessary to operate the Business and hold the Purchased Assets as of the
Closing except to the extent that the failure to have any such Permit would not
result in a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

3.6           Financial Information.  The Preliminary Net Asset Value Statement
and the Closing Net Asset Value Statement will be and, as of the Closing Date,
the Preliminary Net Asset Value Statement has been prepared in accordance with
accounting principles applied on a basis consistent with Sellers’ past practice
and present fairly in all material respects the financial condition of the
Business as of such dates.

 

3.7           Tax Matters.  For purposes of this Agreement, “Tax” or,
collectively, “Taxes”, means  any and all, regardless of country, national,
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added (including GST), ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, stamp duties and
customs and other import and export duties together with all interest, penalties
and additions imposed with respect to such amounts.

 

Except to the extent not relevant to the Purchased Assets or the Business:

 


(A)           SELLERS HAVE TIMELY FILED ALL RETURNS, ESTIMATES, INFORMATION
STATEMENTS AND REPORTS WITH RESPECT TO ANY MATERIAL TAXES (“TAX RETURNS”) THAT
IT WAS REQUIRED TO FILE.  ALL SUCH TAX RETURNS ARE CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  ALL TAXES OWED BY SELLERS WERE PAID IN FULL WHEN DUE.


 


(B)           SELLERS HAVE TIMELY WITHHELD OR PAID WITH RESPECT TO ITS EMPLOYEES
OR OTHER THIRD PARTIES AND TIMELY PAID OVER ANY WITHHELD AMOUNTS TO THE
APPROPRIATE TAXING AUTHORITY ALL MATERIAL INCOME AND PAYROLL TAXES REQUIRED TO
BE WITHHELD OR PAID.


 


(C)           SELLERS HAVE MADE AVAILABLE TO BUYER COPIES OF ALL TAX RETURNS (OR
RELEVANT PORTIONS THEREOF) RELATING TO THE BUSINESS OR THE PURCHASED ASSETS FOR
ALL PERIODS SINCE THE SELLERS INCORPORATION.


 

3.8           Title of Properties; Absence of Liens and Encumbrances; Condition
of Equipment.

 


(A)           ALL CURRENT LEASES RELATED TO THE BUSINESS ARE IN FULL FORCE AND
EFFECT (“FACILITY LEASES”), ARE VALID AND EFFECTIVE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND THERE IS NOT, TO THE KNOWLEDGE OF THE SELLERS, UNDER ANY
OF SUCH LEASES, ANY EXISTING DEFAULT OR EVENT OF DEFAULT (OR EVENT WHICH WITH
NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) ON THE PART OF ANY
SELLER OR ON THE PART OF ANY OTHER PARTY THERETO.


 


(B)           SELLERS HAVE GOOD AND VALID TITLE TO, OR, IN THE CASE OF LEASED
PROPERTIES AND ASSETS VALID LEASEHOLD INTERESTS IN, THE PURCHASED ASSETS, FREE
AND CLEAR OF ANY LIENS, EXCEPT PERMITTED LIENS.


 


(C)           ALL OF THE FIXED ASSETS NECESSARY FOR THE OPERATION OF THE
BUSINESS ARE IN OPERATING CONDITION (NORMAL WEAR AND TEAR EXCEPTED).

 

29

--------------------------------------------------------------------------------


 


(D)           SELLERS HAVE THE POWER AND RIGHT TO SELL, ASSIGN, TRANSFER, CONVEY
AND DELIVER THE PURCHASED ASSETS TO BUYER PURSUANT TO THIS AGREEMENT.  FOLLOWING
THE CONSUMMATION OF THE TRANSACTION AND THE EXECUTION OF THE INSTRUMENTS OF
TRANSFER CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, BUYER WILL
OWN, WITH GOOD AND VALID TITLE TO, OR OTHERWISE ACQUIRE THE INTERESTS OF SELLERS
IN, THE PURCHASED ASSETS, FREE AND CLEAR OF ANY LIENS, OTHER THAN THE PERMITTED
LIENS.


 

3.9           Intellectual Property.

 


(A)           TO THE KNOWLEDGE OF SELLERS, OTHER THAN THE BUSINESS INTELLECTUAL
PROPERTY LICENSED BY SELLERS TO BUYER UNDER THE INTELLECTUAL PROPERTY LICENSE
AGREEMENT (“LICENSED INTELLECTUAL PROPERTY”), NO LICENSE OF BUSINESS
INTELLECTUAL PROPERTY FROM SELLER TO BUYER IS REQUIRED FOR THE ORDINARY
DAY-TO-DAY CONDUCT OF THE BUSINESS BY BUYER.


 


(B)           TO THE KNOWLEDGE OF SELLERS, EXCEPT AS SET FORTH IN SECTION 3.9 OF
THE SELLER DISCLOSURE LETTER, THE MANUFACTURING PROCESSES INCLUDED IN THE
LICENSED INTELLECTUAL PROPERTY AS CURRENTLY USED BY SELLERS IN THE BUSINESS DO
NOT INFRINGE OR MISAPPROPRIATE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY AND NO ACTIONS OR PROCEEDING ARE PENDING AGAINST SELLERS ALLEGING ANY SUCH
INFRINGEMENT OR MISAPPROPRIATION.


 


(C)           NO LICENSED INTELLECTUAL PROPERTY IS SUBJECT TO ANY OUTSTANDING
DECREE, ORDER, INJUNCTION, JUDGMENT OR RULING RESTRICTING THE USE OF SUCH
LICENSED INTELLECTUAL PROPERTY IN THE CONDUCT OF THE BUSINESS OR TO ANY PENDING
ACTIONS OR PROCEEDING CHALLENGING SELLERS’ OWNERSHIP OF SUCH LICENSED
INTELLECTUAL PROPERTY.


 


(D)           SELLERS HAVE TAKEN REASONABLE STEPS IN ACCORDANCE WITH NORMAL
INDUSTRY PRACTICE TO MAINTAIN THE CONFIDENTIALITY OF THE TRADE SECRETS WITHIN
THE LICENSED INTELLECTUAL PROPERTY THAT SELLERS INTEND TO MAINTAIN CONFIDENTIAL.


 

3.10         Contracts.  With respect to each Assigned Contract: (A) the
Assigned Contract, with respect to each Seller that is a party thereto and, to
the Sellers’ knowledge, all other parties thereto, is valid, binding,
enforceable, and in full force and effect in all material respects except that
(i) such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally, and (ii) general principles
of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity); and (B) neither Sellers nor, to Seller’s knowledge, any other
party is in breach or default, and no event has occurred, which with notice or
lapse of time would constitute a breach or default under the Assigned Contract. 
Solely with respect to the Business or the Purchased Assets, Sellers have not
entered into any agreement under which Sellers are restricted from selling the
products or providing services of the Business to customers or potential
customers or any class of customers in any geographic area or in any segment of
the market.

 

3.11         Litigation.  Section 3.11 of Seller Disclosure Letter sets forth
each instance in which the Business or the Purchased Assets (i) is subject to
any material outstanding injunction, judgment, order, decree, ruling, or charge
or (ii) is or has been, or, to the knowledge of Sellers, is threatened to

 

30

--------------------------------------------------------------------------------


 

be made a party, to any material action, suit, proceeding, hearing, mediation,
arbitration, or investigation of, in, or before any court or quasi judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any mediator or arbitrator.

 

3.12         Employee Matters.  Schedule 3.12 contains a complete and accurate
list of all Employees as of the date of this Agreement, showing for each such
Employee the following: employee name, position held and annual base salary.

 


(A)           BENEFIT PLANS.  NEITHER SELLERS NOR ANY OTHER PERSON OR ENTITY
UNDER COMMON CONTROL WITH ANY SELLER WITHIN THE MEANING OF SECTION 414(B), (C),
(M) OR (O) OF THE CODE AND THE REGULATIONS ISSUED THEREUNDER HAS EVER
MAINTAINED, ESTABLISHED, SPONSORED, PARTICIPATED IN, CONTRIBUTED TO, OR HAD OR
COULD HAVE ANY OBLIGATION TO, ANY OF THE FOLLOWING THAT COULD RESULT IN
LIABILITY TO BUYER FOLLOWING THE CLOSING: (A) PENSION PLAN WHICH IS SUBJECT TO
PART 3 OF SUBTITLE B OF TITLE I OF ERISA, TITLE IV OF ERISA OR SECTION 412 OF
THE CODE, (B) MULTIPLE EMPLOYER PLAN OR TO ANY PLAN DESCRIBED IN SECTION 413 OF
THE CODE, OR (C) MULTIEMPLOYER PLAN.


 


(B)           NO POST EMPLOYMENT OBLIGATIONS.  NO SELLER HAS ANY LIABILITY TO
PROVIDE, LIFE INSURANCE, MEDICAL OR OTHER EMPLOYEE BENEFITS TO ANY CURRENT OR
FORMER EMPLOYEE OF THE BUSINESS UPON HIS OR HER RETIREMENT OR TERMINATION OF
EMPLOYMENT FOR ANY REASON, EXCEPT AS MAY BE REQUIRED BY LAW, WHICH COULD RESULT
IN LIABILITY TO BUYER FOLLOWING THE CLOSING AND UNLESS OTHERWISE AGREED BY THE
PARTIES.


 

3.13         Labor Matters.  None of the Sellers is a party to any special
collective bargaining agreement and no special collective bargaining agreement
is being negotiated with respect to the Business.  There is no material unfair
labor practice, charge or complaint pending against any Seller with respect to
the Business, nor is there any material labor strike, work stoppage, grievance
or other labor dispute pending or, to the knowledge of any of the Sellers,
threatened in writing against any of the Sellers with respect to the Business. 
Each of the Sellers is in compliance in all material respects with all
applicable laws respecting employment and wage and hours, and with all terms and
conditions of employment, agreements with third parties, codes of conduct,
visas, work permits, in each case, with respect to Employees.

 


3.14         ENVIRONMENTAL MATTERS


 


(A)           CONDITION OF PROPERTY:  TO KNOWLEDGE OF SELLER, NO HAZARDOUS
MATERIALS ARE PRESENT IN THE SOIL, GROUNDWATER OR OF ANY FACILITY LOCATION IN A
MANNER THAT IS REASONABLY LIKELY TO RESULT IN MATERIAL LIABILITY TO THE BUSINESS
OR BUYER OR OTHERWISE RESULT IN A CORRECTIVE ACTION OR REMEDIAL OBLIGATION UNDER
ENVIRONMENTAL LAWS.  TO THE KNOWLEDGE OF SELLERS, THERE ARE NO UNDERGROUND
STORAGE TANKS, ASBESTOS WHICH IS FRIABLE OR LIKELY TO BECOME FRIABLE OR PCBS
PRESENT ON ANY FACILITY LOCATION.


 


(B)           HAZARDOUS MATERIALS ACTIVITIES:  SELLERS HAVE CONDUCTED ALL
HAZARDOUS MATERIAL ACTIVITIES RELATING TO THE BUSINESS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THE HAZARDOUS
MATERIALS ACTIVITIES OF SELLERS PRIOR TO THE CLOSING HAVE NOT RESULTED IN THE
EXPOSURE OF ANY PERSON TO A HAZARDOUS MATERIAL IN A MANNER WHICH HAS CAUSED OR
COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE HEALTH EFFECT TO ANY
SUCH PERSON.

 

31

--------------------------------------------------------------------------------


 


(C)           ENVIRONMENTAL LITIGATION:  NO ACTION, PROCEEDING, REVOCATION
PROCEEDING, AMENDMENT PROCEDURE, WRIT, INJUNCTION OR CLAIM IS PENDING, OR TO THE
BEST OF SELLERS KNOWLEDGE, THREATENED, CONCERNING OR RELATING TO ANY HAZARDOUS
MATERIALS ACTIVITY OF SELLERS RELATING TO ITS BUSINESS, OR ANY FACILITY
LOCATION.


 


(D)           REPORTS AND RECORDS:  SELLERS HAVE DELIVERED TO BUYER OR MADE
AVAILABLE FOR INSPECTION BY BUYER AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES
ALL PHASE I AND PHASE II OR OTHER ENVIRONMENTAL ASSESSMENTS OF SOIL OR
GROUNDWATER AT ANY FACILITY LOCATION IN SELLERS POSSESSION.


 

3.15         Fees.  Except with respect to Deutsche Bank, the Sellers do not
have any liability or obligation to pay any fees or commissions to any broker or
finder, with respect to the transactions contemplated by this Agreement.

 

3.16         Inventories.  The Inventories are in all material respects similar
in quality to the raw materials, supplies and work in process generally included
in the inventory of the Business in the past.  Sellers have good and valid title
to the Inventories free and clear of all Liens, other than Permitted Liens.  The
Inventories do not consist of, in any material amount, items that are damaged. 
None of the Sellers is under any obligation or liability with respect to
accepting returns of items of Inventories or merchandise in the possession of
its customers other than in the ordinary course of the Business consistent with
past practice.  Sellers have not acquired or committed to acquire Inventories
for sale which are not of a quality and quantity usable in the ordinary course
of the Business within a reasonable period of time and consistent with past
practice.

 

3.17         Epidemic Failure.  To the knowledge of Sellers, there are no facts
or circumstances in existence which would cause Sellers to expect the occurrence
of an Epidemic Failure in any products sold, produced, manufactured, distributed
or otherwise placed into the stream of commerce by the Business.

 

3.18         Product Warranty.  The products sold and delivered and all services
provided by Sellers in relation to the Business have conformed in all material
respects with all express contractual warranties, and Sellers have no obligation
for replacement or modification thereof or other damages including, without
limitation injury to persons or property in connection therewith, except to the
extent that such liability could not reasonably be expected to have a Material
Adverse Effect.

 

3.19         Sufficiency of Purchased Assets Except as set forth in Section 3.19
of the Seller Disclosure Letter, the Purchased Assets are substantially all of
the Assets that are used by Sellers at the Facilities to conduct the Business.

 

32

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF BUYER


 

Subject to such exceptions as are specifically disclosed in the disclosure
letter supplied by Buyer to Sellers (the “Buyer Disclosure Letter”), Buyer
hereby represents and warrants to Sellers that the statements contained in this
Article IV are true and correct as of the date of this Agreement and will be
true and correct in all material respects as of the Closing (as though made at
the Closing); provided, that the representations and warranties made as of a
specified date will be true and correct as of such date.

 

4.1           Organization, Qualification, and Corporate Power.  Buyer is a
corporation duly incorporated, validly existing and in good standing under the
jurisdiction of its incorporation.  Buyer is duly authorized to conduct business
and is in good standing under the laws of each other jurisdiction where such
qualification is required and in which the failure to so qualify would not
(i) adversely affect the ability of Buyer to execute and deliver this Agreement
and the Ancillary Agreements, or consummate the Transactions and (ii) result in
a Material Adverse Effect on Buyer.  Buyer’s Mexican Affiliate is duly
authorized to operate in Mexico under maquila status in accordance with the
IMMEX Decree.

 

4.2           Authorization.  Buyer has full power and authority to enter into,
execute and deliver this Agreement and the Ancillary Agreements, and to
consummate the Transaction and to perform its obligations hereunder and
thereunder.  This Agreement and the Ancillary Agreements constitute the valid
and legally binding obligations of Buyer, enforceable against Buyer in
accordance with its terms and conditions, except as such enforceability may be
limited by principles of public policy and subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

4.3           No Conflicts.  Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby, will
(A) violate any material constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject, (B) violate or conflict
with any provision of the charters, bylaws or organizational documents of Buyer,
or (C) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under, any agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party or by which
Buyer is bound or to which any of its assets is subject, other than any of the
foregoing which would not in the aggregate have a Material Adverse Effect on
Buyer, or (ii) adversely affect the ability of Buyer to execute and deliver this
Agreement and the Ancillary Agreements, or consummate the Transactions.

 

4.4           Consents.  No consent, waiver, approval, order, license, permit,
certificate, filing or authorization of, or registration, declaration or filing
with, any Governmental Body or any third party, is required by or with respect
to Buyer in connection with the execution and delivery of this

 

33

--------------------------------------------------------------------------------


 

Agreement or the consummation of the Transaction, except for (i) such consents,
waivers, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities laws
and comparable foreign laws, (ii) the expiration or early termination of the
waiting period under the Hart-Scott-Rodino Act, and securing any required
consents or certifications of non-objection under any comparable foreign
antitrust laws, if applicable, and (iv) such consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings in which the
failure of which to obtain would not (i) in the aggregate have a Material
Adverse Effect on Buyer, or (ii) materially adversely affect the ability of
Buyer to execute and deliver this Agreement and the Ancillary Agreements, or
consummate the Transactions.

 

4.5           Purchase Price.  Buyer has and will have sufficient cash on hand
to pay the Purchase Price and to pay any other amounts payable pursuant to this
Agreement and the Ancillary Agreement and to effect the Transactions.

 

4.6           Fees.  The Buyer does not have any liability or obligation to pay
any fees or commissions to any broker or finder, with respect to the
transactions contemplated by this Agreement.

 

4.7           Investigation by the Buyer.  In entering into this Agreement,
Buyer has relied upon its own investigation and analysis, and Buyer acknowledges
that neither Sellers nor any of their Affiliates, agents or representatives
makes or has made any representation or warranty, either express or implied, as
to the Business, the Purchased Assets or Sellers, or the accuracy or
completeness of any of the information provided or made available to Buyer or
its directors, officers, employees, Affiliates, agents or representatives,
except as and only to the extent expressly set forth herein with respect to the
representations and warranties contained in this Agreement and subject to the
limitations and restrictions contained n this Agreement.

 


ARTICLE V


 


PRE CLOSING COVENANTS


 

With respect to the period between the execution of this Agreement and the
earlier of the termination of this Agreement in accordance with its terms and
the Closing (the “Pre-Closing Period”):

 


5.1           OPERATION OF BUSINESS.  (A) SELLERS AGREE THAT, DURING THE
PRE-CLOSING PERIOD, EXCEPT AS CONTEMPLATED BY THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR THE TRANSACTIONS, OR OTHER THAN IN CONNECTION WITH THE EXCLUDED
BUSINESS OR OTHER THAN IN CONNECTION WITH AND REASONABLY NECESSARY TO EFFECTUATE
THE LENOVO TRANSITION OR AS OTHERWISE CONSENTED TO OR APPROVED IN ADVANCE BY
BUYER, SELLERS SHALL:


 

(I)            USE ALL COMMERCIALLY REASONABLE EFFORTS TO (A) PRESERVE INTACT
THE PRESENT BUSINESS ORGANIZATION, REPUTATION, CONTRACTUAL AND OTHER
ARRANGEMENTS OF THE BUSINESS THEN UNDER THE CONTROL OF SELLERS, (B) KEEP
AVAILABLE (SUBJECT TO DISMISSALS AND RETIREMENTS IN THE ORDINARY

 

34

--------------------------------------------------------------------------------


 

course of business consistent with past practice) the services of substantially
all of the present Employees of the Business, (c) maintain the Purchased Assets
in good working order and condition, ordinary wear and tear excepted, and
(d) maintain current relationships with customers, suppliers and other Persons
to whom Sellers sell goods or provide services or with whom Sellers otherwise
have significant business relationships in connection with the Business in
accordance with past practice subject to any effects resulting from the
announcement of this Agreement;

 

(II)           EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW AND CONSISTENT
WITH PAST PRACTICE, (A) CAUSE THE SELLER RECORDS TO BE MAINTAINED IN THE USUAL,
REGULAR AND ORDINARY MANNER, AND (B) NOT PERMIT ANY CHANGE IN ANY ACCOUNTING OR
TAX PRACTICE, POLICY OR ELECTION OR SELLERS THAT IS NOT IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE THAT WOULD MATERIALLY AND ADVERSELY
AFFECT THE BUSINESS;

 

(III)          USE ALL COMMERCIALLY REASONABLE EFFORTS TO CONTINUE IN FULL FORCE
AND EFFECT ALL MATERIAL INSURANCE POLICIES (OR COMPARABLE INSURANCE POLICIES)
INSURING THE BUSINESS AND THE PURCHASED ASSETS; AND

 

(IV)          COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS AND ORDERS
APPLICABLE TO THE BUSINESS, AND PROMPTLY FOLLOWING RECEIPT THEREOF DELIVER TO
BUYER COPIES OF ANY WRITTEN NOTICE RECEIVED FROM ANY GOVERNMENTAL BODY OR OTHER
PERSON ALLEGING ANY VIOLATION OF ANY SUCH LAW OR ORDER.

 


(B)           SELLERS AGREE THAT, DURING THE PRE-CLOSING PERIOD, EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THIS TRANSACTION OR
OTHER THAN IN CONNECTION WITH THE EXCLUDED BUSINESS OR OTHER THEREIN CONNECTION
WITH AND REASONABLY NECESSARY TO EFFECTUATE THE LENOVO TRANSITION OR AS
OTHERWISE CONSENTED TO OR APPROVED IN ADVANCE BY BUYER, SELLERS SHALL NOT:


 

(I)            EXCEPT FOR ANY EXISTING BENEFIT PLAN OR PROGRAM OR CONTRACT, MAKE
ANY REPRESENTATION OR PROMISE, ORAL OR WRITTEN, TO ANY EMPLOYEE CONCERNING ANY
EMPLOYEE BENEFIT PLAN, EXCEPT FOR STATEMENTS AS TO THE RIGHTS OR ACCRUED
BENEFITS OF ANY EMPLOYEE UNDER THE TERMS OF ANY EMPLOYEE BENEFIT PLAN OR
AGREEMENTS, OR OTHERWISE REQUIRED BY LAW;

 

(II)           EXCEPT FOR ANY EXISTING BENEFIT PLAN OR PROGRAM OR CONTRACT, MAKE
ANY INCREASE IN THE SALARY, WAGES OR OTHER COMPENSATION (CASH, EQUITY OR
OTHERWISE) OF ANY EMPLOYEE OTHER THAN INCREASES NECESSARY IN SELLERS’ SOLE
DETERMINATION TO RETAIN OR REPLACE EMPLOYEES OR INCREASES IN ACCORDANCE WITH THE
SELLERS’ PAST PRACTICE;

 

(III)          ADOPT, ENTER INTO OR BECOME BOUND BY ANY EMPLOYEE BENEFIT PLAN,
ANY EMPLOYMENT RELATED CONTRACT OR ANY COLLECTIVE BARGAINING AGREEMENT WITH
RESPECT TO THE BUSINESS OR ANY OF THE EMPLOYEES, OR, AMEND, MODIFY OR TERMINATE
(PARTIALLY OR COMPLETELY) ANY SUCH EMPLOYEE BENEFIT PLAN, EMPLOYMENT RELATED
CONTRACT OR COLLECTIVE BARGAINING AGREEMENT, EXCEPT TO THE EXTENT REQUIRED BY
APPLICABLE LAW OR EXISTING CONTRACTUAL OBLIGATION AND, IN THE EVENT COMPLIANCE
WITH LEGAL REQUIREMENTS PRESENTS OPTIONS, ONLY TO THE EXTENT THAT THE OPTION
WHICH SELLERS REASONABLY BELIEVE TO BE THE LEAST COSTLY IS CHOSEN, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; OR

 

35

--------------------------------------------------------------------------------


 

(iv)          enter into any contract to do or engage in any of the foregoing
items set forth in this
Section 5.1(b).

 

(V)           ACQUIRE, LEASE, LICENSE OR DISPOSE OF OR AGREE TO ACQUIRE, LEASE,
LICENSE OR DISPOSE OF ANY ASSETS THAT WOULD CONSTITUTE PURCHASED ASSETS
HEREUNDER, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, OR CREATE OR INCUR ANY MATERIAL LIEN, OTHER THAN A PERMITTED LIEN, ON
ANY ASSETS THAT WOULD CONSTITUTE PURCHASED ASSETS HEREUNDER; PROVIDED THAT TO
THE EXTENT ANY RESTRICTIONS SET FORTH IN THIS CLAUSE (V) OR IN CLAUSE (IX) OF
THIS SECTION 5.1(B) CONFLICT WITH OR IMPOSE RESTRICTIONS THAT ARE INCONSISTENT
WITH THE OBLIGATIONS OF SANMINA-SCI AND ITS SUBSIDIARIES SET FORTH IN ANY CREDIT
AGREEMENTS, SUCH RESTRICTIONS SHALL BE INOPERABLE AND SHALL NOT APPLY (IT BEING
UNDERSTOOD THAT SUCH RESTRICTIONS SHALL APPLY TO THE MAXIMUM EXTENT POSSIBLE
WITHOUT CONFLICTING WITH SUCH OBLIGATIONS OR COVENANTS);

 

(VI)          ENTER INTO, AMEND, MODIFY, TERMINATE (PARTIALLY OR COMPLETELY),
GRANT ANY WAIVER UNDER OR GIVE ANY CONSENT WITH RESPECT TO ANY ASSIGNED CONTRACT
OR ANY ASSUMED PERMIT, IN EACH CASE OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE OR OTHER THAN ANY AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT THAT IS NOT MATERIAL TO THE
BUSINESS;

 

(VII)         VIOLATE, BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER, OR TAKE
OR FAIL TO TAKE ANY ACTION THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR
BOTH) WOULD CONSTITUTE A MATERIAL VIOLATION OR BREACH OF, OR MATERIAL DEFAULT
UNDER, ANY TERM OR PROVISION OF ANY ASSIGNED CONTRACT OR ANY ASSUMED PERMIT;

 

(VIII)        MAKE ANY MATERIAL CHANGES IN THE CONDUCT OF THE BUSINESS, EXCEPT
AS SPECIFICALLY CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR THIS TRANSACTION; OR

 

(ix)           enter into any contract to do or engage in any of the foregoing
items set forth in this Section 5.1(b).

 

5.2           Access to Information.  Sellers shall permit Buyer and its
representatives during the Pre-Closing Period to have reasonable access during
normal business hours, upon reasonable advance notice, to the Seller Records,
Employees and assets of the Business (including the testing and investigation of
any Facility as Buyer deems reasonably necessary prior to the Closing) then
under the control of Sellers for the purposes of, among other things,
identifying and verifying the Purchased Assets to be purchased at the Closing;
provided, however, that such access shall be conducted by Buyer and its
representatives in such a manner as not to interfere unreasonably with the
businesses or operations of Sellers or the Business.  In order to facilitate the
resolution of any claims made by or against or incurred by Buyer after the
Closing or for any other reasonable purpose, for a period of three years
following the Closing, Sellers shall (i) retain all Seller Records which are not
transferred to Buyer pursuant to this Agreement and which relate to the Business
for periods prior to the Closing and which shall not otherwise have been
delivered to Buyer and (ii) upon reasonable notice, afford the officers,
employees and authorized agents and representatives of Buyer, reasonable access
(including the right to make photocopies Buyer’s expense), during normal
business hours, to such Seller Records, all subject to Section 5.10 regarding
confidentiality.

 

36

--------------------------------------------------------------------------------


 

5.3           Notice of Developments.  During the Pre-Closing Period, Buyer and
Sellers shall give prompt notice to the other party of (i) the occurrence or non
occurrence of any event of which Buyer or Sellers, as the case may be, have
knowledge, the occurrence or non-occurrence of which is reasonably likely to
cause any representation or warranty of Buyer or Sellers, as the case may be,
contained in this Agreement to be untrue or inaccurate at or prior to the
Closing and (ii) any failure of Buyer or Sellers, as the case may be, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 5.3 shall not limit or otherwise affect any remedies
available to the Party receiving such notice.

 

5.4           No Solicitation.  During the Pre-Closing Period, neither Sellers
nor any subsidiary of Sellers shall (nor shall it permit its Representatives to)
directly or indirectly take any of the following actions with any Person other
than Buyer and their designees: (a) solicit, initiate, encourage or accept any
proposals or offers from, or conduct discussions with or engage in negotiations
with, any Person relating to any possible Acquisition Proposal with Sellers,
(b) provide information with respect to Sellers to any Person, other than Buyer,
relating to, or otherwise cooperate with, facilitate or encourage any effort or
attempt by any such Person with regard to, any possible Acquisition Proposal
with Sellers, except as required by Law, (c) enter into a contract or agreement
with any Person, other than Buyer, providing for an Acquisition Proposal with
Sellers, or (d) make or authorize any statement, recommendation or solicitation
in support of any possible Acquisition Proposal with Sellers other than by
Buyer.  Sellers shall, and shall cause their Representatives to, immediately
cease and cause to be terminated any such contacts or negotiations with any
Person relating to any Acquisition Proposal.  As used in this Section 5.4,
“Acquisition Proposal” shall mean a proposal or offer for a merger,
consolidation or other business combination involving an acquisition of the
Business or the Purchased Assets.

 

5.5           Reasonable Efforts.  During the Pre-Closing Period, each of the
Parties will use their reasonable efforts to take all action and to do all
things necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the closing conditions set forth in Article VII below).

 

5.6           Seller Consents.  During the Pre-Closing Period, Sellers will use
commercially reasonable efforts to obtain any third party consents that are
required in connection with the matters identified in Sections 3.3 and 3.4 of
Seller Disclosure Letter or otherwise required in connection with the
Transaction.  During the Pre-Closing Period, Sellers will use commercially
reasonable efforts to obtain any authorizations, consents, and approvals of
Governmental Bodies in connection with the matters identified in Sections 3.3
and 3.4 of Seller Disclosure Letter or as otherwise required in connection with
the Transactions contemplated by this Agreement.  The parties agree that
commercially reasonable efforts shall not include the payment of any amount to
obtain third party consents.

 

5.7           Buyer Consents.  During the Pre-Closing Period, Buyer will use
commercially reasonable efforts to obtain any third party consents that are
required in connection with the matters identified in Sections 4.3 and 4.4 of
Buyer Disclosure Letter or otherwise required in connection

 

37

--------------------------------------------------------------------------------


 

with the Transaction.  During the Pre-Closing Period, Buyer will use
commercially reasonable efforts to obtain any authorizations, consents, and
approvals of Governmental Bodies in connection with the matters identified in
Sections 4.3 and 4.4 of the Seller Disclosure Letter or as otherwise required in
connection with the Transactions contemplated by this Agreement.  The parties
agree that commercially reasonable efforts shall not include any cash or in kind
payment of any amount to obtain third party consents.

 


5.8           EMPLOYEE MATTERS

 


(A)           AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE CLOSING DATE, SELLERS
SHALL DELIVER SCHEDULE 5.8 TO BUYER.  SCHEDULE 5.8 SHALL CONTAIN A LIST OF
EMPLOYEES EMPLOYED IN THE BUSINESS AS OF THE DATE NO MORE THAN FIFTEEN (15)
BUSINESS DAYS PRIOR TO THE CLOSING DATE (THE “EMPLOYEE LIST”), INCLUDING (I) THE
EMPLOYEES WHO AS OF SUCH DATE WERE ENGAGED PARTIALLY OR SOLELY IN THE BUSINESS
ON MATTERS RELATED TO PRODUCTS OR SERVICES PRODUCED FOR OR ON BEHALF OF IBM (THE
“IBM BUSINESS EMPLOYEES”) AND (II) THE EMPLOYEES WHO AS OF SUCH DATE WERE
ENGAGED IN THE BUSINESS ON MATTERS RELATED TO PRODUCTS OR SERVICES PRODUCED FOR
OR ON BEHALF OF LENOVO (THE “LENOVO BUSINESS EMPLOYEES”).


 


(B)           U.S. EMPLOYEES.  SUBJECT TO APPLICABLE LAW, BUYER SHALL OFFER TO
ALL EMPLOYEES ON THE EMPLOYEE LIST WITH A PRINCIPAL PLACE OF EMPLOYMENT IN THE
UNITED STATES EMPLOYMENT AT LEAST AT THE SAME BASE COMPENSATION AND WAGE LEVELS
AND SUBSTANTIALLY SIMILAR EMPLOYMENT BENEFITS THAT SUCH EMPLOYEES THEN RECEIVE
FROM SELLERS, SUCH OFFERS TO BE EFFECTIVE AS OF 12:01 A.M. ON THE CLOSING DATE. 
THE EMPLOYEES WHO ACCEPT SUCH OFFERS OF EMPLOYMENT FROM BUYER SHALL BE REFERRED
TO HEREIN AS “TRANSFERRING U.S. EMPLOYEES” AND SELLERS SHALL TERMINATE THE
EMPLOYMENT RELATIONSHIP OF EACH SUCH TRANSFERRING U.S. EMPLOYEE IMMEDIATELY
PRIOR TO THE CLOSING DATE.


 


(C)           MEXICAN EMPLOYEES.  SELLERS SHALL CARRY OUT AN EMPLOYER
SUBSTITUTION WITH RESPECT TO ALL OF THE EMPLOYEES OF SSCI MEXICO OR ITS
AFFILIATES IN MEXICO ON THE EMPLOYEE LIST, UNDER THE TERMS OF THE MEXICAN
FEDERAL LABOR LAW, FOR WHICH PURPOSE BUYER SHALL CAUSE BUYER’S MEXICAN AFFILIATE
TO RECOGNIZE THE SENIORITY OF SUCH EMPLOYEES AS OF THE TIME THEY WERE ORIGINALLY
EMPLOYED BY SSCI MEXICO OR ITS AFFILIATES AND MAINTAIN THEIR WAGE OR SALARY,
BENEFITS AND EMPLOYMENT CONDITIONS AT LEAST AT THE SAME LEVEL THEY HAD WITH SSCI
MEXICO OR ITS AFFILIATES IMMEDIATELY PRIOR TO THE CLOSING DATE. SSCI MEXICO OR
ITS AFFILIATES SHALL NEGOTIATE AND AGREE WITH THE LABOR UNIONS WITH WHICH IT HAS
ENTERED INTO A COLLECTIVE BARGAINING AGREEMENT FOR ITS EMPLOYEES ON THE EMPLOYEE
LIST TO BE TRANSFERRED TO THE BUYER’S MEXICAN AFFILIATE UNDER AN EMPLOYER
SUBSTITUTION AND WITHOUT GIVING RISE TO THE OBLIGATION TO PAY STATUTORY OR
CONTRACTUAL SEVERANCE. TO THE EXTENT NECESSARY, THE BUYER SHALL CAUSE BUYER’S
MEXICAN SUBSIDIARY TO ENTER INTO A COLLECTIVE BARGAINING AGREEMENT WITH A LABOR
UNION TO ORGANIZE THE HOURLY EMPLOYEES ON THE EMPLOYEE LIST TO BE TRANSFERRED
FROM SSCI MEXICO OR ITS AFFILIATES.  THE EMPLOYEES WHOSE EMPLOYMENT WILL
TRANSFER TO BUYER IN MEXICO SHALL BE REFERRED TO HEREIN AS “TRANSFERRING MEXICAN
EMPLOYEES”.


 


(D)           HUNGARIAN EMPLOYEES.  SELLER SHALL CARRY OUT AN EMPLOYEE TRANSFER
WITH RESPECT TO ALL OF THE EMPLOYEES ON THE EMPLOYEE LIST WORKING AT THE
SZEKESFEHERVAR FACILITY TO A COMPANY DESIGNATED BY BUYER AS A MATTER OF
HUNGARIAN LAW UPON THE CLOSING FROM SELLERS TO THE COMPANY DESIGNATED BY BUYER. 
SUCH EMPLOYEES WILL CONTINUE THEIR EMPLOYMENT CONTRACTS WITH THE

 

38

--------------------------------------------------------------------------------


 

company designated by Buyer under the same terms and conditions as such
Employees had with Sellers.  The Employees on the Employee List whose employment
will transfer to Buyer at the Szekesfehervar Facility shall be referred to
herein as “Transferring Hungarian Employees” and, together with the Transferring
U.S. Employees and the Transferring Mexican Employees, the “Transferring
Employees”.


 


(E)           TRANSFERRING EMPLOYEE BENEFITS.  WITH RESPECT TO TRANSFERRING
EMPLOYEES, SUBJECT TO APPLICABLE LAW, (I) BUYER WILL ALLOW SUCH TRANSFERRING
EMPLOYEES AND THEIR ELIGIBLE DEPENDENTS TO PARTICIPATE IN EMPLOYEE BENEFIT PLANS
MAINTAINED BY BUYER OR ITS SUBSIDIARIES ON TERMS SUBSTANTIALLY SIMILAR TO THE
TERMS OF EMPLOYEE BENEFIT PLANS MAINTAINED BY SELLERS FOR SUCH TRANSFERRING
EMPLOYEES PRIOR TO THE CLOSING; PROVIDED, HOWEVER, THAT FOREGOING SHALL NOT
INCLUDE STOCK OPTION OR OTHER EQUITY PLANS OF BUYER, (II) FOR PURPOSES OF
DETERMINING ELIGIBILITY TO PARTICIPATE, VESTING AND ENTITLEMENT TO BENEFITS
WHERE LENGTH OF SERVICE IS RELEVANT (INCLUDING FOR PURPOSES OF VACATION ACCRUAL)
UNDER ANY BUYER EMPLOYEE BENEFIT PLAN (OTHER THAN A DEFINED BENEFIT PLAN) AND
BUYER SHALL PROVIDE THAT THE TRANSFERRING EMPLOYEES SHALL RECEIVE SERVICE CREDIT
UNDER EACH BUYER EMPLOYEE BENEFIT PLAN (OTHER THAN A DEFINED BENEFIT PLAN) FOR
THEIR PERIOD OF SERVICE WITH SELLERS AND THEIR RESPECTIVE SUBSIDIARIES AND
PREDECESSORS PRIOR TO THE CLOSING, EXCEPT WHERE DOING SO WOULD CAUSE A
DUPLICATION OF BENEFITS, (III) BUYER WILL CAUSE ANY AND ALL PRE-EXISTING
CONDITION LIMITATIONS, ELIGIBILITY WAITING PERIODS AND EVIDENCE OF INSURABILITY
REQUIREMENTS UNDER ANY GROUP HEALTH PLANS OF BUYER IN WHICH SUCH TRANSFERRING
EMPLOYEES AND THEIR ELIGIBLE DEPENDENTS WILL PARTICIPATE TO BE WAIVED AND WILL
PROVIDE CREDIT FOR ANY CO-PAYMENTS AND DEDUCTIBLES PRIOR TO THE CLOSING DATE FOR
PURPOSES OF SATISFYING ANY APPLICABLE DEDUCTIBLE, OUT-OF-POCKET OR SIMILAR
REQUIREMENTS UNDER ANY SUCH PLANS THAT MAY APPLY AFTER THE CLOSING DATE, AND
(IV) ALL VACATION ACCRUED BY TRANSFERRING EMPLOYEES UNDER THE VACATION POLICIES
OF THE SELLERS OR THEIR RESPECTIVE SUBSIDIARIES OR PREDECESSORS SHALL BE CARRIED
OVER BY BUYER AND SHALL BE PERMITTED TO BE MAINTAINED UP TO THE LEVELS PERMITTED
UNDER THE APPLICABLE POLICY OF THE SELLERS OR THEIR RESPECTIVE SUBSIDIARIES OR
PREDECESSORS.  BUYER SHALL MAKE ARRANGEMENTS FOR TEMPORARY EMPLOYEES PURSUANT TO
AGENCY CONTRACTS THAT CONSTITUTE ASSIGNED CONTRACTS.


 


5.9           EMPLOYEE SEVERANCE.


 


(A)           DEFINITIONS


 

(I)        FOR PURPOSES OF THIS AGREEMENT, “LENOVO TERMINATION DEADLINE” MEANS
THE EARLIER OF (X) THE DATE ON WHICH THE LAST LENOVO TERMINATED EMPLOYEE IS
TERMINATED IN CONNECTION WITH A LENOVO TERMINATION AND (Y) THE DATE 365 DAYS
FOLLOWING THE CLOSING DATE.

 

(II)       FOR PURPOSE OF THIS AGREEMENT, “SEVERANCE PAYMENT” SHALL MEAN ANY
SEVERANCE PAID TO A TERMINATED EMPLOYEE THAT IS REQUIRED BY AN EMPLOYMENT
AGREEMENT WITH THE TERMINATED EMPLOYEE OR APPLICABLE LAW FOR ANY PERIOD OF
EMPLOYMENT WITH SELLERS PRIOR TO THE CLOSING DATE.  FOR THE AVOIDANCE OF DOUBT,
THE SEVERANCE PAYMENT SHALL NOT INCLUDE ANY AMOUNT OR SEVERANCE LIABILITY THAT
IS PAYABLE AS A RESULT OF, OR THAT ARISES FROM, A TERMINATED EMPLOYEE’S
EMPLOYMENT ON OR AFTER THE CLOSING DATE.

 

39

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT BUYER TERMINATES ANY TRANSFERRING EMPLOYEE WHO IS AN
IBM BUSINESS EMPLOYEE (AN “IBM TERMINATED EMPLOYEE”) DURING THE NINETY (90) DAY
PERIOD FOLLOWING THE CLOSING DATE (THE “IBM TERMINATION DEADLINE”), BUYER SHALL
DELIVER TO SELLERS DURING THE THIRTY (30) DAY PERIOD FOLLOWING THE IBM
TERMINATION DEADLINE A NOTICE (THE “IBM TERMINATED EMPLOYEE NOTICE”) SETTING
FORTH THE NAME OF EACH SUCH IBM TERMINATED EMPLOYEE, THE DATE ON WHICH EACH SUCH
IBM TERMINATED EMPLOYEE WAS TERMINATED AND THE AMOUNT OF SEVERANCE PAYMENT THAT
WAS MADE TO EACH SUCH IBM TERMINATED EMPLOYEE (INDIVIDUALLY AND IN THE
AGGREGATE, THE “IBM SEVERANCE PAYMENT”).


 


(C)           IN THE EVENT BUYER TERMINATES ANY TRANSFERRING EMPLOYEE WHO IS A
LENOVO BUSINESS EMPLOYEE (A “LENOVO TERMINATED EMPLOYEE”) PRIOR TO THE LENOVO
TERMINATION DEADLINE, BUYER SHALL DELIVER TO SELLERS DURING THE THIRTY (30) DAY
PERIOD FOLLOWING THE LENOVO TERMINATION DEADLINE A NOTICE (THE “LENOVO
TERMINATED EMPLOYEE NOTICE” AND, TOGETHER WITH THE IBM TERMINATED EMPLOYEE
NOTICE, THE “TERMINATED EMPLOYEE NOTICE”) SETTING FORTH THE NAME OF EACH SUCH
LENOVO TERMINATED EMPLOYEE, THE DATE ON WHICH EACH SUCH LENOVO TERMINATED
EMPLOYEE WAS TERMINATED AND THE AMOUNT OF SEVERANCE PAYMENT THAT WAS MADE TO
EACH SUCH LENOVO TERMINATED EMPLOYEE (INDIVIDUALLY AND IN THE AGGREGATE, THE
“LENOVO SEVERANCE PAYMENT” AND, TOGETHER WITH THE IBM SEVERANCE PAYMENT, THE
“AGGREGATE SEVERANCE PAYMENT”).


 


(D)           BUYER SHALL PROVIDE SELLERS REASONABLE ACCESS TO THE OFFICERS,
EMPLOYEES, BOOKS AND RECORDS OF BUYER AS SELLERS MAY REASONABLY REQUEST IN ORDER
TO VERIFY THE INFORMATION IN EACH TERMINATED EMPLOYEE NOTICE AND TO VERIFY
WHETHER ANY IBM TERMINATED EMPLOYEE WAS REHIRED WITHIN THE ONE YEAR PERIOD
FOLLOWING THE CLOSING DATE.  BUYER’S COMPUTATION OF THE SEVERANCE PAYMENT SHALL
BE CONCLUSIVE AND BINDING UPON THE PARTIES HERETO UNLESS, WITHIN THIRTY (30)
DAYS FOLLOWING SELLERS’ RECEIPT OF A TERMINATED EMPLOYEE NOTICE, SELLERS NOTIFY
BUYER IN WRITING THAT IT DISAGREES WITH BUYER’S COMPUTATION OF THE SEVERANCE
PAYMENTS.  IF BUYER DISAGREES WITH SELLERS COMPUTATION, THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO REACH A RESOLUTION OF SUCH DISAGREEMENT.  IF SUCH
DISAGREEMENT IS NOT RESOLVED WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SELLERS’
NOTICE, AN INDEPENDENT ARBITRATOR AGREED TO BY BUYER AND SELLERS SHALL BE
DIRECTED TO COMPUTE THE AMOUNT OF THE SEVERANCE PAYMENT AS PROMPTLY AS
PRACTICABLE AND SUCH COMPUTATION SHALL BE BINDING UPON THE PARTIES HERETO.  THE
EXPENSES OF SUCH INDEPENDENT ARBITRATOR SHALL BE BORNE EQUALLY BY BUYER AND
SELLERS.  THE FOREGOING NOTWITHSTANDING, IF THE AMOUNT IN DISPUTE UNDER
CLAUSE 5.9 IS OR IS REASONABLY LIKELY TO BE MORE THAN FOUR MILLION DOLLARS
($4,000,000), EITHER SELLERS OR BUYER MAY PURSUE A COURT ACTION WITH RESPECT TO
SUCH CLAIMS IN ACCORDANCE WITH TO SECTION 11.10.


 


(E)           SELLERS SHALL PAY BUYER THE AMOUNT, IF ANY, EQUAL TO THE SUM OF
THE AGGREGATE AMOUNT OF THE IBM SEVERANCE PAYMENT ON THE LATER OF (X) THE DATE
SIXTY (60) DAYS FOLLOWING THE IBM TERMINATED EMPLOYEE NOTICE OR (Y) WITHIN
FIFTEEN (15) DAYS FOLLOWING THE DATE THE COMPUTATION OF THE SEVERANCE PAYMENT IS
BINDING ON THE PARTIES PURSUANT TO SECTION 5.9(F).  THE FOREGOING
NOTWITHSTANDING, IN THE EVENT BUYER OR ANY THIRD PARTY ON BEHALF OF BUYER,
INCLUDING A TEMPORARY STAFFING AGENCY, REHIRES ANY IBM TERMINATED EMPLOYEE
WITHIN ONE YEAR FOLLOWING THE CLOSING DATE, BUYER SHALL PROMPTLY REIMBURSE
SELLERS FOR ANY IBM SEVERANCE PAYMENT MADE WITH RESPECT TO SUCH IBM TERMINATED
EMPLOYEE AND IN ANY EVENT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ANY SUCH
IBM TERMINATED EMPLOYEE IS REHIRED.

 

40

--------------------------------------------------------------------------------


 


(F)            SELLERS SHALL PAY BUYER THE AMOUNT, IF ANY, EQUAL TO THE
AGGREGATE SEVERANCE PAYMENT; PROVIDED, HOWEVER, IN ACCORDANCE WITH
SECTION 2.12(F)(II) OF THIS AGREEMENT, (I) IF THE FINAL AND BINDING CONTINGENT
CONSIDERATION PURSUANT TO SECTION 2.12(E) IS GREATER THAN THE FINAL AND BINDING
AGGREGATE SEVERANCE AMOUNT PURSUANT TO SECTION 5.9(F), BUYER SHALL PAY SELLERS
AN AMOUNT EQUAL TO SUCH CONTINGENT CONSIDERATION LESS SUCH AGGREGATE SEVERANCE
AMOUNT, AND SELLERS SHALL HAVE NO OBLIGATION TO MAKE ANY FURTHER PAYMENTS
PURSUANT TO SECTION 5.9 AND (II) IF THE FINAL AND BINDING CONTINGENT
CONSIDERATION PURSUANT TO SECTION 2.12(E) IS LESS THAN THE FINAL AND BINDING
AGGREGATE SEVERANCE AMOUNT PURSUANT TO SECTION 5.9(F), SELLERS SHALL PAY BUYER
AN AMOUNT EQUAL TO SUCH AGGREGATE SEVERANCE AMOUNT LESS SUCH CONTINGENT
CONSIDERATION, AND BUYER SHALL HAVE NO OBLIGATION TO MAKE ANY FURTHER PAYMENTS
PURSUANT TO SECTION 2.12.


 

5.10         Confidentiality.  All Book and Records of Sellers, and other
confidential and/or proprietary information of a Party to this Agreement are
hereinafter referred to as “Confidential Information.”  A party who owns and
discloses its Confidential Information is referred to below as a “Disclosing
Party” and a Party who receives or is given access to a Disclosing Party’s
Confidential Information is referred to below as a “Receiving Party.”  Each
party hereto agrees that all Confidential Information of another Party that is
disclosed to such party in the course of negotiating the transaction
contemplated by this Agreement or conducting due diligence in connection
herewith will be held in confidence, and will not be used or disclosed by the
Receiving Party except for the purposes relating to or permitted by this
Agreement for which such Confidential Information was disclosed, and upon
termination of this Agreement or the consummation of the transactions
contemplated hereby, will be promptly destroyed by the Receiving Party or
returned to the Disclosing Party, upon the Disclosing Party’s written request. 
No Party’s employees will be given access to Confidential Information of another
party except on a “need to know” basis and such employees shall be informed of
the need to keep such Confidential Information confidential.  It is agreed that
Confidential Information will not include information that: (i) was known to
such Receiving Party before receipt of such information from the Disclosing
Party; (ii) is or becomes generally known to the public through no breach of
this Section 5.10 or any act or omission on the part of the Receiving Party;
(iii) is disclosed by a third party having the legal right to disclose such
information with no obligation of confidence to the Disclosing Party, or is
required to be disclosed as a result of court order or similar process; or
(iv) is independently developed by the Receiving Party without use of any of the
Disclosing Party’s Confidential Information (as evidenced by a contemporaneous
writing).

 

5.11         Non-Solicitation Of Employees.  Sellers agrees that during the
period ending one year following the Closing Date, Sellers will not directly
solicit or attempt to solicit any of the Transferring Employees to leave his or
her employment with Buyer to become employed with Sellers other than with the
written consent of the Buyer; provided, however, that (i) non-directed newspaper
or internet help wanted advertisements and search firm engagements shall not be
considered solicitations hereunder and (ii) the restrictions of this paragraph
shall not apply to Sellers with respect to employees of Buyer that initiate
contact with Sellers.

 

5.12         Open Purchase Orders.  Prior to Closing or as soon thereafter as
practicable, the Parties shall cooperate and use commercially reasonable efforts
to cancel all Supplier Purchase

 

41

--------------------------------------------------------------------------------


 

Orders, effective as of the Closing, and substitute purchase orders of Buyer in
amounts and values for such Supplier Purchase Orders as are necessary the
Parties’ reasonable determination.  In the event any such substitution is not
achieved prior to Closing, Buyer shall perform all obligations on and receive
benefits of all Supplier Purchase Orders as of the Closing.  Buyer and Sellers
acknowledge and agree that, effective as of the Closing, there shall be no open
Customer Purchase Orders pursuant to which Sellers are obligated to manufacture
and deliver product to or on behalf of customers of the Business.

 

5.13         Environmental Baseline.  Prior to Closing, the Buyer and Seller
shall mutually establish the baseline environmental conditions of the Facilities
(“Environmental Baseline”) in the following manner:

 


(A)           SELLER SHALL ENGAGE DELTA ENVIRONMENTAL AS THE ENVIRONMENTAL
CONSULTANT WHO SHALL PERFORM PHASE I ENVIRONMENTAL ASSESSMENTS MEETING THE ASTM
E 1527-05 STANDARDS AS WELL AS THE ENVIRONMENTAL PROTECTION AGENCY’S ALL
APPROPRIATE INQUIRY STANDARDS (EACH A “PHASE I”).  THE TERMS OF THE ENGAGEMENT
SHALL INDICATE THAT THE RESULTS SHALL BE CERTIFIED TO BOTH BUYER AND SELLER.  IN
THE EVENT A PHASE I INDICATES THERE ARE NO “RECOGNIZED ENVIRONMENTAL
CONDITIONS”, NO FURTHER WORK SHALL BE REQUIRED.


 


(B)           IN THE EVENT THAT A PHASE I INDICATES A RECOGNIZED ENVIRONMENTAL
CONDITION, THE BUYER AND SELLER SHALL MUTUALLY AGREE ON THE SCOPE OF WORK FOR A
PHASE II ENVIRONMENTAL ASSESSMENT.  SELLER SHALL CONTRACT FOR THE WORK AND THE
TERMS OF THE ENGAGEMENT SHALL INDICATE THAT THE RESULTS SHALL BE CERTIFIED TO
BOTH BUYER AND SELLER (“PHASE II”).


 


(C)           SELLERS, ON THE ONE HAND, AND BUYER, ON THE OTHER HAND, SHALL
SHARE EQUALLY THE COST FOR THE PHASE I AND PHASE II.


 


(D)           IN THE EVENT EITHER PARTY SEEKS INDEMNITY FOR ANY ENVIRONMENTAL
CLAIM INVOLVING ENVIRONMENTAL CONDITIONS ON ANY OF THE FACILITIES UNDER
SECTIONS 9.1(A), 9.1(B) OR 9.2(A) HEREOF, SUCH ENVIRONMENTAL CONDITIONS SHALL BE
DEEMED TO BE THOSE DEMONSTRATED IN THE ENVIRONMENTAL BASELINE.


 


ARTICLE VI


 


OTHER AGREEMENTS AND COVENANTS


 

6.1           Additional Documents and Further Assurances.  Each Party hereto,
at the reasonable request of another Party hereto, shall execute and deliver
such other instruments and do and perform such other acts and things as may be
reasonably necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby (provided that the foregoing will not
require any Party to make any payment of consideration to any other Person other
than as contemplated by this Agreement and the exhibits thereto).

 

42

--------------------------------------------------------------------------------


 

6.2           Books and Records.  In order to facilitate the resolution of any
claims made by or against or incurred by a Party after the Closing or for any
other reasonable purpose, for a period of six (6) years following the Closing
Date, each Party shall (i) retain all Books and Records relevant to the
Transactions, that are in such party’s possession immediately prior to the
Closing (except that Sellers need not retain any records that are transferred to
Buyer pursuant to this Agreement) and which relate to the Business for periods
prior to the Closing and (in the case of Sellers) which shall not otherwise have
been delivered to Buyer and (ii) upon reasonable notice, afford the officers,
employees and authorized agents and representatives of the other Party,
reasonable access (including the right to make photocopies at such other Party’s
expense), during normal business hours, to such Books and Records.  Buyer also
agrees to make available, upon reasonable notice and during normal business
hours, the officers and employees of Buyer following the Closing for any purpose
reasonably related to such Books and Records or any claim by or against any
third party.  Buyer also agrees with Sellers that Sellers shall be entitled to
possess and retain copies of such Books and Records for Seller’s internal use
(including preparation of financial statements and tax returns), provided that
no use of such records that would violate this Agreement or any Ancillary
Agreement may be made.

 

6.3           Consigned Inventory.  As of the Closing, Buyer agrees to assume
possession of all Consigned Inventory, and Buyer agrees to execute and deliver
to Sellers or the customers of the Business such documents and to do such other
acts and things as Sellers or such customers may reasonably request for the
purpose of transferring the Consigned Inventory to Buyer.

 

6.4           Payment of Purchase Price and Contingent Consideration.  The
Purchase Price, Contingent Consideration and other amounts payable pursuant to
this Agreement and any agreements contemplated by this Agreement shall be paid
in United States dollars, free and clear of, and without deduction or
withholding on account of, taxes of any kind.  If any taxes are so levied or
imposed, Buyer agrees to pay the full amount of such taxes, and such additional
amounts as may be necessary so that every net payment of all amounts due
hereunder, after withholding or deduction for or on account of any taxes, will
not be less than the amount provided for herein.  Buyer will furnish to Sellers
within thirty days after the date the payment of any taxes is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by
Buyer.  Buyer will indemnify and hold harmless Sellers against and reimburse
Sellers upon demand the amount of any taxes so levied or imposed and paid by
Sellers.

 

6.5           Inventory Confirmations.  At the same time Sellers deliver the
Preliminary Net Asset Value Statement to Buyer, Sellers shall deliver to Buyer
(i) a confirmation from IBM with respect to the Inventory set forth on
Schedule 1.1(aaa)(i) (the “IBM Confirmation”) stating that the Inventory set
forth on Schedule 1.1(aaa)(i) is required to satisfy IBM’s future requirements
and that IBM shall be responsible for such Inventory in accordance with the
provisions set forth in the agreement between IBM and Buyer (as assigned to
Buyer in connection with this Agreement) and (ii) a confirmation from Lenovo
with respect to the Inventory set forth on Schedule 1.1(aaa)(ii) (the “Lenovo
Confirmation”) stating that the Inventory set forth on on
Schedule 1.1(aaa)(ii) is required to satisfy Lenovo’s future requirements and
that Lenovo shall be responsible for such Inventory in

 

43

--------------------------------------------------------------------------------


 

accordance with the provisions set forth in the agreement between Lenovo and
Buyer (as assigned to Buyer in connection with this Agreement).

 


6.6           MONTEREY TRANSITION SERVICES AGREEMENT.  IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE LENOVO TRANSITION, BUYER AND
SELLERS AGREE TO NEGOTIATE IN GOOD FAITH TO ENTER INTO A TRANSITION SERVICES
AGREEMENT TO BE DATED AS OF THE CLOSING DATE PURSUANT TO WHICH BUYER SHALL
PROVIDE, OR CAUSE TO BE PROVIDED, TO SELLERS OR ANY PARTY DESIGNATED BY SELLERS,
CERTAIN IT AND OTHER SERVICES.


 


ARTICLE VII


 


CONDITIONS TO THE CLOSING


 

7.1           Conditions to Buyer’s Obligation to Close.  The obligations of
Buyer hereunder are subject to the fulfillment or satisfaction on, and as of the
Closing, of each of the following conditions (any one or more of which may be
waived by Buyer, but only in a writing signed by Buyer):

 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF SELLERS SET FORTH IN ARTICLE III SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, IN EACH CASE AS OF THE DATE OF THIS AGREEMENT, AND AS OF THE
CLOSING WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF THE CLOSING
(EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF A PARTICULAR DATE, IN WHICH CASE AS
OF SUCH DATE).


 


(B)           COVENANTS.  SELLERS SHALL HAVE PERFORMED OR COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT
TO BE PERFORMED OR COMPLIED WITH BY SELLERS ON OR PRIOR TO THE CLOSING.


 


(C)           CLOSING CERTIFICATES.  SELLERS SHALL HAVE DELIVERED TO BUYER AN
OFFICER’S CERTIFICATE TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED ABOVE
IN SECTION 7.1(A) TO 7.1(B) (INCLUSIVE) IS SATISFIED IN ALL RESPECTS.


 


(D)           NO ACTIONS.  NO ACTION, SUIT, OR PROCEEDING SHALL BE THREATENED OR
PENDING BEFORE ANY COURT OR QUASI JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY
NON-U.S. OR ANY U.S. FEDERAL, STATE OR LOCAL JURISDICTION OR BEFORE ANY
ARBITRATOR WHEREIN AN UNFAVORABLE INJUNCTION, JUDGMENT, ORDER, DECREE, RULING,
OR CHARGE WOULD, IF SUCCESSFUL, (A) PREVENT CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (B) RESULT IN A MATERIAL ADVERSE
EFFECT TO THE BUSINESS.


 


(E)           HSR.  NOTIFICATION SHALL HAVE BEEN MADE AND CLEARANCE OBTAINED AND
THE APPLICABLE WAITING PERIOD SHALL HAVE EXPIRED OR TERMINATED UNDER THE
HART-SCOTT-RODINO ACT AND UNDER ANY COMPARABLE FOREIGN ANTITRUST LAWS, IF
APPLICABLE, AS REASONABLY DETERMINED BY BUYER AND SELLERS, OR THE APPROPRIATE
AGENCY SHALL HAVE EXPRESSED THAT IT HAS NO OBJECTION TO THE CLOSING TAKING
EFFECT.


 


(F)            THIRD PARTY CONSENTS.  ALL CONSENTS (OR WAIVERS IN LIEU THEREOF)
LISTED ON SCHEDULE 7.1(F), SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE
AND EFFECT.

 

44

--------------------------------------------------------------------------------


 


(G)           PRELIMINARY NET ASSET VALUE STATEMENT.  SELLERS SHALL HAVE
DELIVERED TO BUYER THE PRELIMINARY NET ASSET VALUE STATEMENT AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE CLOSING (UNLESS THE BUYER AND SELLERS AGREE ON A
SHORTER PERIOD).


 


(H)           DELIVERY OF DOCUMENTS.  SELLERS WILL HAVE DELIVERED TO BUYER THE
FOLLOWING DOCUMENTS:


 

 

(I)

 

THE ASSIGNMENT INSTRUMENTS EXECUTED BY SELLERS;

 

 

 

 

 

(II)

 

THE ASSUMPTION INSTRUMENTS EXECUTED BY SELLERS;

 

 

 

 

 

(III)

 

THE SZEKESFEHERVAR LEASE ASSIGNMENT AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(IV)

 

THE GUADALAJARA LEASE ASSIGNMENT AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(V)

 

THE RALEIGH SUBLEASE AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(VI)

 

THE HUNTSVILLE LICENSE AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(VII)

 

THE INTELLECTUAL PROPERTY LICENSE AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(VIII)

 

THE TRANSITION SERVICES AGREEMENT EXECUTED BY SELLERS;

 

 

 

 

 

(IX)

 

THE ACCESS AGREEMENT EXECUTED BY SELLERS; AND

 

 

 

 

 

(X)

 

CONSENTS FROM ALL PERSONS TO DISCHARGE ANY LIEN (OTHER THAN PERMITTED LIENS)
EXISTING AS OF THE

CLOSING ON THE PURCHASED ASSETS.

 


(I)            MATERIAL ADVERSE EFFECT.  THERE SHALL NOT HAVE BEEN A MATERIAL
ADVERSE EFFECT.


 


(J)            EMPLOYEE LIST.  SELLERS SHALL HAVE DELIVERED SCHEDULE 5.8 AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE CLOSING DATE.


 


(K)           INVENTORY CONFIRMATIONS.  SELLERS SHALL HAVE DELIVERED THE IBM
CONFIRMATION AND THE LENOVO CONFIRMATION.


 


(L)            BOARD OF DIRECTORS.  BUYER SHALL HAVE RECEIVED A CERTIFIED COPY
OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF SELLERS EXECUTED BY AN OFFICER
OF SELLERS APPROVING THIS AGREEMENT, THE SALE AND TRANSFER OF THE PURCHASED
ASSETS TO BUYER PURSUANT TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.


 

7.2           Conditions to Seller’s Obligations.  The obligations of Sellers
hereunder are subject to the fulfillment or satisfaction on, and as of the
Closing, of each of the following conditions (any one or more of which may be
waived by Sellers, but only in writing signed by the Sellers):

 

45

--------------------------------------------------------------------------------


 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE BUYER SET FORTH IN ARTICLE IV SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING WITH
THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF THE CLOSING (EXCEPT TO THE
EXTENT EXPRESSLY MADE AS OF A PARTICULAR DATE, IN WHICH CASE AS OF SUCH DATE).


 


(B)           COVENANTS.  BUYER SHALL HAVE PERFORMED OR COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING.


 


(C)           CLOSING CERTIFICATE.  BUYER SHALL HAVE DELIVERED TO SELLERS AN
OFFICER’S CERTIFICATE TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED ABOVE
IN SECTION 7.2(A) AND 7.2(B) IS SATISFIED IN ALL RESPECTS.


 


(D)           NO ACTIONS.  NO ACTION, SUIT, OR PROCEEDING SHALL BE THREATENED OR
PENDING BEFORE ANY COURT OR QUASI-JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY NON
U.S. OR ANY U.S. FEDERAL, STATE OR LOCAL JURISDICTION OR BEFORE ANY ARBITRATOR
WHEREIN AN UNFAVORABLE INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE
WOULD, IF SUCCESSFUL, PREVENT CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(E)           HSR.  NOTIFICATION SHALL HAVE BEEN MADE AND CLEARANCE OBTAINED AND
THE APPLICABLE WAITING PERIOD SHALL HAVE EXPIRED OR TERMINATED UNDER THE
HART-SCOTT-RODINO ACT AND UNDER ANY COMPARABLE FOREIGN ANTITRUST LAWS, IF
APPLICABLE, AS REASONABLY DETERMINED BY BUYER AND SELLERS, OR THE APPROPRIATE
AGENCY SHALL HAVE EXPRESSED THAT IT HAS NO OBJECTION TO THE CLOSING TAKING
EFFECT.


 


(F)            THIRD PARTY CONSENTS.  ALL CONSENTS (OR WAIVERS IN LIEU THEREOF)
LISTED ON SCHEDULE 7.2(F), SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE
AND EFFECT.


 


(G)           PURCHASE PRICE.  SELLERS SHALL HAVE RECEIVED THE PURCHASE PRICE.


 


(H)           DELIVERY OF DOCUMENTS.  BUYER WILL HAVE DELIVERED TO THE SELLERS
THE FOLLOWING DOCUMENTS:


 

(I)

 

THE ASSIGNMENT INSTRUMENTS EXECUTED BY BUYER;

 

 

 

(II)

 

THE ASSUMPTION INSTRUMENTS EXECUTED BY BUYER;

 

 

 

(III)

 

THE SZEKESFEHERVAR LEASE ASSIGNMENT AGREEMENT EXECUTED BY BUYER;

 

 

 

(IV)

 

THE GUADALAJARA LEASE ASSIGNMENT AGREEMENT EXECUTED BY BUYER;

 

 

 

(V)

 

THE RALEIGH SUBLEASE AGREEMENT EXECUTED BY BUYER;

 

 

 

(VI)

 

THE HUNTSVILLE LICENSE AGREEMENT EXECUTED BY BUYER;

 

 

 

(VII)

 

THE INTELLECTUAL PROPERTY LICENSE AGREEMENT EXECUTED BY BUYER;

 

46

--------------------------------------------------------------------------------


 

(VIII)

 

THE TRANSITION SERVICES AGREEMENT EXECUTED BY BUYER;; AND

 

 

 

(IX)

 

THE ACCESS AGREEMENT EXECUTED BY BUYER;

 


(I)            BOARD OF DIRECTORS.  SELLERS SHALL HAVE RECEIVED A CERTIFIED COPY
OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF BUYER APPROVING THIS AGREEMENT,
THE SALE AND TRANSFER OF THE PURCHASED ASSETS TO BUYER, AND THE ANCILLARY
AGREEMENTS.


 


(J)            BUYER’S MEXICAN AFFILIATE’S IMMEX AMENDMENT.  SELLERS SHALL HAVE
RECEIVED TO THEIR SATISFACTION A CERTIFIED COPY OF THE AMENDMENT TO BUYER’S
MEXICAN AFFILIATE’S MAQUILA PROGRAM ISSUED BY THE MEXICAN MINISTRY OF THE
ECONOMY ALLOWING BUYER’S MEXICAN AFFILIATE TO CARRY OUT ITS OPERATIONS IN MEXICO
UNDER THE MEXICAN IMMEX DECREE AND TO HAVE (I) THE SSCI MEXICO IMPORTED
INVENTORY, (II) THE SANMINA-SCI USA’S MEXICO IMPORTED ASSETS, AND (III) THE SSCI
MEXICO TEMPORARILY IMPORTED ASSETS TRANSFERRED TO THE BUYER’S MEXICAN AFFILIATE
UNDER THE SAME LEGAL STATUS IN WHICH SUCH ASSETS ARE THEN IN MEXICO IN THE
POSSESSION OF SSCI MEXICO.


 


ARTICLE VIII


 


SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS


 

8.1           Representations, Warranties and Covenants.  The covenants
contained in this Agreement shall survive the applicable Closing Date in
accordance with their terms.  The representations and warranties contained in
this Agreement and the Ancillary Agreements shall survive the Closing Date for a
period of eighteen (18) months; provided, however, that the representations and
warranties contained in Sections 3.1, 3.2, 3.7 and 3.14 of this Agreement shall
survive the Closing Date until the expiration of the applicable statutes of
limitations with respect any claim pursuant to such Sections (such dates upon
which they expire being referred to herein as the applicable “Survival Date”)
and shall thereafter expire.  Buyer’s (or any Buyer Indemnitee’s) right to make
a claim for indemnification under Section 9.1, and Sellers’ (or any Seller
Indemnitee’s) right to make a claim for indemnification under Section 9.2, shall
expire with respect to such claims which are not made on or prior to the
Survival Date.  Any claims under Article IX must be asserted in writing with
reasonable particularity by the party making such claim, including identifying
the basis of the claim and estimate of the potential Damages covered thereby.

 


ARTICLE IX


 


INDEMNIFICATION


 

9.1           Indemnification by Sellers.  Subject to this Section 9, Sellers
agree to defend, indemnify and hold harmless Buyer and its respective
successors, assigns and Affiliates (individually, a “Buyer Indemnitee”, and
collectively, the “Buyer Indemnitees”) from and against and in respect of any
and all losses, damages, deficiencies, liabilities, assessments, judgments,
costs

 

47

--------------------------------------------------------------------------------


 

and expenses, net of insurance proceeds received or Tax benefits realized by the
Buyer Indemnittee with respect thereto (collectively, “Damages”) suffered or
incurred by any Buyer Indemnitee which is caused by, resulting from or arising
out of:

 


(A)           ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF SELLERS
CONTAINED IN THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT, OR OTHER AGREEMENT,
CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT ENTERED INTO OR DELIVERED BY THE
SELLERS AT THE CLOSING IN CONNECTION HEREWITH (IT BEING UNDERSTOOD AND AGREED
THAT SOLELY FOR PURPOSES OF DETERMINING THE AMOUNT OF DAMAGES FOR PURPOSES OF
THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE IX, ALL QUALIFICATIONS
AS TO “MATERIALITY,” AND ALL “MATERIAL ADVERSE EFFECT” QUALIFICATIONS, CONTAINED
IN SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DISREGARDED AND HAVE NO FORCE OR
EFFECT);


 


(B)           ANY EXCLUDED LIABILITIES;


 


(C)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, LIABILITIES OF
SELLERS, WHETHER ARISING BEFORE OR AFTER THE CLOSING DATE, ARISING FROM OR
RELATING TO THE OWNERSHIP OR ACTIONS OR INACTIONS OF SELLERS OR THE CONDUCT OF
THE BUSINESS PRIOR TO THE CLOSING;


 


(D)           ANY AND ALL DAMAGES SUFFERED OR INCURRED BY BUYER INDEMNITEE BY
REASON OF OR IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION OF ANY THIRD PARTY
TO THE EXTENT ARISING OUT OF THE OPERATION OF THE BUSINESS PRIOR TO THE CLOSING;
AND


 


(E)           ANY ASSUMED WARRANTY OBLIGATIONS.


 

9.2           Indemnification by Buyer.  Subject to this Article IX, Buyer
agrees to defend, indemnify and hold harmless Sellers and their respective
successors, assigns and Affiliates (individually, a “Seller Indemnitee”, and
collectively, the “Seller Indemnitees”) from and against and in respect of any
and all Damages suffered or incurred by any Seller Indemnitee which is caused
by, resulting from or arising out of:

 


(A)           ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF BUYER
CONTAINED IN THIS AGREEMENT, OR IN ANY ANCILLARY AGREEMENT, OR OTHER AGREEMENT,
CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT ENTERED INTO OR DELIVERED BY BUYER AT
THE CLOSING IN CONNECTION HEREWITH (IT BEING UNDERSTOOD AND AGREED THAT SOLELY
FOR PURPOSES OF DETERMINING THE AMOUNT OF DAMAGES FOR PURPOSES OF THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE IX, ALL QUALIFICATIONS AS
TO “MATERIALITY,” AND ALL “MATERIAL ADVERSE EFFECT” QUALIFICATIONS, CONTAINED IN
SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DISREGARDED AND HAVE NO FORCE OR
EFFECT); AND


 


(B)           ANY ASSUMED LIABILITIES OR ASSIGNED CONTRACTS ARISING OUT OF
CIRCUMSTANCES EXISTING AFTER THE CLOSING DATE;


 


(C)           TAXES OF BUYER AS SET FORTH IN SECTION 2.7;

 

48

--------------------------------------------------------------------------------


 


(D)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, LIABILITIES OF
BUYER ARISING FROM OR RELATING TO THE OWNERSHIP OR ACTIONS OR INACTIONS OF BUYER
OR THE CONDUCT OF THE BUSINESS ON OR AFTER THE CLOSING; AND


 


(E)           ANY AND ALL DAMAGES SUFFERED OR INCURRED BY A SELLER INDEMNITEE BY
REASON OF OR IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION OF ANY THIRD PARTY
TO THE EXTENT ARISING OUT OF THE OPERATION OF THE BUSINESS ON OR AFTER THE
CLOSING.


 

9.3           Notice and Opportunity to Defend.  If any action, proceeding,
claim, liability, demand or assessment shall be asserted against any Buyer
Indemnitee or any Seller Indemnitee (the “Indemnitee”) in respect of which such
Indemnitee proposes to demand indemnification, such Indemnitee shall notify the
party obligated to provide indemnification pursuant to Section 9.1 or
Section 9.2 (the “Indemnifying Party”) thereof within a reasonably prompt period
of time after assertion thereof; provided, however, that the failure to so
notify the Indemnifying Party shall only affect the Indemnitee’s right to
indemnification hereunder to the extent that the Indemnifying Party’s interests
are actually and materially prejudiced thereby.  Subject to rights of or duties
to any insurer or other third Person having liability therefor, the Indemnifying
Party shall have the right, within ten (10) days after receipt of such notice,
to assume the control of the defense, compromise or settlement of any such
action, suit, proceeding, claim, liability, demand or assessment, and to retain
counsel in connection therewith; provided, however, that if the Indemnifying
Party shall exercise its right to assume such control:

 


(A)           THE INDEMNITEE MAY, IN ITS SOLE DISCRETION AND AT ITS OWN EXPENSE,
EMPLOY SEPARATE COUNSEL TO REPRESENT IT IN ANY SUCH MATTER, AND IN SUCH EVENT
COUNSEL SELECTED BY THE INDEMNIFYING PARTY SHALL BE REQUIRED TO COOPERATE WITH
SUCH COUNSEL OF THE INDEMNITEE IN SUCH DEFENSE, COMPROMISE OR SETTLEMENT FOR THE
PURPOSE OF INFORMING AND SHARING INFORMATION WITH SUCH INDEMNITEE;


 


(B)           FOR ANY SUBJECT MATTER, THE INDEMNITEE WILL, AT ITS OWN EXPENSE,
MAKE AVAILABLE TO THE INDEMNIFYING PARTY THOSE EMPLOYEES OF THE INDEMNITEE OR
ANY AFFILIATE OF THE INDEMNITEE WHOSE ASSISTANCE, TESTIMONY OR PRESENCE IS
NECESSARY TO ASSIST THE INDEMNIFYING PARTY IN EVALUATING AND IN DEFENDING ANY
SUCH ACTION, SUIT, PROCEEDING, CLAIM, LIABILITY, DEMAND OR ASSESSMENT; PROVIDED,
HOWEVER, THAT ANY SUCH ACCESS SHALL BE CONDUCTED IN SUCH A MANNER AS NOT TO
INTERFERE UNREASONABLY WITH THE BUSINESS ACTIVITIES OF THE INDEMNITEE AND ITS
AFFILIATES;


 


(C)           THE INDEMNIFYING PARTY SHALL NOT COMPROMISE OR SETTLE ANY SUCH
ACTION, SUIT, PROCEEDING, CLAIM, LIABILITY OR ASSESSMENT WITHOUT THE CONSENT OF
THE INDEMNITEE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;


 


(D)           IN THE EVENT THAT ANY ACTION, SUIT, PROCEEDING, CLAIM, LIABILITY
OR ASSESSMENT (OR THE COMPROMISE OR SETTLEMENT THEREOF) INVOLVES A CLAIM FOR
(I) INJUNCTIVE RELIEF THAT AFFECTS OR COULD REASONABLY BE EXPECTED TO AFFECT THE
BUSINESS IN ANY MATERIAL RESPECT, OR (II) A CLAIM FOR DAMAGES (OR A CLAIM THAT
COULD REASONABLY BE EXPECTED TO RESULT IN DAMAGES) IN EXCESS OF LIMITATIONS SET
FORTH IN SECTION 9.5(C), BUYER SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE AND
SETTLEMENT THEREOF, AT THE SOLE COST AND EXPENSE OF THE BUYER INDEMNITEE
(SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX AND

 

49

--------------------------------------------------------------------------------


 

subject to the Buyer Indemnitee’s right to make a claim for Damages in respect
of such cost and expense if appropriate); provided, however, that Buyer shall
not compromise or settle any such action, suit, proceeding, claim, liability or
assessment without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed.


 

9.4           Remedies.  Notwithstanding any provision of this Agreement to the
contrary, in the absence of fraud or intentional misrepresentation (a “Fraud
Claim”), the sole and exclusive remedy of Buyer and Sellers with respect to,
arising out of or resulting from the subject matter of this Agreement shall be
restricted to the indemnification rights set forth in this Article IX.

 

9.5           Certain Limitations.  The liability of Sellers or Buyer, as
applicable, for claims under this Agreement shall be limited by the following:

 


(A)           AT ANY TIME AFTER THE APPLICABLE SURVIVAL DATE FOR A
REPRESENTATION AND WARRANTY, (I)  SELLERS SHALL HAVE NO FURTHER OBLIGATIONS
UNDER THIS ARTICLE IX FOR BREACHES OF SUCH REPRESENTATIONS AND WARRANTIES OF
SELLERS, EXCEPT FOR DAMAGES WITH RESPECT TO WHICH BUYER INDEMNITEE HAS TIMELY
GIVEN SELLERS WRITTEN NOTICE PRIOR TO SUCH DATE IN ACCORDANCE WITH SECTIONS 8.1
AND 9.3 AND (II) BUYER SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS ARTICLE IX
FOR BREACHES OF SUCH REPRESENTATIONS AND WARRANTIES OF BUYER, EXCEPT FOR DAMAGES
WITH RESPECT TO WHICH SELLER INDEMNITEE HAS GIVEN BUYER WRITTEN NOTICE PRIOR TO
SUCH DATE IN ACCORDANCE WITH SECTIONS 8.1 AND 9.3.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT WITH
RESPECT TO FRAUD CLAIMS, ANY CLAIM BY A BUYER INDEMNITEE AGAINST SELLERS
PURSUANT TO SECTION 9.1(A) SHALL BE PAYABLE BY SELLERS ONLY IN THE EVENT THAT
DAMAGES FOR ANY SINGLE BREACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS
EXCEEDS TWENTY THOUSAND DOLLARS ($20,000) (THE “PER OCCURRENCE THRESHOLD”) AND
THE ACCUMULATED AMOUNT OF DAMAGES IN RESPECT OF SELLERS’ OBLIGATIONS TO
INDEMNIFY THE BUYER INDEMNITEES UNDER THIS AGREEMENT SHALL EXCEED ONE HUNDRED
THOUSAND DOLLARS ($100,000) IN THE AGGREGATE (THE “SELLER INDEMNIFICATION
THRESHOLD”); PROVIDED, HOWEVER, THAT AT SUCH TIME AS THE AGGREGATE AMOUNT OF
DAMAGES IN RESPECT OF THE INDEMNITY OBLIGATIONS OF SELLERS SHALL EXCEED THE
SELLER INDEMNIFICATION THRESHOLD, SELLER SHALL THEREAFTER BE LIABLE FOR ALL
DAMAGES SUFFERED OR INCURRED BY THE BUYER INDEMNITEES IN EXCESS OF SUCH SELLER
INDEMNIFICATION THRESHOLD, SUBJECT TO THE MAXIMUM AGGREGATE LIABILITY CAP SET
FORTH IN SECTION 9.5(C) BELOW.  THE FOREGOING NOTWITHSTANDING, FOR PURPOSES OF
DETERMINING THE PER OCCURRENCE THRESHOLD, A BREACH OF A REPRESENTATION AND
WARRANTY SET FORTH IN SECTION 3.16 RELATED TO INVENTORY SHALL BE CONSIDERED A
SINGLE BREACH IF SUCH BREACH ARISES FROM THE SAME ROOT CAUSE EVEN IF SUCH BREACH
AFFECTS MORE THAN ONE ITEM OF INVENTORY.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT WITH
RESPECT TO FRAUD CLAIMS (FOR WHICH THERE SHALL BE NO LIMITATION), IN NO EVENT
SHALL THE MAXIMUM AGGREGATE LIABILITY OF SELLERS IN RESPECT OF ANY CLAIMS BY
BUYER INDEMNITEES AGAINST SELLERS PURSUANT TO SECTION 9.1(A) FOR DAMAGES
SUFFERED OR INCURRED BY ANY BUYER INDEMNITEES EXCEED EIGHTEEN MILLION DOLLARS
($18,000,000) OF THE VALUE OF THE PURCHASE PRICE (AS ADJUSTED PURSUANT TO
SECTION 2.4).

 

50

--------------------------------------------------------------------------------



 


(D)           EXCEPT WITH RESPECT TO FRAUD CLAIMS, A BUYER INDEMNITEE’S RIGHT TO
MAKE A CLAIM FOR INDEMNIFICATION UNDER SECTIONS 9.1(B), 9.1(C), 9.1(D) AND
9.1(E) SHALL EXPIRE WITH RESPECT TO SUCH CLAIMS WHICH ARE NOT MADE ON OR PRIOR
TO THE DATE FIVE (5) YEARS FOLLOWING THE CLOSING DATE.


 


(E)           IN NO EVENT THAT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, PUNITIVE, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES,
WHETHER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT,
BREACH OF WARRANTY, AN EXCLUDED LIABILITY, NEGLIGENCE, INDEMNITY, STRICT
LIABILITY OR OTHER TORT.  FURTHERMORE, ANY DAMAGES PURSUANT TO ARTICLE IX
RELATED TO INVENTORIES SHALL BE LIMITED TO THE AMOUNT PAID FOR SUCH INVENTORIES
PURSUANT TO THIS AGREEMENT.


 


ARTICLE X




TERMINATION


 

10.1         Termination of the Agreement.  The Parties may terminate this
Agreement as provided below:

 


(A)           BUYER AND SELLERS MAY TERMINATE THIS AGREEMENT AS TO ALL PARTIES
BY MUTUAL WRITTEN CONSENT AT ANY TIME PRIOR TO THE CLOSING;


 


(B)           BUYER OR SELLERS MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE IF
THE CLOSING HAS NOT OCCURRED BY ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING THE
DATE OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF THE CONDITIONS SET FORTH IN
SECTIONS 7.1(D) AND 7.2(D) HAVE NOT BEEN SATISFIED THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER SECTION 10.1(B) SHALL NOT BE AVAILABLE TO ANY PARTY UNTIL ONE
HUNDRED AND FIFTY (150) DAYS FOLLOWING THE DATE OF THIS AGREEMENT; PROVIDED,
FURTHER, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 10.1(B) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE ACTION OR FAILURE TO
ACT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO
OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE TO ACT CONSTITUTES A
BREACH OF THIS AGREEMENT;


 


(C)           BUYER OR SELLERS MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE
IF: (I) THERE SHALL BE A FINAL NONAPPEALABLE ORDER OF A COURT OF COMPETENT
JURISDICTION IN EFFECT PREVENTING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR (II) THERE SHALL BE ANY STATUTE, RULE, REGULATION OR ORDER
ENACTED, PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BY ANY GOVERNMENTAL BODY THAT WOULD MAKE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;


 


(D)           BUYER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE IF THERE
SHALL BE ANY ACTION TAKEN, OR ANY STATUTE, RULE, REGULATION OR ORDER ENACTED,
PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT BY ANY GOVERNMENTAL BODY, WHICH WOULD (I) PROHIBIT BUYER’S
OWNERSHIP OR OPERATION OF ALL OR A MATERIAL PORTION OF THE BUSINESS OR THE

 

51

--------------------------------------------------------------------------------


 

Purchased Assets or (ii) compel Buyer to dispose of or hold separate all or a
material portion of the business or assets of Buyer as a result of the
transactions contemplated by this Agreement;

 


(E)           BUYER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE IF IT IS NOT
IN MATERIAL BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THERE HAS BEEN A
MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED
IN THIS AGREEMENT ON THE PART OF SELLERS AND SUCH BREACH HAS NOT BEEN CURED
WITHIN THIRTY (30) CALENDAR DAYS AFTER WRITTEN NOTICE TO SELLERS; PROVIDED,
HOWEVER, THAT, NO CURE PERIOD SHALL BE REQUIRED FOR A BREACH WHICH BY ITS NATURE
CANNOT BE CURED;


 


(F)            SELLERS MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE IF IT IS
NOT IN MATERIAL BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THERE HAS
BEEN A MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT ON THE PART OF BUYER AND SUCH BREACH HAS NOT BEEN
CURED WITHIN THIRTY (30) CALENDAR DAYS AFTER WRITTEN NOTICE TO BUYER; PROVIDED,
HOWEVER, THAT NO CURE PERIOD SHALL BE REQUIRED FOR A BREACH WHICH BY ITS NATURE
CANNOT BE CURED; AND


 


(G)           BUYER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE IF AN EVENT
HAVING A MATERIAL ADVERSE EFFECT ON THE BUSINESS, TAKEN AS A WHOLE, SHALL HAVE
OCCURRED AFTER THE DATE OF THIS AGREEMENT.


 

10.2         Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 10.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party
(except for any liability of any Party then in breach); that the provisions
contained in Section 5.10 (confidentiality) and Article XI (miscellaneous) shall
survive termination.

 


ARTICLE XI




MISCELLANEOUS


 

11.1         Press Releases and Public Announcements.  No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the other Party; provided,
however, that (a) either Party may make any public disclosure it believes in
good faith is required by applicable Law or any listing or trading agreement
concerning its publicly traded securities (in which case such Party will use its
reasonable efforts to advise the other Parties prior to making the disclosure)
and (b) Sellers may correspond with third parties with respect to obtaining
Consents from such parties pursuant to Section 7.1(f).

 

11.2         No Third Party Beneficiaries.  Except as provided in Article IX
with respect to indemnification, this Agreement shall not confer any rights or
remedies upon any Person other than the Parties, and their respective successors
and permitted assigns, other than as specifically set forth herein.

 

52

--------------------------------------------------------------------------------


 

11.3         Entire Agreement and Modification.  This Agreement (including the
exhibits hereto) and the Ancillary Agreements constitute the entire agreement
among the Parties with respect to the subject matter hereof and supersedes any
prior understandings, agreements, warranties or representations by or among the
Parties, written or oral, to the extent they related in any way to the subject
matter hereof.

 

11.4         Amendment.  This Agreement may be amended by the Parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
the Parties hereto.

 

11.5         Waivers.  The rights and remedies of the Parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable Law, (i) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (ii) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (iii) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

11.6         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.

 

11.7         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

11.8         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.9         Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) upon
delivery, if delivered by hand, (b) three Business Days after the Business Day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(c) one Business Day after the Business Day of facsimile transmission, if
delivered by facsimile transmission with copy by Federal Express or similar
overnight courier, freight prepaid, and shall be addressed to the intended
recipient as set forth below:

 

53

--------------------------------------------------------------------------------


 

If to Buyer:

 

Hon Hai Precision Industry Co., Ltd.

 

 

2 Tzu Yu St. Tu-Cheng City

 

 

Taipei Hsien, Taiwan 23644

 

 

Attn:

 

General Counsel

Facsimile No.:  886-2-2521-1498

 

 

 

Copy to:

 

Frank Liang

Strategic Investment

4th Floor, South-1 Gate, Building D-1, No. 2, 2nd Donghuan Road, 10th Yousong
Industrial District,

Longhua, Baoan, Shenzhen City, Guangdong Province, China

 

If to the Sellers:

 

Sanmina-SCI Corporation

2700 North First Street

San Jose, CA 95134

Attention:

 

Robin Walker, Senior Vice President, Corporate Development

 

 

Michael Tyler, Executive Vice President and General Counsel

 

 

Steven H. Jackman, Vice President and Corporate Counsel

Telephone No.:

(408) 964-3500

Facsimile No.:

(408) 964-3636

 

Copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

 

 

650 Page Mill Road

 

 

Palo Alto, California  94304

 

 

Attention:

 

Jon Layman, Esq.

Telephone No.:

(650) 493-9300

Facsimile No.:

(650) 493-6811

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties ten (10) days’ advance written notice to the other Parties pursuant to
the provisions above.

 

11.10       Governing Law.  This Agreement shall be governed in all respects
solely by the laws of the State of Delaware, without regard to conflicts of laws
or the choice of law principles of any jurisdiction including the State of
Delaware, and without the need of any Party to establish the reasonableness of
the relationship between the laws of the State of Delaware and the subject
matter of this Agreement, and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of the State
of Delaware.

 

54

--------------------------------------------------------------------------------


 

11.11       Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

11.12       Expenses.  Subject to the provisions of this Agreement, each Party
will bear its own costs and expenses (including legal and accounting fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.  The foregoing notwithstanding, Buyer shall bear all costs
and expenses of any filings under the Hart-Scott-Rodino Act and any filings
under any comparable foreign antitrust Laws.

 

11.13       Construction.

 


(A)           THE PARTIES HAVE PARTICIPATED JOINTLY IN THE NEGOTIATION AND
DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR QUESTION OF INTENT OR
INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY
BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF
THIS AGREEMENT.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL, OR FOREIGN STATUTE
OR LAW SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED
THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.  THE WORD “INCLUDING” SHALL
MEAN INCLUDING WITHOUT LIMITATION.


 


(B)           UNLESS THE CONTEXT REQUIRES OTHERWISE, ALL WORDS USED IN THIS
AGREEMENT IN THE SINGULAR NUMBER SHALL EXTEND TO AND INCLUDE THE PLURAL, ALL
WORDS IN THE PLURAL NUMBER SHALL EXTEND TO AND INCLUDE THE SINGULAR, AND ALL
WORDS IN ANY GENDER SHALL EXTEND TO AND INCLUDE ALL GENDERS.


 

11.14       Attorneys’ Fees.  If any legal proceeding or other action relating
to this Agreement is brought or otherwise initiated, the prevailing Party shall
be entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing Party may be entitled).

 

11.15       Further Assurances.  The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

11.16       Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

11.17       Consent to Jurisdiction.  The Delaware Court of Chancery (the
“Competent Court”) (and not any other court in any state or country) shall have
exclusive jurisdiction in connection with this Agreement.  Each Party hereby
irrevocably consents to submit itself to the exclusive jurisdiction of the
Competent Court in any action or proceeding arising out of or relating to this
Agreement and irrevocably waives any objection such person may now or hereafter
have as to the venue of any such action or proceeding brought in the Competent
Court or that the Competent Court is an inconvenient forum.

 

55

--------------------------------------------------------------------------------


 

11.18       Schedules and Exhibits.  The Schedules and Exhibits described herein
and attached hereto constitute an inseparable part of this Agreement and are
incorporated into this Agreement for all purposes as if fully set forth herein. 
Any disclosure made in any Schedule to this Agreement which may be applicable to
another Schedule to this Agreement shall be deemed to be made with respect to
such other Schedule.

 

11.19       Specific Performance.  Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, in addition to any other remedy to
which it may be entitled at law or in equity, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions or other
equitable relief to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in the Competent Court, this being in addition to any other
remedy to which the Party is entitled and the other Party expressly waives the
defense that a remedy in damages will be adequate.

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on of the
date first above written.

 

 

Buyer:

FOXTEQ HOLDINGS INC.-CAYMAN

 

 

 

 

 

 

By:

  /s/ Max Chung

 

 

Name:

 Max Chung

 

 

Title:

 

 

 

 

 

Sanmina-SCI USA:

SANMINA-SCI USA INC.

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Chief Financial Officer

 

 

 

 

SCI Technology:

SCI TECHNOLOGY, INC.

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Authorized Signatory

 

 

 

 

SSCI Systems Mexico:

SANMINA-SCI SYSTEMS DE MEXICO S.A. DE C.V.

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Authorized Signatory

 

 

[Signature Page to Asset Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

SSCI Services Mexico:

SANMINA-SCI SYSTEMS SERVICES DE MEXICO
S.A. DE C.V.

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Authorized Signatory

 

 

 

 

 

 

SSCI Hungary:

SANMINA-SCI HUNGARY ELECTRONICS
MANUFACTURING L.L.C.

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Authorized Signatory

 

 

 

 

SSCI Australia:

SANMINA-SCI AUSTRALIA PTY LTD

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Authorized Signatory

 

 

 

 

Sanmina-SCI:

SANMINA-SCI CORPORATION

 

 

 

 

 

 

By:

  /s/ David L. White

 

 

Name:

 David L. White

 

 

Title:

 Chief Financial Officer

 

 

[Signature Page to Asset Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------